Exhibit 10.1

Execution Copy

$1,300,000,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

$500,000,000 Senior Secured Revolving Loan Facility

$500,000,000 Senior Secured Tranche A Term Loan Facility and

$300,000,000 Senior Secured Tranche B Term Loan Facility

 

--------------------------------------------------------------------------------

W&T OFFSHORE, INC.,

as Borrower

and

TORONTO DOMINION (TEXAS) LLC,

as Agent

and

LEHMAN COMMERCIAL PAPER INC.,

as Syndication Agent

and

HARRIS NESBITT FINANCING, INC.

FORTIS CAPITAL CORP. and

BANK OF SCOTLAND,

as Co-Documentation Agents

and

NATEXIS BANQUES POPULAIRES,

as Co-Agent

and

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME

PARTIES HERETO,

as Lenders

 

--------------------------------------------------------------------------------

TD SECURITIES (USA) LLC and

LEHMAN BROTHERS INC.,

as Co-Lead Arrangers and Co-Bookrunners

May 26, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page ARTICLE I -     DEFINITIONS AND REFERENCES   3   Section 1.1.  
Defined Terms   3   Section 1.2.   Exhibits and Schedules; Additional
Definitions   28   Section 1.3.   Amendment of Defined Instruments   28  
Section 1.4.   References and Titles   29   Section 1.5.   Calculations and
Determinations   29 ARTICLE II -     THE LOANS   29   Section 2.1.   Commitments
to Make Loans; Restrictions on Commitments or Issuance or Participation in
Letters of Credit   29   Section 2.2.   Requests for New Loans   31   Section
2.3.   Continuations and Conversions of Existing Loans   32   Section 2.4.   Use
of Proceeds   33   Section 2.5.   Fees   34   Section 2.6.   Optional
Prepayments   35   Section 2.7.   Mandatory Prepayments   35   Section 2.8.  
Initial Availability Amount   38   Section 2.9.   Determinations of Borrowing
Base   38   Section 2.10.   Maturity Date   39   Section 2.11.   Letters of
Credit   40   Section 2.12.   Interest   46   Section 2.13.   Register; Notes  
46 ARTICLE III -     PAYMENTS TO LENDERS   48   Section 3.1.   General
Procedures   48   Section 3.2.   Capital Reimbursement   49   Section 3.3.  
Increased Cost of Eurodollar Loans   49   Section 3.4.   Availability   50  
Section 3.5.   Funding, Losses   50   Section 3.6.   Reimbursable Taxes   51  
Section 3.7.   Change of Applicable Lending Office   52   Section 3.8.  
Replacement of Lenders   52   Section 3.9.   Participants   53

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page ARTICLE IV -     CONDITIONS PRECEDENT TO GENERAL EFFECTIVENESS
AND LENDING   53   Section 4.1.   Conditions to General Effectiveness   53  
Section 4.2.   Conditions Precedent to First Loan   55   Section 4.3.  
Additional Conditions Precedent to All Loans and Letters of Credit   56 ARTICLE
V -     REPRESENTATIONS AND WARRANTIES   57   Section 5.1.   No Default   57  
Section 5.2.   Organization and Good Standing   57   Section 5.3.  
Authorization   57   Section 5.4.   No Conflicts or Consents   57   Section 5.5.
  Enforceable Obligations   58   Section 5.6.   Initial Financial Statements  
58   Section 5.7.   Other Obligations and Restrictions   58   Section 5.8.  
Full Disclosure   58   Section 5.9.   Litigation   59   Section 5.10.   Labor
Disputes and Acts of God   59   Section 5.11.   ERISA Plans and Liabilities   59
  Section 5.12.   Environmental and Other Laws   59   Section 5.13.   Names and
Places of Business and State of Incorporation or Formation   60   Section 5.14.
  Borrower’s Subsidiaries   60   Section 5.15.   Title to Properties; Licenses  
60   Section 5.16.   Government Regulation   61   Section 5.17.   Insider   61  
Section 5.18.   Insurance   61   Section 5.19.   Solvency   61 ARTICLE VI -
    AFFIRMATIVE COVENANTS OF BORROWER   61   Section 6.1.   Payment and
Performance   61   Section 6.2.   Books’ Financial Statements and Reports   61  
Section 6.3.   Other Information and Inspections   64   Section 6.4.   Notice of
Material Events and Change of Address   65

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   Section 6.5.   Maintenance of Properties   66   Section 6.6.
  Maintenance of Existence and Qualifications   66   Section 6.7.   Payment of
Trade Liabilities, Taxes, etc   66   Section 6.8.   Insurance   66   Section
6.9.   Performance on Borrower’s Behalf   67   Section 6.10.   Interest   67  
Section 6.11.   Compliance with Agreements and Law   67   Section 6.12.  
Environmental Matters; Environmental Reviews   67   Section 6.13.   Evidence of
Compliance   68   Section 6.14.   Hedging Program   68   Section 6.15.  
Maintenance of Liens on Properties   68   Section 6.16.   Perfection and
Protection of Security Interests and Liens   69   Section 6.17.   Bank Accounts;
Offset   69   Section 6.18.   Production Proceeds   69   Section 6.19.  
Guaranties of Borrower’s Subsidiaries; Joinder; Non-Guarantor Subsidiaries   70
  Section 6.20.   Casualty and Condemnation   70 ARTICLE VII -     NEGATIVE
COVENANTS OF BORROWER   70   Section 7.1.   Indebtedness   70   Section 7.2.  
Limitation on Liens   71   Section 7.3.   Hedging Contracts   72   Section 7.4.
  Limitation on Mergers, Issuances of Securities   73   Section 7.5.  
Limitation on Sales of Property   73   Section 7.6.   Limitation on
Distributions; Redemptions and Prepayments of Indebtedness   75   Section 7.7.  
Limitation on Investments and New Businesses   75   Section 7.8.   Limitation on
Credit Extensions   76   Section 7.9.   Transactions with Affiliates; Creation
and Dissolution of Subsidiaries   76   Section 7.10.   Certain Contracts;
Amendments; Multiemployer ERISA Plans   76   Section 7.11.   Current Ratio   76
  Section 7.12.   Leverage Ratio   77

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   Section 7.13.   Interest Coverage   77   Section 7.14.  
Minimum Asset Coverage Ratio   78   Section 7.15.   Fiscal Year   78 ARTICLE
VIII -     EVENTS OF DEFAULT AND REMEDIES   78   Section 8.1.   Events of
Default   78   Section 8.2.   Remedies   81 ARTICLE IX -     AGENT AND ISSUERS  
81   Section 9.1.   Appointment and Authority of Agent   81   Section 9.2.  
Exculpation, Agent’s Reliance, Etc   81   Section 9.3.   Credit Decisions   82  
Section 9.4.   Indemnification   82   Section 9.5.   Rights as Lender   83  
Section 9.6.   Sharing of Set-Offs and Other Payments   83   Section 9.7.  
Investments   83   Section 9.8.   Benefit of Article IX   84   Section 9.9.  
Resignation   84 ARTICLE X -     MISCELLANEOUS   84   Section 10.1.   Waivers
and Amendments; Acknowledgments   84   Section 10.2.   Survival of Agreements;
Cumulative Nature   87   Section 10.3.   Notices   87   Section 10.4.   Payment
of Expenses; Indemnity   88   Section 10.5.   Joint and Several Liability;
Parties in Interest   89   Section 10.6.   Assignments   89   Section 10.7.  
Confidentiality   91   Section 10.8.   Governing Law; Submission to Process   91
  Section 10.9.   Limitation on Interest   92   Section 10.10.   Termination:
Limited Survival   92   Section 10.11.   Severability   93   Section 10.12.  
Counterparts; Effectiveness   93   Section 10.13.   Waiver of Jury Trial,
Punitive Damages, etc   94   Section 10.14.   Release of Collateral; Collateral
Matters; Hedging   94

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page   Section 10.15.   Amendment and Restatement   94   Section
10.16.   Other Agents   95   Section 10.17.   USA Patriot Act Notice   95  
Section 10.18.   Posting of Approved Electronic Communications   95  
Section 10.19.   Assignment and Reallocation of Existing Loans, Etc   96

 

SCHEDULES   Schedule 1.  

Form of Disclosure Schedule

Schedule 2.  

Security Schedule

Schedule 3.  

Lenders Schedule

Schedule 4.1(q)  

Hedging Volumes

EXHIBITS   Exhibit A-1.  

Form of Tranche A Term Loan Note

Exhibit A-2.  

Form of Tranche B Term Loan Note

Exhibit A-3.  

Form of Revolving Loan Note

Exhibit B.  

Borrowing Notice

Exhibit C.  

Continuation/Conversion Notice

Exhibit D.  

Certificate Accompanying Financial Statements

Exhibit E.  

Assignment and Acceptance

Exhibit F.  

Form of Subsidiary Guaranty

Exhibit G.  

Form of Issuance Request

 

-v-



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of May 26, 2006, by and among W&T Offshore, Inc. (herein called “Borrower”), a
Texas corporation and successor-by-reincorporation to W&T Offshore, Inc., a
Nevada corporation, the various financial institutions and other persons from
time to time parties hereto, as lenders (collectively, the “Lenders”), each
Issuer referred to below, as issuers of Letters of Credit (in such capacity
together with any successors thereto, each an “Issuer”), Toronto Dominion
(Texas) LLC (“TD (Texas)”), successor-by-conversion to Toronto Dominion (Texas),
Inc., individually and as agent (herein called “Agent”) for the Lenders, Lehman
Commercial Paper Inc., as syndication agent (the “Syndication Agent”), Harris
Nesbitt Financing, Inc., Fortis Capital Corp. and Bank of Scotland, as
Co-Documentation Agents (the “Co-Documentation Agents”), Natexis Banques
Populaires, as Co-Agent (the “Co-Agent”), and TD Securities (USA) LLC and Lehman
Brothers Inc., as Co-Lead Arrangers and Co-Bookrunners (the “Arrangers”).

W I T N E S S E T H:

WHEREAS, W&T Offshore, Inc., a Nevada corporation and predecessor to W&T
Offshore, Inc., a Texas corporation, the Lenders (or their
predecessors-in-interest), the Issuers (or their predecessors-in-interest) and
the Agent have heretofore entered into that certain Amended and Restated Credit
Agreement, dated as of February 24, 2000, as amended pursuant to that certain
First Amendment to Amended and Restated Credit Agreement dated as of December 5,
2000, among the Borrower, the Lenders, the Issuers and the Agent, as further
amended pursuant to that certain Second Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of May 31, 2002, among
the Borrower, the Lenders, the Issuers and the Agent, as further amended
pursuant to that certain Third Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of December 2, 2002,
among the Borrower, the Lenders, the Issuers and the Agent, as further amended
pursuant to that certain Fourth Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of May 22, 2003, among
the Borrower, the Lenders, the Issuers and the Agent, as further amended
pursuant to that certain Fifth Amendment to Amended and Restated Credit
Agreement (Revolving Credit Agreement) dated effective as of December 12, 2003,
among the Borrower, the Lenders, the Issuers and the Agent, as amended and
restated by that certain Second Amended and Restated Credit Agreement dated as
of March 15, 2005, among the Borrower, the Lenders, the Issuers and the Agent
(as so amended, the “Existing Credit Agreement”), pursuant to which the Lenders
and Issuers have agreed to make Loans to the Borrower or issue or participate in
Letters of Credit on behalf of the Borrower;

WHEREAS, pursuant to the Existing Credit Agreement, the Borrower and its
Subsidiaries have entered into mortgages, guarantees and other security
documents (collectively, the “Existing Security Documents”) under which (a) the
Borrower and its Subsidiaries have granted Liens to the Agent for the benefit of
the Lender Parties on substantially all of their properties and assets to secure
the payment and performance of the Obligations (as defined in the Existing
Credit Agreement) and (b) the Subsidiaries of the Borrower have guaranteed the
Obligations (as defined in the Existing Credit Agreement);



--------------------------------------------------------------------------------

WHEREAS, the indebtedness of the Borrower to the Lenders is evidenced by certain
promissory notes of the Borrower (collectively, the “Existing Notes”) and is
secured by the Existing Security Documents (the Existing Credit Agreement, the
Existing Notes, the Existing Security Documents and the various related
agreements, documents and instruments are referred to collectively as the
“Existing Credit Documents”);

WHEREAS, the Borrower has formed, and owns all of the Capital Stock of, W&T
Energy V, LLC, a Delaware limited liability company and Wholly-Owned Subsidiary
of the Borrower (“Acquisition Subsidiary”);

WHEREAS, the Borrower through Acquisition Subsidiary intends to acquire (the
“Acquisition”) from Kerr-McGee Oil & Gas Corporation (“Kerr-McGee”), all of the
Capital Stock of Offshore Shelf LLC (formerly known as Kerr-McGee Oil & Gas
(Shelf) LLC), a Delaware limited liability company and a Wholly-Owned Subsidiary
of Kerr-McGee (the “Merger Subsidiary”; which Merger Subsidiary owns
substantially all of Kerr-McGee’s Gulf of Mexico Shelf oil and gas properties),
pursuant to that certain Agreement and Plan of Merger dated as of January 23,
2006 (as so originally executed and delivered, the “Merger Agreement”), by and
among the Borrower, Acquisition Subsidiary, Kerr-McGee and the Merger
Subsidiary, for an aggregate consideration of approximately $1,339,400,000,
subject to adjustment as provided for therein (all such oil and gas properties,
herein the “Acquisition Properties”);

WHEREAS, in order to consummate the Acquisition, the Acquisition Subsidiary will
merge (the “Merger”) with and into the Merger Subsidiary, with the Merger
Subsidiary being the survivor of the Merger and becoming a Wholly-Owned
Subsidiary of the Borrower;

WHEREAS, in order to consummate the Acquisition and pay for the transaction
costs related thereto, to acquire other oil and gas properties in the future,
and to provide for working capital and general corporate purposes, the Borrower
has requested that the Lenders and Issuers provide:

(a) Tranche A Term Loan Commitments pursuant to which Tranche A Term Loans will
be made in a single borrowing on the Closing Date;

(b) Tranche B Term Loan Commitments pursuant to which Tranche B Term Loans will
be made in a single borrowing on the Closing Date;

(c) Revolving Loan Commitments (to include availability for Revolving Loans and
Letters of Credit and repayment of Reimbursement Obligations) pursuant to which
Revolving Loans will be made from time to time prior to the Revolving Loan
Commitment Termination Date; and

(d) Letter of Credit Commitments pursuant to which Letters of Credit will be
issued from time to time prior to the Revolving Loan Commitment Termination
Date;

WHEREAS, the Borrower, Agent, Lenders and the Issuers are willing, on the terms
and subject to the conditions hereinafter set forth (including Article V), to
amend and restate the Existing Credit Agreement in order to extend Commitments
and make Loans to the Borrower (which Loans shall be used, among other things,
in order to extend, renew and continue the

 

2



--------------------------------------------------------------------------------

Existing Notes and the corresponding loans under the Existing Credit Agreement,
to enable the Borrower to consummate the Acquisition and Merger and pay for the
transaction costs related thereto, to acquire other oil and gas properties in
the future, and to provide for working capital and general corporate purposes),
and to issue and participate in such Letters of Credit hereunder for the account
of the Borrower; and

WHEREAS, the parties hereto have agreed that it is in their respective best
interests to enter into this Agreement to extend, renew and continue, but not to
extinguish, terminate or novate, the Existing Notes and the corresponding loans
and to amend, restate and supersede, but not to extinguish, terminate or cause
to be novated the Indebtedness under, the Existing Credit Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein the parties hereto agree to amend and restate the Existing
Credit Agreement as follows:

ARTICLE I - Definitions and References

Section 1.1. Defined Terms. As used in this Agreement, each of the following
terms has the meaning given it in this Section 1.1 or in the sections and
subsections referred to below:

“ABR Loan” means a Loan that bears interest at a fluctuating rate determined by
reference to the Alternate Base Rate.

“ABR Payment Date” means (a) the last Business Day of March, June, September and
December of each year, beginning with the first such Business Day following the
Closing Date, and (b) any day on which past due interest or principal is owed
under the Notes and is unpaid. If the terms of any Loan Document provide that
payments of interest or principal on the Notes shall be deferred from one ABR
Payment Date to another day, such other day shall also be an ABR Payment Date.

“Acquisition” is defined in the fifth recital.

“Acquisition Properties” is defined in the fifth recital.

“Acquisition Subsidiary” is defined in the fourth recital.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power

(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or

(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.

 

3



--------------------------------------------------------------------------------

“Agent” means TD (Texas), as Agent hereunder, and its successors in such
capacity.

“Agreement” means this Credit Agreement.

“Aggregate Commitments” means the sum of (a) the Initial Tranche A Term Loan
Commitments minus the principal amount of all Tranche A Term Loans repaid or
prepaid since the Closing Date, (b) the Initial Tranche B Term Loan Commitments
minus the principal amount of all Tranche B Term Loans repaid or prepaid since
the Closing Date and (c) the Revolving Loan Commitments of all Lenders.

“Aggregate Percentage Share” means, at any time and with respect to any Lender,
the percentage obtained by dividing (a) the sum of (i) the aggregate principal
amount of the outstanding Tranche A Term Loans of such Lender plus (ii) the
aggregate principal amount of the outstanding Tranche B Term Loans of such
Lender plus (iii) the Revolving Loan Commitment of such Lender, by (b) the sum
of (i) the aggregate principal amount of all outstanding Tranche A Term Loans of
all Lenders plus (ii) the aggregate principal amount of the outstanding Tranche
B Term Loans of all Lenders plus (iii) the aggregate Revolving Loan Commitments
of all Lenders. If the Revolving Loan Commitments have terminated or expired,
the Aggregate Percentage Shares shall be determined using the Revolving Loan
Commitments most recently set forth in the Register, giving effect to any
assignments made in accordance with Section 10.6 or any increases or decreases
in Revolving Loan Commitments made in accordance with this Agreement.

“Alternate Base Rate” means, for any day, the per annum rate equal to the Base
Rate Margin plus the higher of (i) the Prime Rate or (ii) the Federal Funds Rate
plus one-half percent (0.5%) per annum. If the Prime Rate or the Federal Funds
Rate changes after the date hereof, the Alternate Base Rate shall be
automatically increased or decreased, as the case may be, without notice to
Borrower, from time to time as of the effective time of each such change. The
Alternate Base Rate shall in no event, however, exceed the Highest Lawful Rate.
If for any reason the Agent shall have determined (which determination shall be
conclusive and binding, absent manifest error) that it is unable to ascertain
the Federal Funds Rate for any reason, including, without limitation, the
inability or failure of the Agent to obtain sufficient bids or publications in
accordance with the terms hereof, the Alternate Base Rate shall be determined
using the Prime Rate until the circumstances giving rise to such inability no
longer exist.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of ABR Loans and such Lender’s Eurodollar
Lending Office in the case of Eurodollar Loans.

“Approved Counterparty” means any Lender or any affiliate of any Lender.

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and (b) is administered or managed by a Lender, an Affiliate of a Lender or a
Person or an Affiliate of a Person that administers or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Arrangers” means TD Securities (USA) LLC and Lehman Brothers Inc.,
collectively, as Co-Lead Arrangers; and “Arranger” means either of them.

“Arm’s Length Transaction” means, with respect to any transaction between a
Restricted Person and one of its Affiliates, that the terms thereof are no less
favorable to such Restricted Person than those which could have been obtained at
the time of such transaction in an arm’s-length dealing with Persons other than
such Affiliate.

“Assignment and Acceptance” means each Assignment and Acceptance, substantially
in the form of Exhibit E attached hereto or in another form acceptable to the
Agent.

“Authorized Officer” means, as to any Person, its President, its Chief Executive
Officer, its Chief Financial Officer, its Chief Accounting Officer, its General
Counsel, its Executive Vice President, its Treasurer, or any other officer
specified as such to the Agent in writing by any of the aforementioned officers
of such Person or by resolution from the board of directors or similar governing
body of such Person.

“Available Distribution Amount” means, with respect to any Fiscal Year,
$30,000,000.

“Base Rate Margin” means, for any day and with respect to ABR Loans payable
hereunder:

(a) with respect to Tranche A Term Loans, the applicable rate per annum equal to
(i) for the period from the Closing Date to and including the date that is 6
months following the Closing Date, 1.75%, and (ii) thereafter, 1.50%;

(b) with respect to Tranche B Term Loans, the applicable rate per annum equal to
1.25%; and

(c) with respect to Revolving Loans, the applicable rate per annum equal to
(i) for the period from the Closing Date to and including the date that is 6
months following the Closing Date, 1.75%, and (ii) thereafter, 1.50%; provided
that following such preceding 6 month period and at such time that all Tranche A
Term Loans have been repaid in full in cash and the Borrowing Base Trigger Date
has occurred, then the Base Rate Margin with respect to Revolving Loans shall
be:

(A) zero when the Facility Usage on such day is less than fifty percent (50%) of
the Borrowing Base on such day,

(B) one-fourth of one percent (0.25%) per annum when the Facility Usage on such
day is greater than or equal to fifty percent (50%) of the Borrowing Base on
such day, but less than seventy-five percent (75%) of the Borrowing Base on such
day,

(C) one-half of one percent (0.50%) per annum when the Facility Usage on such
day is greater than or equal to seventy-five percent (75%) of the Borrowing Base
on such day, but less than ninety percent (90%) of the Borrowing Base on such
day, and

 

5



--------------------------------------------------------------------------------

(D) five-eighths of one percent (0.625%) per annum when the Facility Usage on
such day is greater than or equal to ninety percent (90%) of the Borrowing Base
on such day.

“Borrower” means W&T Offshore, Inc., a Texas corporation and
successor-by-reincorporation to W&T Offshore, Inc., a Nevada corporation, and
its permitted assigns and successors.

“Borrowing” means a borrowing of new Loans of a single Type pursuant to
Section 2.2 or a continuation or conversion of existing Loans into a single Type
(and, in the case of Eurodollar Loans, with the same Interest Period) pursuant
to Section 2.3.

“Borrowing Base” means, at the particular time in question, (a) if prior to the
Borrowing Base Trigger Date, the Initial Availability Amount or (b) on or after
the Borrowing Base Trigger Date, the amount of the Borrowing Base as designated
by Agent and determined by the Required Lenders in accordance with the
provisions of Section 2.9, as such amount may be reduced pursuant to the terms
of this Agreement (including Sections 2.9 and 7.5).

“Borrowing Base Deficiency” has the meaning given it in Section 2.7(b).

“Borrowing Base Trigger Date” means the Business Day following the Closing Date
on which the Borrowing Base is first determined and becomes effective pursuant
to Section 2.9.

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by an Authorized Officer of Borrower which meets the
requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday or United States
federal holiday, on which commercial banks are open for business with the public
in New York, New York and Houston, Texas. Any Business Day in any way relating
to Eurodollar Loans (such as the day on which an Interest Period begins or ends)
must also be a day on which, in the judgment of Agent, significant transactions
in dollars are carried out in the interbank eurocurrency market in London,
England.

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized on a balance sheet in accordance with
GAAP.

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association, limited liability company or other business entity,
shares, interests, participations, rights or other equivalents (however
designated) thereof, (c) in the case of a partnership, partnership interests
(whether general or limited) and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

“Cash Equivalents” means investments in:

(a) marketable obligations, maturing within 12 months after acquisition thereof,
issued or unconditionally guaranteed by the United States of America or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States of America;

 

6



--------------------------------------------------------------------------------

(b) demand deposits, and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, with any office of
any Lender or with a domestic office of any national or state bank or trust
company which is organized under the Laws of the United States of America or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose certificates of deposit have at least the third highest
credit rating given by either Rating Agency;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (a) above entered into
with any commercial bank meeting the specifications of clause (b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which has the highest or second highest credit rating given by either
Rating Agency; and

(e) investments in money market or other mutual funds substantially all of whose
assets comprise securities of the types described in clauses (a) through
(d) above.

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Collateral.

“Change in Control” means the occurrence of any of the following: (a) the sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower, Merger Subsidiary, or the
Borrower and its Subsidiaries taken as a whole, to any “person” or group of
related “persons” (a “Group”) (as such terms are used in Section 13(d)(3) of the
Exchange Act), (b) the adoption of a plan relating to the liquidation or
dissolution of the Borrower or Merger Subsidiary, (c) the consummation of any
transaction (including, without limitation, any purchase, sale, acquisition,
disposition, merger or consolidation) the result of which is that any “Person”
(as defined above) or Group becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act) of more than 25% of
the outstanding Voting Stock of the Borrower having the right to elect directors
under ordinary circumstances, (d) the first day on which a majority of the
members of the Board of Directors of the Borrower are not Continuing Directors,
or (e) the failure of the Borrower to own less than 100% of the Capital Stock of
Merger Subsidiary (except as permitted by Section 7.5).

“Closing Date” means the Business Day on which the General Effectiveness occurs.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Agent for the benefit of Lenders) or which, under the
terms of any Security Document, is purported to be subject to such a Lien.

“Commitment” means, as the context may require, any Revolving Loan Commitment,
Tranche A Term Loan Commitment, Tranche B Term Loan Commitment or Letter of
Credit Commitment.

 

7



--------------------------------------------------------------------------------

“Commitment Fee Rate” means, on each day, 50 basis points per annum; provided
that at such time that all Tranche A Term Loans have been repaid in full in cash
and the Borrowing Base Trigger Date has occurred, then the Commitment Fee Rate
shall be:

(a) 30 basis points per annum when the Facility Usage on such day is less than
fifty percent (50%) of the Borrowing Base on such day, and

(b) 37.5 basis points per annum when the Facility Usage on such day is greater
than or equal to fifty percent (50%) of the Borrowing Base on such day, but less
than ninety percent (90%) of the Borrowing Base on such day; and

(c) 50 basis points per annum when the Facility Usage on such day is greater
than or equal to ninety percent (90%) of the Borrowing Base on such day.

“Commitment Period” means the period from and including the Closing Date until
and including the Revolving Loan Commitment Termination Date (or, if earlier,
the day on which the Notes first become due and payable in full).

“Commitment Termination Date” means, as the context may require, the Revolving
Loan Commitment Termination Date, the Tranche A Term Loan Commitment Termination
Date or the Tranche B Term Loan Commitment Termination Date.

“Commitment Termination Event” means

(a) the occurrence of any Default described in clauses (i) through (iii) of
Section 8.1(j) with respect to the Borrower or Merger Subsidiary; or

(b) the occurrence and continuance of any other Event of Default and either

(i) the declaration of the Loans to be due and payable pursuant to Section 8.1
or 8.2, or

(ii) in the absence of such declaration, the giving of notice by the Agent,
acting at the direction of the Required Lenders, to the Borrower that the
Commitments have been terminated.

“Communications” is defined in Section 10.18(a).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

“Consolidated Interest Expense” means as to any Person or Persons for any
period, the Consolidated interest expense of such Person and its Subsidiaries
for such period determined in accordance with GAAP, whether paid or accrued
including, without limitation, amortization of original issue discount and
capitalized debt issuance costs, non-cash interest payments, the

 

8



--------------------------------------------------------------------------------

interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to the present value of the net rental payments under sale and leaseback
transactions, commissions, discounts and other fees and charges incurred in
respect of letters of credit or bankers’ acceptance financings, and net payments
(if any) pursuant to Hedging Contracts described in Section 4.1(q)(ii) or
Section 7.3(b).

“Consolidated Net Income” means, as to any Person or Persons for any period, the
net income of such Person or Persons (determined without duplication on a
Consolidated basis and in accordance with GAAP).

“Consolidated Tangible Net Worth” means the remainder of all Consolidated assets
of Borrower, other than intangible assets (including without limitation as
intangible assets such assets as patents, copyrights, licenses, franchises,
goodwill, trade names, trade secrets and leases other than oil, gas or mineral
leases or leases required to be capitalized under GAAP), minus Borrower’s
Consolidated Liabilities.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by an Authorized Officer of Borrower which meets the
requirements of Section 2.3.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Borrower who (a) was a member of such Board of Directors
on the date hereof or (b) was nominated for election or elected to such Board of
Directors with the approval of (i) two-thirds of the Continuing Directors who
were members of such Board of Directors at the time of such nomination or
election or (ii) two-thirds of those Directors who were previously approved by
Continuing Directors.

“Covered Property” is defined in Section 6.2(f).

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

“Default Rate” means, at the time in question, (a) with respect to Eurodollar
Loans, the per annum rate equal to two percent (2.0%) per annum plus the
Eurodollar Rate then in effect and (b) with respect to ABR Loans and all other
Obligations, the per annum rate equal to two percent (2.0%) per annum plus the
Alternate Base Rate then in effect. The Default Rate shall never exceed the
Highest Lawful Rate.

“Determination Date” has the meaning given it in Section 2.9.

“Disbursement” means, with respect to an Issuer, the amount disbursed by such
Issuer on a Disbursement Date.

“Disbursement Date” is defined in Section 2.11(e).

 

9



--------------------------------------------------------------------------------

“Disclosure Report” means either a notice given by Borrower under Section 6.4 or
a certificate given by Borrower’s chief financial officer under Section 6.2(b).

“Disclosure Schedule” means a schedule in the form of Schedule 1 hereto which is
delivered on or near the Closing Date in form and substance acceptable to the
Agent.

“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of the Capital Stock of such Restricted Person
(including any option or warrant to buy such an equity interest), or (b) any
payment made by a Restricted Person to purchase, redeem, acquire or retire any
Capital Stock in such Restricted Person (including any such option or warrant).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lender
Schedule attached hereto, or such other office as such Lender may from time to
time specify to Borrower and Agent.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus (a) an amount equal to any
extraordinary loss, plus any net loss realized in connection with an asset sale
(together with any related provisions for taxes by a Restricted Person), to the
extent such losses were included in computing such Consolidated Net Income, plus
(b) an amount equal to the provision for taxes based on income or profits of
such Person and its Subsidiaries for such period (including state franchise
taxes), to the extent that such provision for taxes was deducted in computing
such Consolidated Net Income, plus (c) Consolidated Interest Expense of such
Person, to the extent that any such expense was deducted in computing such
Consolidated Net Income, plus (d) depreciation, depletion and amortization
expenses (including amortization of goodwill and other intangibles) for such
Person and its Subsidiaries for such period to the extent that such
depreciation, depletion and amortization expenses were deducted in computing
such Consolidated Net Income, plus (e) accretion expense for abandonment
retirement obligations, plus (f) other non-cash charges (excluding any such
non-cash charge to the extent that it represents an accrual of or reserve for
cash charges in any future period or amortization of a prepaid cash expense that
was paid in a prior period or to the extent it represents a restructuring
change) of such Person and its Subsidiaries for such period to the extent that
such other non-cash charges were deducted in computing such Consolidated Net
Income, in each case, on a consolidated basis and determined in accordance with
GAAP. Notwithstanding the foregoing, the provision for taxes on the income or
profits of, and the depreciation, depletion and amortization and other non-cash
charges and expenses of, the Subsidiaries of the relevant Person shall be added
to Consolidated Net Income of such Person only to the extent (and in the same
proportion) that the Net Income of such Subsidiary was included in calculating
the Consolidated Net Income of such Person and only if a corresponding amount
would be permitted at the date of determination to be distributed to such Person
by such Subsidiary without direct or indirect restriction pursuant to the terms
of its charter and all agreements, instruments, judgments, decrees, orders,
statutes, rules and governmental regulations applicable to that such Subsidiary
or its stockholders.

“Eligible Transferee” means a Person which either (a) is an Issuer, a Lender or
an Affiliate of Lender or an Approved Fund, or (b) is consented to as an
Eligible Transferee by (i)

 

10



--------------------------------------------------------------------------------

Agent, (ii) each Issuer that has issued a Letter of Credit hereunder that
remains outstanding, and (iii) so long as no Default or Event of Default is
continuing, by Borrower, which consents in each case will not be unreasonably
withheld (provided that no Person organized outside the United States may be an
Eligible Transferee without the consent of Borrower if Borrower would be
required to pay withholding taxes on interest or principal owed to such Person).

“Engineering Report” means the Initial Engineering Report and each subsequent
engineering report delivered pursuant to Section 6.2(d).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, actions, suits, obligations, liabilities, losses, proceedings, decrees,
judgments, penalties, fees, fines, demand letters, orders, directives, claims
(including claims for contribution or claims involving liability in tort,
strict, absolute or otherwise), Liens, notices of noncompliance or violation, or
claims for legal fees or costs of investigations or proceedings, relating to any
Environmental Law or arising from the actual or alleged presence or Release of
any Hazardous Material, including without limitation, enforcement, mitigation,
cleanup, removal, response, remedial or other actions or damages or
contribution, indemnification, cost recovery, compensation or injunctive or
declaratory relief pursuant to any Environmental Law or alleged injury or threat
of injury to property, health, safety, natural resources or the environment.

“Environmental Laws” means all Laws relating to pollution or the regulation or
protection of human health, safety, natural resources or the environment,
including ambient air, surface water, ground water, land, natural resources or
wetlands, including without limitation, those relating to any release of
hazardous materials, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, management,
generation, recycling or handling of or exposure to Hazardous Materials. Without
limitation, Environmental Laws include, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986; the Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980 and the Hazardous and Solid Waste
Amendments of 1984; the Toxic Substances Control Act, 15 U.S.C.; the Federal
Water Pollution Control Act; the Hazardous Materials Transportation Act; the
Clean Air Act; the Safe Drinking Water Act; The Occupational Safety and Health
Act of 1970; the Federal Insecticide, Fungicide and Rodenticide Act, the
Endangered Species Act and The Oil Pollution Act, each as amended and their
state and local counterparts or equivalents.

“Equity Investment” means relative to any Person, any ownership or similar
interest held by such Person in any other Person consisting of any purchase or
other acquisition of any capital stock, warrants, rights, options, obligations
or other securities of such Person, limited partnership interests, membership
interest in a limited liability company, or beneficial interests in a trust.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
all rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Borrower, are treated as a single employer
under Section 414 of the Internal Revenue Code of 1986, as amended.

 

11



--------------------------------------------------------------------------------

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lender Schedule attached hereto (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to Borrower and Agent.

“Eurodollar Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Eurodollar Rate.

“Eurodollar Margin” means, for any day and with respect to Eurodollar Loans
payable hereunder:

(a) with respect to Tranche A Term Loans, the applicable rate per annum equal to
(i) for the period from the Closing Date to and including the date that is 6
months following the Closing Date, 2.75%, and (ii) thereafter, 2.50%;

(b) with respect to Tranche B Term Loans, the applicable rate per annum equal to
2.25%; and

(c) with respect to Revolving Loans, the applicable rate per annum equal to
(i) for the period from the Closing Date to and including the date that is 6
months following the Closing Date, 2.75%, and (ii) thereafter, 2.50%; provided
that following such preceding 6 month period and at such time that all Tranche A
Term Loans have been repaid in full in cash and the Borrowing Base Trigger Date
has occurred, then the Eurodollar Rate Margin with respect to Revolving Loans
shall be:

(A) one and one-quarter percent (1.25%) when the Facility Usage on such day is
less than fifty percent (50%) of the Borrowing Base on such day,

(B) one and one-half percent (1.50%) per annum when the Facility Usage on such
day is greater than or equal to fifty percent (50%) of the Borrowing Base on
such day, but less than seventy-five percent (75%) of the Borrowing Base on such
day,

(C) one and three-quarters percent (1.75%) per annum when the Facility Usage on
such day is greater than or equal to seventy-five percent (75%) of the Borrowing
Base on such day, but less than ninety percent (90%) of the Borrowing Base on
such day, and

(D) one and seven-eighths percent (1.875%) per annum when the Facility Usage on
such day is greater than or equal to ninety percent (90%) of the Borrowing Base
on such day.

 

12



--------------------------------------------------------------------------------

“Eurodollar Rate” means with respect to each particular Eurodollar Loan and the
associated LIBOR Rate and Reserve Percentage, the rate per annum calculated by
Agent (rounded upwards, if necessary, to the next higher 0.01%) determined on a
daily basis pursuant to the following formula:

 

Eurodollar Rate =    LIBOR Rate    + Eurodollar Margin   
100.0% - Reserve Percentage   

The Eurodollar Rate for any Eurodollar Loan shall change whenever the Eurodollar
Margin or the Reserve Percentage changes. No Eurodollar Rate shall ever exceed
the Highest Lawful Rate.

“Eurodollar Rate Payment Date” means, with respect to any Eurodollar Loan:
(a) the day on which the related Interest Period ends, and (b) any day on which
past due interest or past due principal is owed under the Notes with respect to
such Eurodollar Loan and is unpaid. If the terms of any Loan Documents provide
that payments of interest or principal with respect to such Eurodollar Loan
shall be deferred from one Eurodollar Rate Payment Date to another day, such
other day shall also be a Eurodollar Rate Payment Date.

“Evaluation Date” means the following dates:

(a) On or after September 1, 2007, each date which Required Lenders, at their
option, specify as a date as of which the Borrowing Base is to be redetermined,
provided that each such date must be the first or last day of a current calendar
month and that Required Lenders shall not be entitled to request any such
redetermination more than once during any Fiscal Year;

(b) March 1 and September 1 of each Fiscal Year, beginning September 1, 2007.

(c) The date of each sale of interests in oil and gas properties that would
permit the Agent and the Lenders to redetermine the Borrowing Base pursuant to
the terms of Section 7.5.

“Event of Default” has the meaning given it in Section 8.1.

“Excepted Liens” means: (a) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (b) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of oil and gas properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (c) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders,

 

13



--------------------------------------------------------------------------------

contracts for the sale, transportation or exchange of oil and natural gas,
unitization and pooling declarations and agreements, area of mutual interest
agreements, overriding royalty agreements, marketing agreements, processing
agreements, net profits agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is held by the Borrower or any other Restricted Person or
materially impair the value of such property subject thereto; (d) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board of
Governors of the Federal Reserve System and no such deposit account is intended
by Borrower or any other Restricted Person to provide collateral to the
depository institution; (e) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property of the
Borrower or any other Restricted Person for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such property for the purposes of which such
property is held by the Borrower or any other Restricted Person or materially
impair the value of such property subject thereto; (f) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(g) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; and
(h) royalties, overriding royalties, reversionary interests, production payments
and similar burdens granted by a Restricted Person with respect to its oil and
gas properties to the extent such burdens do not reduce such Restricted Person’s
net interests in production in its oil and gas properties below the interests
reflected in each Engineering Report or the interests warranted under this
Agreement or the Security Documents and do not operate to deprive any Restricted
Person of any material rights in respect of its assets or properties (except for
rights customarily granted with respect to such interests).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Credit Agreement” is defined in the first recital.

“Existing Credit Documents” is defined in the third recital.

“Existing Lender” is defined in Section 10.19.

 

14



--------------------------------------------------------------------------------

“Existing Notes” is defined in the third recital.

“Existing Security Documents” is defined in the second recital.

“Facility Amount” means $1,300,000,000.

“Facility Usage” means, at the time in question, the aggregate outstanding
principal amount of all Loans of all Lenders plus all Letter of Credit
Outstandings of all Issuers.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of one percent) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Agent on such day on such transactions as determined by Agent in
good faith.

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30, or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Four Quarter Period” means as of the end of any Fiscal Quarter, the period of
four consecutive Fiscal Quarters then ended.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the audited Initial Financial Statements. If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to Borrower or
with respect to Borrower and its Consolidated subsidiaries may be prepared in
accordance with such change, but all calculations and determinations to be made
hereunder may be made in accordance with such change only after notice of such
change is given to each Lender and Required Lenders agree to such change insofar
as it affects the accounting of Borrower or of Borrower and its Consolidated
subsidiaries.

“General Effectiveness” is defined in Section 10.12.

“Gulf of Mexico OGP” means Gulf of Mexico Oil and Gas Properties LLC, a Delaware
limited liability company.

 

15



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) any petroleum or petroleum product (including
crude oil or fraction thereof), explosive, radioactive material, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, lead and radon gas;
(b) any chemical, material, gas substance waste which is defined as or included
in the definition of “hazardous substance”, “hazardous waste”, “hazardous
material”, “extremely hazardous substance”, “hazardous chemical”, “toxic
substance”, “toxic chemical”, “contaminant” or “pollutant” or words of similar
import under any Environmental Law; and (c) any other chemical, material, gas
substance or waste, exposure to which, or the presence, use, generation,
treatment, Release, transport or storage of which is prohibited, limited or
regulated under any Environmental Law.

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other hedging contract, derivative agreement or other
similar agreement or arrangement.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious rate of interest that such Lender is permitted under applicable Law
to contract for, take, charge, or receive with respect to its Loan. All
determinations herein of the Highest Lawful Rate, or of any interest rate
determined by reference to the Highest Lawful Rate, shall be made separately for
each Lender as appropriate to assure that the Loan Documents are not construed
to obligate any Person to pay interest to any Lender at a rate in excess of the
Highest Lawful Rate applicable to such Lender.

“Increased Costs” is defined in Section 3.9.

“Indebtedness” of any Person means Liabilities in any of the following
categories:

(a) Liabilities for borrowed money,

(b) Liabilities constituting an obligation to pay the deferred purchase price of
property or services,

(c) Liabilities evidenced by a bond, debenture, note or similar instrument,

(d) Liabilities which (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) is payable more than one year from the date of
creation thereof (other than reserves for taxes and reserves for contingent
obligations),

(e) Liabilities arising under Hedging Contracts,

(f) Capitalized Lease Obligations and Liabilities arising under operating leases
and Liabilities arising with respect to sale and lease-back transactions,

(g) Liabilities arising under conditional sales or other title retention
agreements,

 

16



--------------------------------------------------------------------------------

(h) Liabilities owing under direct or indirect guaranties of Liabilities of any
other Person or constituting obligations to purchase or acquire or to otherwise
protect or insure a creditor against loss in respect of Liabilities of any other
Person (such as obligations under working capital maintenance agreements,
agreements to keep-well, or agreements to purchase Liabilities, assets, goods,
securities or services), but excluding endorsements in the ordinary course of
business of negotiable instruments in the course of collection,

(i) Liabilities (for example, repurchase agreements) consisting of an obligation
to purchase securities or other property, if such Liabilities arises out of or
in connection with the sale of the same or similar securities or property,

(j) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor,

(k) Liabilities with respect to payments received in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment), or

(l) Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor;

provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until (x) such
Liabilities are outstanding more than 90 days past the original invoice or
billing date therefor or, (y) if such Person is contesting any such Liability in
good faith by appropriate proceedings (promptly initiated and diligently
conducted) and has set aside on its books adequate reserves therefor, such
Liability is outstanding more than 180 days past the original invoice or billing
date therefor.

“Initial Availability Amount” means the amount provided for in Section 2.8.

“Initial Engineering Reports” means, (a) the engineering report concerning oil
and gas properties of Borrower and its Subsidiaries (excluding the Merger
Subsidiary) dated as of December 31, 2005, prepared by Netherland Sewell and
Associates, Inc. and (b) the engineering report concerning oil and gas
properties comprising the Acquisition Properties dated as of October 1, 2005,
prepared by Netherland Sewell and Associates, Inc.

“Initial Financial Statements” means the audited annual financial statements of
Borrower dated as of December 31, 2005.

“Initial Tranche A Term Loan Commitment” means $500,000,000; provided that
(a) if the Closing Date occurs on or after May 31, 2006, such amount shall be
reduced by $37,500,000; (b) if the Closing Date occurs on or after June 30,
2006, such amount shall be further reduced by an additional $37,500,000; and
(c) if the Closing Date occurs on or after July 31, 2006, such amount shall be
further reduced by an additional $37,500,000.

 

17



--------------------------------------------------------------------------------

“Initial Tranche B Term Loan Commitment” means $300,000,000.

“Insurance Schedule” means a schedule of the insurance of the Borrower and its
Subsidiaries to be delivered on or near the Closing Date in form and substance
satisfactory to the Agent, as such schedule may be amended or otherwise modified
from time to time with the consent of the Agent.

“Interest Period” means, with respect to each particular Eurodollar Loan in a
Borrowing, a period of 1, 2 or 3 months, as specified in the Borrowing Notice
applicable thereto, beginning on and including the date specified in such
Borrowing Notice (which must be a Business Day), and ending on but not including
the same day of the month as the day on which it began (e.g., a period beginning
on the third day of one month shall end on but not include the third day of
another month), provided that each Interest Period which would otherwise end on
a day which is not a Business Day shall end on the next succeeding Business Day
(unless such next succeeding Business Day is the first Business Day of a
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day). No Interest Period may be elected which would extend
past the date on which the associated Note is due and payable in full.

“Investment” means any investment, in cash or by delivery of property made,
directly or indirectly in any Person, whether by acquisition of shares of
Capital Stock, indebtedness or other obligations or securities or by loan,
advance, capital contribution or otherwise.

“Investment Percentage” means, as to any Person and any Restricted Person, the
percentage of total Capital Stock of such Person owned by such Restricted
Person.

“Issuance Request” means a request and certificate duly executed by the chief
executive, accounting or financial authorized officer of the Borrower,
substantially in the form of Exhibit H attached hereto (with such changes
thereto as may be agreed upon from time to time by the Agent and the Borrower).

“Issuer” means any of The Toronto Dominion Bank, JPMorgan Chase Bank, N.A.,
Fortis Capital Corp. or any other Lender which has agreed to issue one or more
Letters of Credit at the request of the Agent (which shall, at the Borrower’s
request, notify the Borrower from time to time of the identity of such other
Lender); provided that no Issuer without its consent shall be required to have
outstanding at any time Letters of Credit issued by such Issuer having a Stated
Amount of more than $30,000,000 in the aggregate.

“Kerr-McGee” is defined in the fifth recital.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision or regulatory agency thereof of any foreign country or any
department, province or other political subdivision thereof, including without
limitation Environmental Laws.

 

18



--------------------------------------------------------------------------------

“Lehman” means Lehman Commercial Paper Inc. and its successors and assigns.

“Lender Parties” means the Agent, the Other Agents, the Issuers, the Lenders and
Affiliates of Lenders who have entered into Hedging Contracts with the Borrower
and their successors, transferees and assigns; and “Lender Party” means any of
them.

“Lenders” means each signatory hereto (other than Borrower and Restricted
Persons a party hereto), including TD (Texas) in its capacity as a lender
hereunder rather than as Agent, and the successors of each such party as holder
of a Note.

“Lending Office” means, with respect to any Lender, the office, branch, or
agency through which it funds its Eurodollar Loans; and, with respect to Agent,
the office, branch, or agency through which it administers this Agreement.

“Letter of Credit” is defined in Section 2.11(a).

“Letter of Credit Commitment” means, relative to any Lender, such Lender’s
obligation to issue (in the case of an Issuer) or participate in (in the case of
all Lenders) Letters of Credit pursuant to Section 2.11.

“Letter of Credit Commitment Amount” means $90,000,000.

“Letter of Credit Fee” is defined in Section 2.5(c).

“Letter of Credit Outstandings” means, at any time, an amount equal to the sum
of (a) the aggregate Stated Amount at such time of all Letters of Credit then
outstanding and undrawn (as such aggregate Stated Amount shall be adjusted, from
time to time, as a result of drawings, the issuance of Letters of Credit, or
otherwise), plus (b) the then aggregate amount of all unpaid and outstanding
Reimbursement Obligations.

“Leverage Ratio” means for any Person, as of the last day of any Fiscal Quarter,
the ratio of

(a) Total Debt of such Person and its Consolidated Subsidiaries outstanding on
the last day of such Fiscal Quarter

to

(b) EBITDA for such Person and its Consolidated Subsidiaries computed for the
period consisting of such Fiscal Quarter and each of the three immediately
preceding Fiscal Quarters;

provided that, for purposes of calculating the Leverage Ratio for each of the
first three Fiscal Quarters occurring after the Closing Date, the Leverage Ratio
shall be calculated as follows: (a) with respect to the first Fiscal Quarter
following the Closing Date, the amount in clause (b) shall be determined by
taking the EBITDA for such Fiscal Quarter and multiplying by four; (ii) with
respect to the second Fiscal Quarter following the Closing Date, the amount in
clause (b) shall be determined by taking the EBITDA for such Fiscal Quarter and
the immediately preceding Fiscal Quarter and multiplying by two; and (iii) with
respect to the third Fiscal Quarter following the

 

19



--------------------------------------------------------------------------------

Closing Date, the amount in clause (b) shall be determined by taking the EBITDA
for such Fiscal Quarter and the two immediately preceding Fiscal Quarters and
multiplying by one and one-third.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“LIBOR Rate” means, with respect to each particular Eurodollar Loan and the
related Interest Period, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, the term “LIBOR Rate” shall mean, for any Eurodollar
Loan for any Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%). The LIBOR Rate determined by Agent with respect to
a particular Eurodollar Loan shall be fixed at such rate for the duration of the
associated Interest Period. If Agent is unable so to determine the LIBOR Rate
for any Eurodollar Loan, Borrower shall be deemed not to have elected such
Eurodollar Loan and Agent shall promptly provide written notice thereof to
Borrower.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to him or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows him to have such Liabilities satisfied
out of such property or assets prior to the general creditors of any owner
thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.

 

20



--------------------------------------------------------------------------------

“Limited Effectiveness” is defined in Section 10.12.

“Loan” means, as the context may require, a Tranche A Term Loan, a Tranche B
Term Loan or a Revolving Loan of any Type.

“Loan Documents” means this Agreement, the Notes, all Letters of Credit, the
Security Documents, any Hedging Contract between Borrower or its Subsidiaries
and any then current Lender or an Affiliate of any then current Lender, and all
other agreements, amendments, certificates, documents, instruments and writings
at any time delivered in connection herewith or therewith (exclusive of term
sheets, commitment letters, correspondence and similar documents used in the
negotiation hereof, except to the extent the same contain information about
Borrower or its Affiliates, properties, business or prospects, but inclusive of
any fee letters between any Restricted Person and any Arranger or Agent).

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or the Initial Engineering
Report, or as represented or warranted in any Loan Document, to (a) Borrower’s
financial condition or the Consolidated financial condition of Borrower and all
of its Subsidiaries, (b) the business, operations, properties or prospects of
Borrower or of Borrower and all of its Subsidiaries, considered as a whole,
(c) Borrower’s ability to timely pay the Obligations or to comply with any other
obligations under the Loan Documents, or (d) the enforceability of the material
terms of any Loan Document.

“Maturity Date” means (a) with respect to Tranche A Term Loans, the Tranche A
Term Loan Maturity Date, (b) with respect to Tranche B Term Loans, the Tranche B
Term Loan Maturity Date, and (c) with respect to Revolving Loans, the Revolving
Loan Maturity Date.

“Merger” is defined in the sixth recital.

“Merger Agreement” is defined in the fifth recital.

“Merger Subsidiary” is defined in the fifth recital.

“Minimum Asset Coverage Ratio” means for any Person, as of the last day of any
Fiscal Quarter, the ratio of:

(a) Present Value on the last day of such Fiscal Quarter of such Person and its
Consolidated Subsidiaries

to

(b) Total Debt of such Person and its Consolidated Subsidiaries on the last day
of such Fiscal Quarter.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally-recognized rating agency.

 

21



--------------------------------------------------------------------------------

“Mortgaged Properties” means all property of any Restricted Person as to which a
mortgage lien, deed of trust lien or similar lien has been granted by such
Restricted Person in favor of the Agent and/or a trustee pursuant to a deed of
trust, mortgage or other similar instrument in form and substance satisfactory
to the Agent in order to secure the Obligations.

“Net Cash Proceeds” means, with respect to any sale or other disposition
(including a Casualty Event), the cash proceeds (including cash equivalents and
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such sale or other disposition
(including a Casualty Event) received by the Borrower or any of its
Subsidiaries, net of all attorneys’ fees, accountants’ fees, investment banking
fees and other customary expenses, fees and commissions actually incurred by the
Borrower or any of its Subsidiaries and net of taxes paid as of the date of
receipt of such Net Cash Proceeds as a result of such sale or disposition by the
Borrower or any of its Subsidiaries.

“Non-Consenting Lender” is defined in Section 10.1(a).

“Non-Guarantor Subsidiary” means any Subsidiary of Borrower designated as such
on the Disclosure Schedule as of the effective date of this Agreement or which
Borrower has designated in writing to Agent to be a Non-Guarantor Subsidiary
pursuant to Section 6.19.

“Non-Recourse Debt” means any Indebtedness, in each case in respect of which:
(a) the holder or holders thereof (i) shall have recourse only to, and shall
have the right to require the obligations of such Non-Guarantor Subsidiary to be
performed, satisfied, and paid only out of, the property of such Non-Guarantor
Subsidiary and/or one or more of its Subsidiaries (but only to the extent that
such Subsidiaries are Non-Guarantor Subsidiaries) and/or any other Person (other
than Borrower and/or any other Restricted Person) and (ii) shall have no direct
or indirect recourse (including by way of guaranty, support or indemnity) to the
Borrower or any other Restricted Person or to any of the property of Borrower or
any other Restricted Person, whether for principal, interest, fees, expenses or
otherwise; and (b) the terms and conditions relating to the non-recourse nature
of such Indebtedness are in form and substance reasonably acceptable to the
Agent.

“Note” means, as the context may require, a Revolving Loan Note, a Tranche A
Term Loan Note or a Tranche B Term Loan Note.

“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents.

“Obligation” means any part of the Obligations.

“Offshore I” means Offshore Energy I LLC, a Delaware limited liability company.

“Offshore II” means Offshore Energy II LLC, a Delaware limited liability
company.

“Offshore III” means Offshore Energy III LLC, a Delaware limited liability
company.

 

22



--------------------------------------------------------------------------------

“Other Agents” means Lehman Commercial Paper Inc., as Syndication Agent, Harris
Nesbitt Financing, Inc., Fortis Capital Corp. and Bank of Scotland, as
Co-Documentation Agents, Natexis Banques Populaires, as Co-Agent, and TD
Securities (USA) LLC and Lehman Brothers Inc., as Co-Lead Arrangers and
Co-Bookrunners, and their successors and assigns in such capacities.

“Patriot Act” is defined in Section 10.17.

“Percentage Share” means, as the context may require, any Aggregate Percentage
Share, Revolving Loan Percentage Share, Tranche A Term Loan Percentage Share or
Tranche B Term Loan Percentage Share, as the case may be.

“Permitted Lien” has the meaning given to such term in Section 7.2.

“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Tribunal, or any
other legally recognizable entity.

“Platform” is defined in Section 10.18(b).

“Prescribed Forms” is defined in Section 3.6.

“Present Value” means the present value of future cash flows from all unrisked
total proved oil and gas reserves, proved developed producing oil and gas
reserves, proved developed non-producing oil and gas reserves and proved
undeveloped oil and gas reserves of the Restricted Persons, as calculated in the
then most recent Engineering Report delivered pursuant to Section 6.2 from time
to time, utilizing a 10% discount rate and the Agent’s price deck for strip oil
and gas prices as of such date of determination (as adjusted for basis
differentials and for the Borrower’s Hedging Contracts then in effect). Each
calculation of such expected future cash flows shall be made in accordance with
the then existing standards of the Society of Petroleum Engineers, provided that
in any event that appropriate deductions shall be made for severance and ad
valorem taxes, and for operating, gathering, transportation and marketing costs
required for the production and sale of such reserves. If, during any period
between the delivery of Engineering Reports (or, in the case of the first
Engineering Report, during the period between the Closing Date and delivery of
such first Engineering Report), the aggregate fair market value, in the
reasonable opinion of the Borrower, of oil and gas properties disposed of in an
asset sale or purchased shall exceed $50,000,000, then the Present Value for
such period shall be reduced or increased, as the case may be, by an amount
equal to the value assigned such oil and gas properties in the most recent
calculation of Present Value for such period (or if no value was assigned, by an
amount agreed to by the Borrower and the Agent).

“Prime Rate” means the rate of interest adopted by Agent as the reference rate
for the determination of interest rates for loans of varying maturities in
dollars to United States residents of varying degrees of creditworthiness and
being quoted at such time by The Toronto-Dominion Bank, New York Branch as its
“base rate” or “prime rate”.

“Projected Oil Production” means the projected production of oil (measured by
volume unit, not sales price) for the term of the contracts or a particular
month, as applicable, from

 

23



--------------------------------------------------------------------------------

properties and interests owned by any Restricted Person for thirty (30) days or
more which are located in or offshore of the United States and which have
attributable to them proved developed producing oil reserves, as such production
is projected in the most recent report delivered pursuant to Section 6.2(d) of
this Agreement, after deducting projected production from any properties or
interests sold or under contract for sale that had been included in such report
and after adding projected production from any properties or interests that had
not been reflected in such report but that are reflected in a separate or
supplemental reports meeting the requirements of Section 6.2(d) of this
Agreement and otherwise are satisfactory to Agent.

“Projected Gas Production” means the projected production of gas (measured by
BTU equivalent, not sales price) for the term of the contracts or a particular
month, as applicable, from properties and interests owned by any Restricted
Person for thirty (30) days or more which are located in or offshore of the
United States and which have attributable to them proved developed producing gas
reserves, as such production is projected in the most recent report delivered
pursuant to Section 6.2(d) of this Agreement, after deducting projected
production from any properties or interests sold or under contract for sale that
had been included in such report and after adding projected production from any
properties or interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports meeting the requirements of
Section 6.2(d) of this Agreement and otherwise are satisfactory to Agent.

“Proposed Change” is defined in Section 10.1(a).

“Public Lender” is defined in Section 10.18(b).

“Rating Agency” means either S&P or Moody’s.

“Register” is defined in Section 2.14.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Reimbursement Obligations” is defined in Section 2.11(f).

“Release” means the threatened or actual release, deposit, disposal or leakage
of any Hazardous Material at, into, upon or under any land, water or air or
otherwise into the environment, including, without limitation, by means of
burial, disposal, discharge, emission, injection, leakage, seepage, dumping,
pumping, pouring, escaping, emptying or placement.

“Required Lenders” means Lenders whose Aggregate Percentage Shares exceed fifty
percent (50%); provided that, with respect to any determination or
redetermination of the Borrowing Base, or in connection with any matter relating
to the Borrowing Base (including matters in respect of any Borrowing Base
Deficiency and in respect of the relevant provisions of Section 7.5 relating to
the Borrowing Base), or as used in Section 2.9 or Section 2.11, (a) “Required
Lenders” shall mean Revolving Loan Lenders whose Revolving Loan Percentage
Shares equal or exceed sixty-six and two-thirds percent (66 2/3%) and (b) with
respect to any increase in the Borrowing Base or with respect to any
determination or redetermination of the Borrowing Base that would result in a
new Borrowing Base that is greater than the Borrowing Base then in effect prior
to such determination or redetermination, “Required Lenders” shall mean
Revolving Loan Lenders whose aggregate Revolving Loan Percentage Shares equal
one hundred percent (100%).

 

24



--------------------------------------------------------------------------------

“Reserve Percentage” means, on any day with respect to each particular
Eurodollar Loan, the maximum reserve requirement, as determined by Agent
(including without limitation any basic, supplemental, marginal, emergency or
similar reserves), expressed as a percentage and rounded to the next higher
0.01%, which would then apply under Regulation D with respect to “Eurocurrency
liabilities”, as such term is defined in Regulation D, of $1,000,000 or more. If
such reserve requirement shall change after the date hereof, the Reserve
Percentage shall be automatically increased or decreased, as the case may be,
from time to time as of the effective time of each such change in such reserve
requirement.

“Restricted Person” means any of Borrower and each direct and indirect
Subsidiary of Borrower including, without limitation, the Merger Subsidiary and
the Acquisition Subsidiary.

“Revolving Availability” means, at the time of determination, the difference
between (a) the Borrowing Base then in effect and (b) the sum of the aggregate
principal amount of all outstanding Tranche A Term Loans and Tranche B Term
Loans.

“Revolving Loan” is defined in Section 2.1(c).

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation to make Revolving Loans pursuant to Section 2.1(c), as such Revolving
Loan Commitment may be reduced, adjusted or terminated from time to time in
accordance with the terms of this Agreement. The initial amount of each Lender’s
Revolving Loan Commitment is set forth on Schedule 3 or in the Schedule
following any Assignment and Acceptance to which such Lender is a party. The
initial aggregate amount of the Revolving Loan Commitments of the Lenders is
$500,000,000.

“Revolving Loan Commitment Termination Date” means the earliest to occur of
(a) the Revolving Loan Maturity Date, and (b) the date on which any Commitment
Termination Event occurs.

“Revolving Loan Lender” is defined in Section 2.1(c).

“Revolving Loan Maturity Date” means the date that is the third anniversary of
the Closing Date; provided that if the Closing Date does not occur by
September 30, 2006, the Revolving Loan Maturity Date shall be September 30,
2006.

“Revolving Loan Note” means a promissory note of the Borrower payable to any
Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Revolving Loans, and also means all other promissory notes accepted from time to
time in substitution therefor or renewal thereof.

“Revolving Loan Percentage Share” means, at any time and with respect to any
Revolving Loan Lender, the percentage obtained by dividing (a) the Revolving
Loan Commitment of such Lender, by (b) the aggregate Revolving Loan Commitments
of all

 

25



--------------------------------------------------------------------------------

Revolving Loan Lenders. If the Revolving Loan Commitments have terminated or
expired, the Revolving Loan Percentage Shares shall be determined using the
Revolving Loan Commitments most recently set forth in the Register, giving
effect to any assignments made in accordance with Section 10.6 or any increases
or decreases in Revolving Loan Commitments made in accordance with this
Agreement.

“S&P” means Standard & Poor’s Ratings Group (a division of McGraw-Hill, Inc.)
and any successor thereto that is a nationally-recognized rating agency.

“SEC” means the Securities and Exchange Commission.

“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Restricted Person to Agent in connection with this Agreement or
any transaction contemplated hereby to secure or guarantee the payment of any
part of the Obligations or the performance of any Restricted Person’s other
duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 2 hereto, as such Schedule 2 may be amended
or otherwise modified with the consent of the Agent.

“Specified Sections” is defined in Section 10.12.

“Stated Amount” of each Letter of Credit means the face amount of such Letter of
Credit or the “Stated Amount” of such Letter of Credit (as defined therein), in
each case, as such amount is in effect on the issuance date thereof.

“Stated Expiry Date” is defined in Section 2.11(a).

“Subject Sale” is defined in Section 7.5.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, joint venture, or other business or corporate entity, enterprise or
organization which is directly or indirectly (through one or more
intermediaries) controlled by or owned fifty percent or more by such Person.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(b)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(b) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

 

26



--------------------------------------------------------------------------------

“TD (Texas)” means Toronto Dominion (Texas) LLC, successor-by-conversion to
Toronto Dominion (Texas), Inc., and its successors and assigns.

“Total Debt” means the aggregate Indebtedness of the Borrower and its
Subsidiaries on a Consolidated basis.

“Tranche A Term Loan” is defined in Section 2.1(a).

“Tranche A Term Loan Commitment” means, relative to any Lender, such Lender’s
obligation to make Tranche A Term Loans pursuant to Section 2.1(a). The initial
amount of each Lender’s Tranche A Term Loan Commitment is set forth on
Schedule 3 or in the Schedule following any Assignment and Acceptance to which
such Lender is a party. The initial aggregate amount of the Tranche A Term Loan
Commitments of the Lenders is equal to the Initial Tranche A Term Loan
Commitment.

“Tranche A Term Loan Commitment Termination Date” means the earlier of (a) the
Closing Date (immediately after the making of Tranche A Term Loans on such date)
or (b) September 30, 2006.

“Tranche A Term Loan Lender” is defined in Section 2.1(a).

“Tranche A Term Loan Maturity Date” means the date that is eighteen months from
the Closing Date; provided that if the Closing Date occurs on or after June 30,
2006, the Tranche A Term Loan Maturity Date shall mean the date that is fifteen
months from the Closing Date.

“Tranche A Term Loan Note” means a promissory note of the Borrower payable to
any Lender, in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Tranche A Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

“Tranche A Term Loan Percentage Share” means, with respect to any Tranche A Term
Loan Lender, the “Tranche A Term Loan Percentage Share” of such Tranche A Term
Loan Lender set forth in Schedule 3 or in an Assignment and Acceptance to which
such Tranche A Term Loan Lender is a party.

“Tranche B Term Loan” is defined in Section 2.1(b).

“Tranche B Term Loan Commitment” means, relative to any Lender, such Lender’s
obligation to make Tranche B Term Loans pursuant to Section 2.1(b). The initial
amount of each Lender’s Tranche B Term Loan Commitment is set forth on
Schedule 3 or in the Schedule following any Assignment and Acceptance to which
such Lender is a party. The initial aggregate amount of the Tranche B Term Loan
Commitments of the Lenders is equal to the Initial Tranche B Term Loan
Commitment.

 

27



--------------------------------------------------------------------------------

“Tranche B Term Loan Commitment Termination Date” means the earlier of (a) the
Closing Date (immediately after the making of Tranche B Term Loans on such date)
or (b) September 30, 2006.

“Tranche B Term Loan Lender” is defined in Section 2.1(b).

“Tranche B Term Loan Maturity Date” means the date that is the fourth
anniversary of the Closing Date.

“Tranche B Term Loan Note” means a promissory note of the Borrower payable to
any Lender, in the form of Exhibit A-3 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Tranche B Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.

“Tranche B Term Loan Percentage Share” means, with respect to any Tranche B Term
Loan Lender, the “Tranche B Term Loan Percentage Share” of such Tranche B Term
Loan Lender set forth in Schedule 3 or in an Assignment and Acceptance to which
such Tranche A Term Loan Lender is a party.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted and/or existing.

“Type” means, with respect to any Loans, the characterization of such Loans as
either ABR Loans or Eurodollar Loans.

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person normally entitling the holders thereof
to vote in the election of members of the Board of Directors or other governing
body of such Person.

“Wholly-owned Subsidiary” means any Subsidiary of Borrower, one hundred percent
(100%) of the Voting Stock of which is directly or indirectly (through one or
more intermediaries) owned by Borrower.

Section 1.2. Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3. Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided in the relevant defined term or unless
otherwise provided herein the terms defined in this Agreement which refer to a
particular agreement, instrument or document also refer to and include all
renewals, extensions, modifications, amendments and restatements of such
agreement, instrument or document in accordance with the Loan Documents,
provided that nothing contained in this section shall be construed to authorize
any such renewal, extension, modification, amendment or restatement.

 

28



--------------------------------------------------------------------------------

Section 1.4. References and Titles. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement”, “this instrument”, “herein”, “hereof”, “hereby”, “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation”. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. All references to any Person shall be construed to include such
Person’s successors and assigns, provided such successors and assigns are
permitted by the Loan Documents.

Section 1.5. Calculations and Determinations. All calculations under the Loan
Documents of interest chargeable with respect to Eurodollar Loans and of fees
shall be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 360 days. All other calculations of interest
made under the Loan Documents shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate. Each determination by a Lender Party of amounts to be paid under
any of Sections 2.11, 3.2, 3.3, 3.4, 3.5 or 3.6 or any other matters which are
to be determined hereunder by a Lender Party (such as any Eurodollar Rate, LIBOR
Rate, Business Day, Interest Period, or Reserve Percentage) shall, in the
absence of manifest error, be conclusive and binding. Unless otherwise expressly
provided herein or unless Required Lenders otherwise consent all financial
statements and reports furnished to any Lender Party hereunder shall be prepared
and all financial computations and determinations pursuant hereto shall be made
in accordance with GAAP.

ARTICLE II - The Loans

Section 2.1. Commitments to Make Loans; Restrictions on Commitments or Issuance
or Participation in Letters of Credit.

(a) Tranche A Term Loans. Subject to the terms and conditions hereof, in a
single Borrowing occurring on the Closing Date (which shall be a Business Day),
each Lender that has a Tranche A Term Loan Commitment (herein referred to as a
“Tranche A Term Loan Lender”) severally agrees to make a term loan to Borrower
in an amount equal to such Lender’s Tranche A Term Loan Percentage Share of the
aggregate Tranche A Term Loan Commitments (herein called such Tranche A Term
Loan Lender’s “Tranche A Term Loans”). No amounts paid or prepaid with respect
to Tranche A Term Loans may be reborrowed.

(b) Tranche B Term Loans. Subject to the terms and conditions hereof, in a
single Borrowing occurring on the Closing Date (which shall be a Business Day),
each Lender that has a Tranche B Term Loan Commitment (herein referred to as a
“Tranche B

 

29



--------------------------------------------------------------------------------

Term Loan Lender”) severally agrees to make a term loan to Borrower in an amount
equal to such Lender’s Tranche B Term Loan Percentage Share of the aggregate
Tranche B Term Loan Commitments (herein called such Tranche B Term Loan Lender’s
“Tranche B Term Loans”). No amounts paid or prepaid with respect to Tranche B
Term Loans may be reborrowed.

(c) Revolving Loans. Subject to the terms and conditions hereof, each Lender
that has a Revolving Loan Commitment (herein referred to as a “Revolving Loan
Lender”) severally agrees to make revolving loans to Borrower (herein called
such Revolving Loan Lender’s “Revolving Loans”) upon Borrower’s request from
time to time during the Commitment Period, provided that subject to Sections
3.3, 3.4 and 3.6, all Revolving Loan Lenders are requested to make Revolving
Loans of the same Type (or participate in Letters of Credit) in accordance with
their respective Revolving Loan Percentage Shares and as part of the same
Borrowing. Subject to the terms and conditions hereof, Borrower may borrow,
repay, and reborrow Revolving Loans hereunder.

(d) Restrictions on Credit Extensions. No Lender shall be permitted or required
to

(i) make any Loan if, after giving effect thereto (A) the Facility Usage would
exceed the lowest of (1) the Borrowing Base in effect as of the date on which
the requested Loans are to be made, (2) the Aggregate Commitments or (3) the
Facility Amount; and (B) the sum of the aggregate outstanding principal amount
of all Loans of such Lender together with such Lender’s Revolving Loan
Percentage Share of the aggregate Letter of Credit Outstandings would exceed
such Lender’s Aggregate Percentage Share of the lowest of (1) the Borrowing Base
then outstanding, (2) the Aggregate Commitments or (3) the Facility Amount; or

(ii) make any Tranche A Term Loan if, after giving effect thereto (A) the
Tranche A Term Loan by such Tranche A Term Loan Lender would exceed its Tranche
A Term Loan Percentage Share of the aggregate amount of Tranche A Term Loans
then requested from all Tranche A Term Loan Lenders; and (B) the aggregate
outstanding principal amount of all Tranche A Term Loans of such Tranche A Term
Loan Lender would exceed its Tranche A Term Loan Percentage Share of the
aggregate Tranche A Term Loan Commitments of all Tranche A Term Loan Lenders; or

(iii) make any Tranche B Term Loan if, after giving effect thereto (A) the
Tranche B Term Loan by such Tranche B Term Loan Lender would exceed its Tranche
B Term Loan Percentage Share of the aggregate amount of Tranche B Term Loans
then requested from all Tranche B Term Loan Lenders; and (B) the aggregate
outstanding principal amount of all Tranche B Term Loans of such Tranche B Term
Loan Lender would exceed its Percentage Share of the aggregate Tranche B Term
Loan Commitments of all Tranche B Term Loan Lenders; or

 

30



--------------------------------------------------------------------------------

(iv) make any Revolving Loan if, after giving effect thereto (A) the Revolving
Loan by such Lender would exceed such Lender’s Revolving Loan Percentage Share
of the aggregate amount of Revolving Loans then requested from all Lenders; and
(B) the sum of the aggregate outstanding principal amount of all Revolving Loans
of such Lender together with such Lender’s Revolving Loan Percentage Share of
the aggregate Letter of Credit Outstandings would exceed such Lender’s Revolving
Loan Percentage Share of the lesser of (1) the Revolving Availability or (2) the
aggregate Revolving Loan Commitments of all Revolving Loan Lenders; or

(v) issue (in the case of an Issuer) or participate in (in the case of a Lender)
any Letter of Credit if, after giving effect thereto (A) the Facility Usage
would exceed the lowest of (1) the Borrowing Base in effect as of the date on
which the requested Letter of Credit is to be issued, (2) the Aggregate
Commitments or (3) the Facility Amount; (B) such Lender’s Revolving Loan
Percentage Share of all Letter of Credit Outstandings together with the
aggregate outstanding principal amount of all Loans of such Lender would exceed
such Lender’s Aggregate Percentage Share of the lowest of (1) the Borrowing Base
then outstanding, (2) the Aggregate Commitments or (3) the Facility Amount;
(C) such Lender’s Revolving Loan Percentage Share of all Letter of Credit
Outstandings together with the aggregate outstanding principal amount of all
Revolving Loans of such Lender would exceed such Lender’s Revolving Loan
Percentage Share of the lesser of (1) the Revolving Availability or (2) the
aggregate Revolving Loan Commitments of all Lenders; or (D) all Letter of Credit
Outstandings would exceed the Letter of Credit Commitment Amount.

(e) Minimum Borrowing Amounts. The aggregate amount of all Loans in any
Borrowing of ABR Loans must be greater than or equal to $1,000,000 (any higher,
in multiples of $1,000,000) or must equal the remaining availability under the
Borrowing Base. The aggregate amount of all Loans in any Borrowing of Eurodollar
Loans must be greater than or equal to $1,000,000 (any higher, in multiples of
$1,000,000) or must equal the remaining availability under the Borrowing Base.
Borrower may have no more than ten (10) Borrowings of Eurodollar Loans
outstanding at any time.

Section 2.2. Requests for New Loans. Borrower must give to Agent written notice
(or telephonic notice promptly confirmed in writing) of any requested Borrowing
of new Loans to be advanced by Lenders. Each such notice constitutes a
“Borrowing Notice” hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of new ABR Loans and
the Business Day on which such ABR Loans are to be advanced, (ii) the aggregate
amount of any such Borrowing of new Eurodollar Loans, the Business Day on which
such Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period, and (iii) with respect to the Borrowing Notice delivered on or
before the Closing Date, which Loans are to be advanced as Tranche A Term Loans,
Tranche B Term Loans or Revolving Loans; and

 

31



--------------------------------------------------------------------------------

(b) be received by Agent not later than 12:00 noon, New York City time, on
(i) the Business Day on which any such ABR Loans are to be made, or (ii) the
third Business Day preceding the Business Day on which any such Eurodollar Loans
are to be made.

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Agent shall give each Lender prompt notice of the terms thereof. Each
Borrowing Notice shall be irrevocable and binding on Borrower. If all conditions
precedent to such new Loans have been met, each Lender will on the date
requested promptly remit to Agent at Agent’s office in New York, New York, the
amount of such Lender’s new Loan in immediately available funds, and upon
receipt of such funds, unless to its actual knowledge any conditions precedent
to such Loans have been neither met nor waived as provided herein, Agent shall
promptly make such Loans available to Borrower. Unless Agent shall have received
prompt notice from a Lender that such Lender will not make available to Agent
such Lender’s new Loan, Agent may in its discretion assume that such Lender has
made such Loan available to Agent in accordance with this section and Agent may
if it chooses, in reliance upon such assumption, make such Loan available to
Borrower. If and to the extent such Lender shall not so make its new Loan
available to Agent, such Lender and Borrower severally agree to pay or repay to
Agent within three days after demand the amount of such Loan together with
interest thereon, for each day from the date such amount was made available to
Borrower until the date such amount is paid or repaid to Agent, with interest at
(i) the Federal Funds Rate, if such Lender is making such payment and (ii) the
interest rate applicable at the time to the other new Loans made on such date,
if Borrower is making such repayment. If neither such Lender nor Borrower pay or
repay to Agent such amount within such three-day period, Agent shall in addition
to such amount be entitled to recover from such Lender and from Borrower, on
demand, interest thereon at the Default Rate, calculated from the date such
amount was made available to Borrower. The failure of any Lender to make any new
Loan to be made by it hereunder shall not relieve any other Lender of its
obligation hereunder, if any, to make its new Loan, but no Lender shall be
responsible for the failure of any other Lender to make any new Loan to be made
by such other Lender.

Section 2.3. Continuations and Conversions of Existing Loans. Borrower may make
the following elections with respect to Loans already outstanding: to convert
ABR Loans to Eurodollar Loans, to convert Eurodollar Loans to ABR Loans on the
last day of the Interest Period applicable thereto, or to continue Eurodollar
Loans beyond the expiration of such Interest Period by designating a new
Interest Period to take effect at the time of such expiration. In making such
elections, Borrower may combine existing Loans made pursuant to separate
Borrowings into one new Borrowing or divide existing Loans made pursuant to one
Borrowing into separate new Borrowings. To make any such election, Borrower must
give to Agent written notice (or telephonic notice promptly confirmed in
writing) of any such conversion or continuation of existing Loans, with a
separate notice given for each new Borrowing. Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:

(a) specify the existing Loans which are to be continued or converted;

 

32



--------------------------------------------------------------------------------

(b) specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be continued or converted and the date on which such
continuation or conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such continuation or conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be received by Agent not later than 12:00 noon, New York City time, on
(i) the day on which any such continuation or conversion to ABR Loans is to
occur, or (ii) the third Business Day preceding the day on which any such
continuation or conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Continuation/Conversion Notice, Agent shall give each Lender prompt notice of
the terms thereof. Each Continuation/Conversion Notice shall be irrevocable and
binding on Borrower. During the continuance of any Default, Borrower may not
make any election to convert existing Loans into Eurodollar Loans or continue
existing Loans as Eurodollar Loans. If (due to the existence of a Default or for
any other reason) Borrower fails to timely and properly give any notice of
continuation or conversion with respect to a Borrowing of existing Eurodollar
Loans at least three days prior to the end of the Interest Period applicable
thereto, such Eurodollar Loans shall automatically be converted into ABR Loans
at the end of such Interest Period. No new funds shall be repaid by Borrower or
advanced by any Lender in connection with any continuation or conversion of
existing Loans pursuant to this section, and no such continuation or conversion
shall be deemed to be a new advance of funds for any purpose; such continuations
and conversions merely constitute a change in the interest rate applicable to
already outstanding Loans.

Section 2.4. Use of Proceeds. Borrower shall use all Loans to consummate the
Acquisition, refinance indebtedness under the Existing Credit Agreement, finance
capital expenditures, and provide working capital for its operations and for
other general business purposes, including the acquisition of oil and gas
properties and related assets. In no event shall the funds from any Loan be used
directly or indirectly by any Person (a) for personal, family, household or
agricultural purposes or (b) for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” or any “margin
securities” (as such terms are defined respectively in Regulation T, U and X
promulgated by the Board of Governors of the Federal Reserve System) or to
extend credit to others directly or indirectly for the purpose of purchasing or
carrying any such margin stock or margin securities or (c) for the acquisition
of any Person unless such acquisition has been approved by the board of
directors, management committee or partners, as the case may be of such Person.
Borrower represents and warrants that Borrower is not engaged principally, or as
one of Borrower’s important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock or margin
securities.

 

33



--------------------------------------------------------------------------------

Section 2.5. Fees.

(a) Commitment Fees. In consideration of each Revolving Loan Lender’s commitment
to make Revolving Loans, Borrower will pay to Agent for the account of each
Revolving Loan Lender a commitment fee determined on a daily basis by applying
the Commitment Fee Rate to such Revolving Loan Lender’s Revolving Loan
Percentage Share of the unused portion of the Borrowing Base that is available
for Revolving Loans on each day during the Commitment Period. This commitment
fee will be due and payable in arrears on each ABR Payment Date and at the end
of the Commitment Period.

(b) Other Fees. In addition to all other amounts due to Agent under the Loan
Documents, Borrower will pay fees to (i) Agent and TD Securities (USA) LLC as
described in a letter agreement dated as of February 8, 2006 between Agent, TD
Securities (USA) LLC and Borrower and (ii) Lehman Brothers Inc. and Lehman
Commercial Paper Inc. as described in a letter agreement dated as of February 8,
2006 between Lehman Brothers Inc., Lehman Commercial Paper Inc. and Borrower.

(c) Letter of Credit Stated Amount Fee. The Borrower agrees to pay to the Agent,
for the account of each Lender, a participation fee with respect to its
participations in Letters of Credit, for the period from and including the date
of the issuance of such Letter of Credit to (but not including) the date upon
which such Letter of Credit expires, at a rate per annum equal to Eurodollar
Margin on the Stated Amount (as such Stated Amount may be adjusted, from time to
time, as a result of drawings thereunder) of such Letter of Credit, based on a
year comprised of three-hundred and sixty (360) days (such participation fee,
“Letter of Credit Fee”). A prorated portion of such fee shall be payable by the
Borrower in arrears on each ABR Payment Date, and at the end of the Commitment
Period for any period then ending for which such fee shall not theretofore have
been paid, commencing on the first such date after the issuance of such Letter
of Credit.

(d) Letter of Credit Issuance Fee. The Borrower agrees to pay to each Issuer for
its own account an issuance fee for each Letter of Credit issued by such Issuer
equal to 0.125% of the Stated Amount of such Letter of Credit. Such fee shall be
payable by the Borrower on the date of issuance of such Letter of Credit. The
Borrower also agrees to pay such Issuer’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder, which fees shall be payable to such Issuer within ten
(10) days after demand.

(e) Upfront Fee. In the event that, as a result of a redetermination of the
Borrowing Base, the Revolving Availability is increased to an amount that is
higher than $300,000,000 (the “Base Amount”; and such higher amount herein the
“Designated Amount”), the Borrower agrees to pay to the Agent, for the account
of each Revolving Loan Lender, an upfront fee in an amount equal to 30 basis
points on such Revolving Loan Lender’s Revolving Loan Percentage Share of the
difference between the Designated Amount and the Base Amount; provided, however,
that solely for purposes of calculating the upfront fee pursuant to this clause
(e), upon payment of such upfront fee and for purposes of future upfront fees
pursuant to this clause (e), the Base Amount shall be increased to be equal to
the last Designated Amount for which an upfront fee has been paid hereunder.

 

34



--------------------------------------------------------------------------------

(f) Ticking Fee. If the Closing Date does not occur by June 1, 2006, Borrower
will pay to Agent for the account of each Lender a fee determined on a daily
basis for the period from June 1, 2006 until paid as provided in the last
sentence of this Section 2.5(f) by multiplying (i) the sum of (A) the amount of
such Lender’s Tranche A Term Loan Commitment (calculated for each relevant day)
plus (B) the amount of such Lender’s Tranche B Term Loan Commitment (calculated
for each relevant day) plus (C) such Lender’s Revolving Loan Percentage Share of
the difference between (x) the Initial Availability Amount and (y) the sum of
the aggregate Tranche A Term Loan Commitments and the aggregate Tranche B Term
Loan Commitments of all Lenders (in each case calculated for each relevant day)
by (ii) a per annum rate of 0.25%. Such fee will be payable on earliest to occur
of the Closing Date or the termination of the Merger Agreement in accordance
with the terms thereof or September 30, 2006.

Section 2.6. Optional Prepayments. Borrower may, upon one Business Day’s notice
in the case of ABR Loans, or three Business Days’ notice in the case of
Eurodollar Loans, to Agent for the account of each Lender, from time to time and
without premium or penalty prepay the Tranche A Term Loans, Tranche B Term
Loans, or Revolving Loans, in whole or in part, so long as the aggregate amounts
of all partial prepayments of principal on such prepaid Loans equals $1,000,000
or any higher integral multiple of $1,000,000, so long as Borrower pays all
breakage costs associated with the prepayment of any Eurodollar Loan as provided
in Section 3.5, and so long as Borrower does not make any prepayments which
would reduce the unpaid principal balance of any Loan to less than $1,000,000
without first either (a) terminating this Agreement or (b) providing assurance
satisfactory to Agent in its discretion that Lenders’ legal rights under the
Loan Documents are in no way affected by such reduction. Each prepayment of
principal of a Eurodollar Loan under this section shall be accompanied by all
interest then accrued and unpaid on the principal so prepaid. Any principal or
interest prepaid pursuant to this section shall be in addition to, and not in
lieu of, all payments otherwise required to be paid under the Loan Documents at
the time of such prepayment.

Section 2.7. Mandatory Prepayments.

(a) If at any time the Facility Usage exceeds the Aggregate Commitments (whether
due to a reduction or termination in any Commitments in accordance with this
Agreement, or otherwise), Borrower shall immediately upon demand prepay the
principal of the Loans (and/or provide cash collateral for Letters of Credit) in
an amount at least equal to such excess in accordance with clause (g) below.

(b) If at any time the Facility Usage is less than the Aggregate Commitments but
in excess of the Borrowing Base (such excess being herein called a “Borrowing
Base Deficiency”), Borrower shall, within five Business Days after Agent gives
notice of such fact to Borrower, either:

(i) prepay the principal of the Loans (and/or provide cash collateral for
Letters of Credit) in accordance with clause (g) below in an aggregate amount at
least equal to such Borrowing Base Deficiency; or

 

35



--------------------------------------------------------------------------------

(ii) give notice to Agent electing to prepay the principal of the Loans (and/or
provide cash collateral) in accordance with clause (g) below in up to three
monthly installments in an aggregate amount at least equal to such Borrowing
Base Deficiency, with each such installment equal to or in excess of one-third
of such Borrowing Base Deficiency, and with the first such installment to be
paid one month after the giving of such notice and the subsequent installments
to be due and payable at one month intervals thereafter until such Borrowing
Base Deficiency has been eliminated; or

(iii) give notice to Agent that Borrower desires to provide Agent with deeds of
trust, mortgages, chattel mortgages, security agreements, financing statements
and other security documents in form and substance satisfactory to Agent,
granting, confirming, and perfecting first and prior liens or security interests
in collateral acceptable to Required Lenders, to the extent needed to allow
Required Lenders to increase the Borrowing Base (as they in their reasonable
discretion deem consistent with prudent oil and gas banking industry lending
standards at the time) to an amount which eliminates such Borrowing Base
Deficiency, and then provide such security documents within thirty days after
Agent specifies such collateral to Borrower. If, prior to any such specification
by Agent, Required Lenders determine that the giving of such security documents
will not serve to eliminate such Borrowing Base Deficiency, then, within five
Business Days after receiving notice of such determination, Borrower will elect
to make, and thereafter make, the prepayments specified in either of the
preceding subsections (i) or (ii) of this subsection (b);

provided, however, that if a Borrowing Base Deficiency is existing as a result
of any Subject Sale or other sale, and the corresponding reduction of the
Borrowing Base (including the Initial Availability Amount), pursuant to
Section 7.5, the Borrower shall instead immediately prepay the Loans (and/or
provide cash collateral for Letters of Credit) in accordance with Section 7.5
from the proceeds of such Subject Sale or sale, as appropriate, to the extent of
the Borrowing Base Deficiency that resulted from such sale and reduction.

(c) On the Tranche A Term Loan Maturity Date and on July 31, 2006, and on each
ABR Payment Date occurring during any period set forth below, the Borrower shall
make a scheduled repayment of the aggregate outstanding principal amount, if
any, of all Term A Loans in an amount equal to the amount set forth below
opposite the Stated Maturity Date or such ABR Payment Date, as applicable:

 

Payment Date

  

Amount of Required

Principal Repayment

July 31, 2006

   $ 112,500,000

September 30, 2006

   $ 112,500,000

December 31, 2006

   $ 112,500,000

March 31, 2007

   $ 112,500,000

June 30, 2007

   $ 25,000,000

Tranche A Term Loan Maturity Date

    
  Remainder of
principal

 

36



--------------------------------------------------------------------------------

; provided that (i) if the Closing Date occurs on or after May 31, 2006, the
amount of principal repayment set forth for the July 31, 2006 Quarterly Payment
Date above shall be reduced by $37,500,000; (ii) if the Closing Date occurs on
or after June 30, 2006, the amount of principal repayment set forth for the
July 31, 2006 Quarterly Payment Date above shall be reduced by an additional
$37,500,000; and (iii) if the Closing Date occurs on or after July 31, 2006,
(A) the amount of principal repayment set forth for the July 31, 2006 Quarterly
Payment Date above shall be reduced to zero, (B) the principal repayment
required to be made on September 30, 2006 will instead be made on the day that
is three months following the Closing Date, (C) the principal repayment required
to be made on December 31, 2006 will instead be made on the day that is six
months following the Closing Date, (D) the principal repayment required to be
made on March 31, 2007 will instead be made on the day that is nine months
following the Closing Date, and (E) the principal repayment required to be made
on June 30, 2007 will instead be made on the day that is twelve months following
the Closing Date.

(d) Commencing with the first ABR Payment Date to occur on or after the one year
anniversary of the Closing Date and on each ABR Payment Date thereafter, the
Borrower shall make on each such ABR Payment Date, a scheduled repayment of the
aggregate outstanding principal amount, if any, of all Term B Loans in an amount
equal to $750,000 (and the Borrower shall make a final payment of all remaining
principal on the Tranche B Term Loans on the Tranche B Term Loan Maturity Date).

(e) Upon the occurrence of a Borrowing Base Deficiency resulting from a Casualty
Event pursuant to Section 2.9 (subject to the Borrower’s and the applicable
Subsidiaries’ rights contained in the second paragraph of Section 2.9), the
Borrower will forthwith utilize the Net Cash Proceeds of such Casualty Event to
prepay the principal of the Loans (and/or provide cash collateral for Letters of
Credit) in an amount sufficient to cure such Deficiency in accordance with
clause (g) below.

(f) The Borrower will prepay the Loans (and/or provide cash collateral) to the
extent otherwise required by the other provisions of this Agreement.

(g) In the event that the Borrower is required to prepay the Loans (and/or
provide cash collateral) pursuant to clause (a), (b) or (e) above, the Borrower
shall prepay the Loans (and/or provide cash collateral) in the following order
of priority: (i) first, to

 

37



--------------------------------------------------------------------------------

the prepayment of Tranche A Term Loans that are ABR Loans and then to the
prepayment of Tranche A Term Loans that are Eurodollar Loans, (ii) second, to
the prepayment of Tranche B Term Loans that are ABR Loans and then to the
prepayment of Tranche B Term Loans that are Eurodollar Loans, (iii) third, to
the prepayment of Revolving Loans that are ABR Loans and then to the prepayment
of Revolving Loans that are Eurodollar Loans, and (iv) fourth, to provide cash
collateral to the applicable Issuer in the applicable amount in respect of any
outstanding Letters of Credit in accordance with the general provisions of
Section 2.11(g);

(h) Each prepayment of principal of a Loan under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment.

(i) Each voluntary prepayment of Tranche A Term Loans or Tranche B Term Loans
made pursuant to clause (a) shall be applied, to the extent of such prepayment,
in the inverse order of the scheduled repayments of Tranche A Term Loans or
Tranche B Term Loans set forth in clause (c) or (d), as the case may be.

Section 2.8. Initial Availability Amount. The parties hereto agree that the
“Initial Availability Amount” for purposes of the definition of “Borrowing Base”
shall be an amount equal to $1,100,000,000 (provided that (a) if the Closing
Date occurs on or after May 31, 2006, such amount shall be reduced by
$37,500,000; (b) if the Closing Date occurs on or after June 30, 2006, such
amount shall be further reduced by an additional $37,500,000; and (c) if the
Closing Date occurs on or after July 31, 2006, such amount shall be further
reduced by an additional $37,500,000) minus the principal amount of any Tranche
A Term Loans and Tranche B Term Loans that have been repaid or prepaid since the
Closing Date minus any reduction in the Initial Availability Amount pursuant to
Section 7.5. Notwithstanding anything herein to the contrary, the parties hereto
acknowledge and agree that the Initial Availability Amount constitutes an amount
agreed upon by the parties hereto for purposes of establishing the Revolving
Availability for the period prior to the Borrowing Base Trigger Date and is not
intended to be an accurate indication of the fair market value of the oil and
gas properties being evaluated for purposes of determining the Borrowing Base.

Section 2.9. Determinations of Borrowing Base.

By each Evaluation Date (or in the case of an Evaluation Date pursuant to clause
(a) of the definition of “Evaluation Date”, within thirty days after such
Evaluation Date), Borrower shall furnish to each Lender all information, reports
and data which Agent has then requested concerning Restricted Persons’
businesses and properties (including their oil and gas properties and interests
and the reserves and production relating thereto), together with the Engineering
Report described in Section 6.2 which is then due, if any; provided that in the
case of any “Evaluation Date” pursuant to clause (a) of the definition thereof,
Borrower shall deliver to Agent an Engineering Report of the type described in
Section 6.2(e) within thirty days after such Evaluation Date. Within thirty days
after receiving such information, reports and data, Required Lenders shall agree
upon an amount for the Borrowing Base, and Agent shall by notice to

 

38



--------------------------------------------------------------------------------

Borrower designate such amount as the new Borrowing Base available to Borrower
hereunder, which designation shall take effect immediately on the date such
notice is sent (herein called a “Determination Date”) and shall remain in effect
until but not including the next date as of which the Borrowing Base is
redetermined in accordance with the provisions of this Agreement. If Borrower
does not furnish all such information, reports and data by the date specified in
the first sentence of this section, Agent may nonetheless designate the
Borrowing Base at any amount which Required Lenders determine and may
redesignate the Borrowing Base from time to time thereafter until each Revolving
Loan Lender receives all such information, reports and data, whereupon Required
Lenders shall designate a new Borrowing Base as described above. Required
Lenders shall determine the amount of the Borrowing Base based upon the loan
collateral value which they in their discretion assign to the various oil and
gas properties included in the Collateral at the time in question and based upon
such other credit factors (including without limitation the assets, liabilities,
cash flow, hedged and unhedged exposure to price, foreign exchange rate, and
interest rate changes, business, properties, prospects, management and ownership
of Borrower and its Affiliates) as they in their discretion deem significant. It
is expressly understood that Required Lenders and Agent have no obligation to
agree upon or designate the Borrowing Base at any particular amount, whether in
relation to the Commitments or otherwise, and that Revolving Loan Lenders’
commitments to extend credit hereunder is determined by reference to the
Borrowing Base from time to time in effect, which Borrowing Base shall be used
to the extent permitted by Law and regulatory authorities, for the purposes of
capital adequacy determination and reimbursements under Section 3.2. Should the
last day for Required Lenders to redetermine the Borrowing Base in connection
with a particular Evaluation Date be a day other than a Business Day, the period
for such redetermination shall be extended to the next succeeding Business Day.

In the event that a Casualty Event has occurred with respect to any properties
or assets of any Restricted Person, to the extent that the Net Cash Proceeds
received by the Borrower or any of its Subsidiaries with respect to such
Casualty Event (together with all other Net Cash Proceeds received during such
calendar year) exceeds 5% of the Borrowing Base then in effect and have not been
applied or budgeted to be applied by the Borrower or any such Subsidiary to
repair, restore or replace the property or asset affected by such Casualty Event
within 180 days after the occurrence thereof, which actions the Borrower or such
Subsidiary shall hereby be permitted to take, the Agent, at the request of the
Required Lenders, shall have the right to reduce the Borrowing Base, in its
reasonable discretion based on its review of such Casualty Event, by the value
of the property or asset so affected by such Casualty Event as set forth in the
most recent Reserve Report; provided that, if an Event of Default has occurred
and is continuing, (i) such repair, restoration or replacement may occur only
with the written consent of the Agent, (ii) the Agent may, at the request of the
Required Lenders, reduce the Borrowing Base in the manner set forth above
without regard to the 180 day period referenced above and (iii) such Net Cash
Proceeds shall be applied in accordance with Section 2.7 to the extent required
thereby. The Agent shall provide notice to the Borrower and the Lenders of the
reduction in the Borrowing Base, which reduction shall be effective as of the
date of such notice.

Section 2.10. Maturity Date. Borrower shall repay in full in cash the unpaid
principal amount of all Tranche A Term Loans, the Tranche B Term Loans and the
Revolving Loans on the Tranche A Term Loan Maturity Date, Tranche B Term Loan
Maturity Date, and the Revolving Loan Maturity Date, respectively, or in each
case such earlier date as may be required in accordance with the terms hereof.

 

39



--------------------------------------------------------------------------------

Section 2.11. Letters of Credit. From time to time on any Business Day prior to
the end of the Commitment Period, each Issuer will issue, and each Revolving
Loan Lender will participate in, to the extent of each Revolving Loan Lender’s
Revolving Loan Percentage Share, the Letters of Credit, in accordance with the
following terms:

(a) Issuance Requests. By delivering to the Agent and the applicable Issuer an
Issuance Request on or before 11:00 a.m., Central time, the Borrower may
request, from time to time during the Commitment Period and on not less than
three (3) nor more than ten (10) Business Days’ notice, that such Issuer issue
an irrevocable standby letter of credit in such form as may be mutually agreed
to by the Borrower and such Issuer (each a “Letter of Credit”), in support of
financial obligations of the Borrower incurred in the Borrower’s ordinary course
of business and which are described in such Issuance Request. Upon receipt of an
Issuance Request, the Agent shall promptly notify the Revolving Loan Lenders
thereof. Each Letter of Credit shall by its terms: (i) be issued in a Stated
Amount which (A) together with all Letter of Credit Outstandings and all
outstanding Revolving Loans does not exceed (or would not exceed) the lesser of
(1) the then current Borrowing Base minus the aggregate principal amount of all
outstanding Tranche A Term Loans and Tranche B Term Loans or (2) the aggregate
Revolving Loan Commitments of all Revolving Loan Lenders or (B) together with
all Letter of Credit Outstandings would not exceed the Letter of Credit
Commitment Amount; (ii) be stated to expire on a date (its “Stated Expiry Date”)
no later than the earlier (A) of one year from its date of issuance and (B) the
end of the Commitment Period. So long as no Default has occurred and is
continuing, by delivery to the applicable Issuer and the Agent of an Issuance
Request at least three (3) but not more than ten (10) Business Days prior to the
Stated Expiry Date of any Letter of Credit, the Borrower may request such Issuer
to, at such Issuer’s option, extend the Stated Expiry Date of such Letter of
Credit for an additional period not to exceed the earlier of (x) one year from
its date of extension or (y) the end of the Commitment Period.

No Issuer is under any obligation to issue any Letter of Credit if: (i) any
order, judgment or decree of any government agency or arbitrator shall by its
terms purport to enjoin or restrain such Issuer from issuing such Letter of
Credit, or any requirement of applicable Law or any request or directive
(whether or not having the force of law) from any government agency with
jurisdiction over such Issuer shall prohibit, or request that the Issuer refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuer is
not otherwise compensated hereunder) not in effect on the date hereof, or shall
impose upon such Issuer any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which such Issuer in good faith deems material
to it; (ii) one or more of the applicable conditions contained in Article IV is
not then satisfied; (iii) the expiry date of any requested Letter of Credit is
prior to the maturity date of any financial obligation to be supported by the
requested Letter of Credit; (iv) any requested Letter of Credit does not provide
for drafts, or is not otherwise in form and substance acceptable to such Issuer,
or

 

40



--------------------------------------------------------------------------------

the issuance of a Letter of Credit shall violate any applicable policies of such
Issuer; (v) any standby Letter of Credit is for the purpose of supporting the
issuance of any letter of credit by any other Person; or (vi) such Letter of
Credit is in a face amount denominated in a currency other than Dollars. The
Uniform Customs and Practice for Documentary Credits most recently published by
the International Chamber of Commerce at the time of issuance of any Letter of
Credit shall (unless otherwise expressly provided in the Letter of Credit) apply
to all Letters of Credit.

(b) Issuances and Extensions. On the terms and subject to the conditions of this
Agreement (including Article IV), the applicable Issuer shall issue Letters of
Credit, and extend the Stated Expiry Dates of outstanding Letters of Credit, in
accordance with the Issuance Requests made therefor. Each Issuer will make
available the original of each Letter of Credit which it issues in accordance
with the Issuance Request therefor to the beneficiary thereof (and will promptly
provide each of the Revolving Loan Lenders and the Borrower with a copy of such
Letter of Credit) and will notify the beneficiary under any Letter of Credit of
any extension of the Stated Expiry Date thereof.

(c) Existing Letter of Credit. The parties acknowledge and agree that the letter
of credit issued by The Toronto Dominion Bank under the Existing Credit
Agreement in the face amount of $5,000,000 naming Greenwich Insurance Company as
beneficiary thereunder shall be deemed to be a Letter of Credit issued hereunder
by The Toronto Dominion Bank, as an Issuer hereunder, having the same face
amount, maturity date and general terms.

(d) Other Revolving Loan Lenders’ Participation. Each Letter of Credit issued
pursuant to Section 2.11(b) shall, effective upon its issuance and without
further action, be issued on behalf of all Revolving Loan Lenders (including the
Issuer thereof) pro rata according to their respective Revolving Loan Percentage
Shares. Each Revolving Loan Lender shall, to the extent of its Percentage Share,
be deemed irrevocably to have participated in the issuance of such Letter of
Credit and shall be responsible to reimburse promptly the Issuer thereof for
Reimbursement Obligations which have not been reimbursed by the Borrower in
accordance with Section 2.11(e), or which have been reimbursed by the Borrower
but must be returned, restored or disgorged by such Issuer for any reason, and
each Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage
Share, be entitled to receive from the Agent a ratable portion of the Letter of
Credit Fee received by the Agent pursuant to Section 2.5(c), with respect to
each Letter of Credit. In the event that the Borrower shall fail to reimburse
any Issuer, or if for any reason Loans shall not be made to fund any
Reimbursement Obligation, all as provided in Section 2.11(e) and in an amount
equal to the amount of any drawing honored by such Issuer under a Letter of
Credit issued by it, or in the event such Issuer must for any reason return or
disgorge such reimbursement, such Issuer shall promptly notify each Revolving
Loan Lender of the unreimbursed amount of such drawing and of such Revolving
Loan Lender’s respective participation therein. Each Revolving Loan Lender shall
make available to such Issuer, whether or not any Default shall have occurred
and be continuing, an amount equal to its respective participation in same day
or immediately available funds at the office of such Issuer specified in such
notice not later than 11:00 a.m., Central time, on the Business Day (under the
laws of the jurisdiction of

 

41



--------------------------------------------------------------------------------

such Issuer) after the date notified by such Issuer. In the event that any
Revolving Loan Lender fails to make available to such Issuer the amount of such
Revolving Loan Lender’s participation in such Letter of Credit as provided
herein, such Issuer shall be entitled to recover such amount on demand from such
Revolving Loan Lender together with interest at the daily average Federal Funds
Rate for three (3) Business Days (together with such other compensatory amounts
as may be required to be paid by such Revolving Loan Lender to the Agent
pursuant to the Rules for Interbank Compensation of the council on International
Banking or the Clearinghouse Compensation Committee, as the case may be, as in
effect from time to time) and thereafter at the interest rate applicable to ABR
Loans plus two percent (2%). Nothing in this Section shall be deemed to
prejudice the right of any Revolving Loan Lender to recover from any Issuer any
amounts made available by such Revolving Loan Lender to such Issuer pursuant to
this Section in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit by such Issuer
in respect of which payment was made by such Revolving Loan Lender constituted
gross negligence or willful misconduct on the part of such Issuer. Each Issuer
shall distribute to each other Revolving Loan Lender which has paid all amounts
payable by it under this Section with respect to any Letter of Credit issued by
such Issuer such other Revolving Loan Lender’s Percentage Share of all payments
received by such Issuer from the Borrower in reimbursement of drawings honored
by such Issuer under such Letter of Credit when such payments are received.

(e) Disbursements. Each Issuer will notify the Borrower and the Agent promptly
of the presentment for payment of any Letter of Credit issued by such Issuer,
together with notice of the date (the “Disbursement Date”) such payment shall be
made. Subject to the terms and provisions of such Letter of Credit, the
applicable Issuer shall make such payment to the beneficiary (or its designee)
of such Letter of Credit. Prior to 11:00 a.m., Central time, on the Disbursement
Date (or 11:00 a.m., Central time, on the Business Day following the
Disbursement Date if the Borrower shall have received such notice after 10:00
a.m. on the Disbursement Date), the Borrower will reimburse the applicable
Issuer for all amounts which it has disbursed under or in respect of such Letter
of Credit. In the event the applicable Issuer is not reimbursed by the Borrower
on the Disbursement Date, or if such Issuer must for any reason return or
disgorge such reimbursement, the Revolving Loan Lenders shall, on the terms and
subject to the conditions of this Agreement, fund the Reimbursement Obligation
therefor by making, on the next Business Day, Revolving Loans which are ABR
Loans as provided in Section 2.1 (the Borrower being deemed to have given a
timely Borrowing Notice therefor for such amount); provided, however, for the
purpose of determining the availability of the Revolving Loan Commitments to
make Revolving Loans immediately prior to giving effect to the application of
the proceeds of such Revolving Loans, such Reimbursement Obligation shall be
deemed not to be outstanding at such time. To the extent the applicable Issuer
is not reimbursed in full in accordance with the preceding sentences, the
Borrower’s Reimbursement Obligation shall accrue interest at a fluctuating rate
determined by reference to the interest rate applicable to ABR Loans, plus a
margin of two percent (2%) per annum, payable on demand.

 

42



--------------------------------------------------------------------------------

(f) Reimbursement. The Borrower’s obligation (a “Reimbursement Obligation”)
under Section 2.11(e) to reimburse an Issuer with respect to each Disbursement
(including interest thereon), and each Revolving Loan Lender’s obligation to
make participation payments in each drawing which has not been reimbursed by the
Borrower, shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim, or defense to payment which the
Borrower may have or have had against any Revolving Loan Lender or any
beneficiary of a Letter of Credit, including any defense based upon the
occurrence of any Default, any draft, demand or certificate or other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient, the failure of any disbursement to conform to the terms of the
applicable Letter of Credit (if, in the applicable Issuer’s good faith opinion,
such disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such disbursement, or the
legality, validity, form, regularity, or enforceability of such Letter of
Credit; provided, however, that nothing herein shall adversely affect the right
of the Borrower or any Revolving Loan Lender to commence any proceeding against
the applicable Issuer for any wrongful disbursement made by such Issuer under a
Letter of Credit as a result of acts or omissions constituting gross negligence
or willful misconduct on the part of such Issuer.

(g) Deemed Disbursements. Upon either (i) the occurrence and during the
continuation of an Event of Default pursuant to Section 8.1(j) or the occurrence
of the end of the Commitment Period or (ii) the declaration by the Agent of all
or any portion of the outstanding principal amount of the Loans and other
Obligations to be due and payable and/or the commitments (if not theretofore
terminated) to be terminated as provided in Section 8.1, an amount equal to that
portion of Letter of Credit Outstandings attributable to outstanding and undrawn
Letters of Credit shall, at the election of the applicable Issuer acting on
instructions from the Required Lenders, and without demand upon or notice to the
Borrower, be deemed to have been paid or disbursed by such Issuer under such
Letters of Credit (notwithstanding that such amount may not in fact have been so
paid or disbursed), and, upon notification by such Issuer to the Agent and the
Borrower of its obligations under this Section, the Borrower shall be
immediately obligated to reimburse such Issuer the amount deemed to have been so
paid or disbursed by such Issuer. Any amounts so received by such Issuer from
the Borrower pursuant to this Section shall be held as collateral security for
the repayment of the Borrower’s obligations in connection with the Letters of
Credit issued by such Issuer. All amounts on deposit pursuant to this
Section 2.11(g) shall, until their application to any Obligation or their return
to the Borrower, as the case may be, at the Borrower’s written request, be
invested in high grade short term liquid investments as such Issuer may choose
in its sole discretion reasonably exercised, which interest shall be held by the
applicable Issuer as additional collateral security for the repayment of the
Borrower’s Obligations under and in connection with the Letters of Credit and
all other Obligations. Any losses, net of earnings, and reasonable fees and
expenses of such investments shall be charged against the principal amount
invested. No Lender Party shall be liable for any loss resulting from any
investment made by such Issuer at the Borrower’s request. Such Issuer is not
obligated hereby, or by any other Loan Document, to make or maintain any
investment, except upon written request by the Borrower. At any time when such
Letters of Credit shall terminate and all Obligations to each Issuer are either
terminated or paid or

 

43



--------------------------------------------------------------------------------

reimbursed to such Issuer in full, the Obligations of the Borrower under this
Section shall be reduced accordingly (subject, however, to reinstatement in the
event any payment in respect of such Letters of Credit is recovered in any
manner from such Issuer), and such Issuer will return to the Borrower the
excess, if any, of (A) the aggregate amount held by such Issuer and not
theretofore applied by such Issuer to any Reimbursement Obligation over (B) the
aggregate amount of all Reimbursement Obligations to such Issuer pursuant to
this Section, as so adjusted. At such time when all Events of Default shall have
been cured or waived, if the end of the Commitment Period shall not have
occurred for any reason, each Issuer shall return to the Borrower all amounts
then on deposit with such Issuer pursuant to this Section. Borrower hereby
assigns and grants to such Issuer a continuing security interest in all such
collateral security paid by it to such Issuer, all investments purchased with
such collateral security, and all proceeds thereof to secure its Obligations
under this Agreement, the Notes, and the other Loan Documents, and Borrower
agrees that collateral security and investments shall be subject to all of the
terms and conditions of the Security Documents. Borrower further agrees that
such Issuer shall have all of the rights and remedies of a secured party under
the Uniform Commercial Code as adopted in the State of New York with respect to
such security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.

(h) Nature of Reimbursement Obligations. The Borrower shall assume all risks of
the acts, omissions, or misuse of any Letter of Credit by the beneficiary
thereof. Neither any Issuer nor any Lender (except to the extent of its own
gross negligence or willful misconduct) shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness, or legal effect of any Letter of
Credit or any document submitted by any party in connection with the application
for and issuance of a Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent, or forged;
(ii) the form, validity, sufficiency, accuracy, genuineness, or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit; (iv) errors, omissions,
interruptions, or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, facsimile or otherwise; (v) any loss or delay in the
transmission or otherwise of any document or draft required in order to make a
Disbursement under a Letter of Credit or of the proceeds thereof; (vi) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the obligations of the Borrower in respect of any Letter of Credit;
(vii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuer (if other than a Lender or its Affiliates)
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by the Letter of Credit or any unrelated transaction;
(viii) any payment by an Issuer under any Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of any
Letter of Credit; or any payment made by an Issuer under any Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors,

 

44



--------------------------------------------------------------------------------

liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit, including any arising in connection
with any insolvency proceeding; or (ix) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor. None of the foregoing shall affect,
impair, or prevent the vesting of any of the rights or powers granted any Issuer
or any Lender hereunder. In furtherance and extension, and not in limitation or
derogation, of any of the foregoing, any action taken or omitted to be taken by
any Issuer in good faith shall be binding upon the Borrower and shall not put
such Issuer under any resulting liability to the Borrower.

(i) Increased Costs; Indemnity. If by reason of (i) any change in applicable
law, regulation, rule, decree or regulatory requirement or any change in the
interpretation or application by any judicial or regulatory authority of any
law, regulation, rule, decree or regulatory requirement, or (ii) compliance by
any Issuer or any Revolving Loan Lender with any direction, or requirement of
any governmental or monetary authority, including, without limitation,
Regulation D: (1) any Issuer or any Revolving Loan Lender shall be subject to
any tax (other than taxes on net income and franchises), levy, charge or
withholding of any nature or to any variation thereof or to any penalty with
respect to the maintenance or fulfillment of its obligations under this
Section 2.11, whether directly or by such being imposed on or suffered by such
Issuer or such Revolving Loan Lender; (2) any reserve, deposit or similar
requirement is or shall be applicable, increased, imposed or modified in respect
of any Letters of Credit issued by any Issuer or participations therein
purchased by any Revolving Loan Lender; or (3) there shall be imposed on any
Issuer or any Revolving Loan Lender any other condition regarding this
Section 2.11, any Letter of Credit or any participation therein, and the result
of the foregoing is directly to increase the cost to such Issuer or such
Revolving Loan Lender of issuing or maintaining any Letter of Credit or of
purchasing or maintaining any participation therein, or to reduce any amount
receivable in respect thereof by such Issuer or such Revolving Loan Lender, then
and in any such case such Issuer or such Revolving Loan Lender may, at any time
after the additional cost is incurred or the amount received is reduced, notify
the Agent and the Borrower thereof, and the Borrower shall pay within ten
(10) days of demand such amounts as such Issuer or Revolving Loan Lender may in
good faith specify to be necessary to compensate such Issuer or Revolving Loan
Lender for such additional cost or reduced receipt, together with interest on
such amount from the date demanded until payment in full thereof at a rate equal
at all times to the Alternate Base Rate per annum. The determination by such
Issuer or Revolving Loan Lender, as the case may be, of any amount due pursuant
to this Section, as set forth in a statement setting forth the calculation
thereof in reasonable detail, shall be rebuttable presumptive evidence of such
amounts.

In addition to amounts payable as elsewhere provided in this Section 2.11, the
Borrower hereby indemnifies, exonerates and holds each Issuer, the Agent and
each other Lender Party harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages, and expenses incurred in
connection therewith (irrespective of whether such Issuer, the Agent or such
Lender Party is a party to the action for which indemnification is sought),
including reasonable attorneys’ fees and

 

45



--------------------------------------------------------------------------------

disbursements, which such Issuer, the Agent or such Lender Party may incur or be
subject to as a consequence, direct or indirect, of the issuance of the Letters
of Credit, other than, as to each such indemnified party, as a result of the
gross negligence or willful misconduct of such indemnified party, as the case
may be, as determined by a court of competent jurisdiction, or the failure of
such Issuer to honor a drawing under any Letter of Credit as a result of any act
or omission, whether rightful or wrongful, of any present or future de jure or
de facto government or governmental authority.

Section 2.12. Interest. So long as no Event of Default has occurred and is
continuing, all ABR Loans (exclusive of any past due principal or interest) from
time to time outstanding shall bear interest on each day outstanding at the
Alternate Base Rate in effect on such day. If an Event of Default has occurred
and is continuing, all ABR Loans (exclusive of any past due principal or
interest) from time to time outstanding shall bear interest on each day
outstanding at the Default Rate in effect on such day. On each ABR Payment Date
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
the ABR Loans to but not including such ABR Payment Date. So long as no Event of
Default has occurred and is continuing, each Eurodollar Loan (exclusive of any
past due principal or interest) shall bear interest on each day during the
related Interest Period at the related Eurodollar Rate in effect on such day. If
an Event of Default has occurred and is continuing, each Eurodollar Loan
(exclusive of any past due principal or interest) from time to time outstanding
shall bear interest on each day outstanding at the Default Rate in effect on
such day. On each Eurodollar Rate Payment Date relating to such Eurodollar Loan,
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
such Eurodollar Loan to but not including such Eurodollar Rate Payment Date. All
past due principal of and past due interest on the Loans and all other past due
Obligations shall bear interest on each day outstanding at the Default Rate in
effect on such day until repaid, and such interest shall be due and payable
daily as it accrues.

Section 2.13. Register; Notes. The Register shall be maintained on the following
terms.

(a) The Borrower hereby designates the Agent to serve as the Borrower’s agent,
solely for the purpose of this clause, to maintain a register (the “Register”)
on which the Agent will record each Lender’s Commitments, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans,
annexed to which the Agent shall retain a copy of each Assignment and Acceptance
delivered to the Agent pursuant to Section 10.6. Failure to make any
recordation, or any error in such recordation, shall not affect any Restricted
Person’s Obligations. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Agent and the Lenders shall
treat each Person in whose name a Loan is registered as the owner thereof for
the purposes of all Loan Documents, notwithstanding notice or any provision
herein to the contrary. Any assignment or transfer of a Commitment or the Loans
made pursuant hereto shall be registered in the Register only upon delivery to
the Agent of a Assignment and Acceptance that has been executed by the requisite
parties pursuant to Section 10.6. No assignment or transfer of a Lender’s
Commitment or Loans shall be effective unless such assignment or transfer shall
have been recorded in the Register by the Agent as provided in this Section.

 

46



--------------------------------------------------------------------------------

(b) The Borrower agrees that, upon the request of any Tranche A Term Loan
Lender, the Borrower will execute and deliver to such Lender a Tranche A Term
Loan Note evidencing the Tranche A Term Loans made by, and payable to the order
of, such Tranche A Term Loan Lender in a maximum principal amount equal to such
Tranche A Term Loan Lender’s Tranche A Term Loan Percentage Share of the
original aggregate Tranche A Term Loan Commitments. The Borrower hereby
irrevocably authorizes each Tranche A Term Loan Lender to make (or cause to be
made) appropriate notations on the grid attached to such Tranche A Term Loan
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Tranche A Term Loans
evidenced thereby. Such notations shall, to the extent not inconsistent with
notations made by the Agent in the Register, be conclusive and binding on each
Restricted Person absent manifest error; provided that, the failure of any
Tranche A Term Loan Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Restricted Person.

(c) The Borrower agrees that, upon the request of any Tranche B Term Loan
Lender, the Borrower will execute and deliver to such Lender a Tranche B Term
Loan Note evidencing the Tranche B Term Loans made by, and payable to the order
of, such Tranche B Term Loan Lender in a maximum principal amount equal to such
Tranche B Term Loan Lender’s Tranche B Term Loan Percentage Share of the
original aggregate Tranche B Term Loan Commitments. The Borrower hereby
irrevocably authorizes each Tranche B Term Loan Lender to make (or cause to be
made) appropriate notations on the grid attached to such Tranche B Term Loan
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Tranche B Term Loans
evidenced thereby. Such notations shall, to the extent not inconsistent with
notations made by the Agent in the Register, be conclusive and binding on each
Restricted Person absent manifest error; provided that, the failure of any
Tranche B Term Loan Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Restricted Person.

(d) The Borrower agrees that, upon the request of any Revolving Loan Lender, the
Borrower will execute and deliver to such Lender a Revolving Loan Note
evidencing the Revolving Loans made by, and payable to the order of, such
Revolving Loan Lender in a maximum principal amount equal to such Revolving Loan
Lender’s Revolving Loan Percentage Share of the original aggregate Revolving
Loan Commitments. The Borrower hereby irrevocably authorizes each Revolving Loan
Lender to make (or cause to be made) appropriate notations on the grid attached
to such Revolving Loan Lender’s Note (or on any continuation of such grid),
which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Revolving Loans evidenced thereby. Such notations shall, to
the extent not inconsistent with notations made by the Agent in the Register, be
conclusive and binding on each Restricted Person absent manifest error; provided
that, the failure of any Revolving Loan Lender to make any such notations shall
not limit or otherwise affect any Obligations of any Restricted Person.

 

47



--------------------------------------------------------------------------------

(e) Interest on each Note shall accrue and be due and payable as provided herein
and therein, with Eurodollar Loans bearing interest at the Eurodollar Rate and
ABR Loans bearing interest at the Alternate Base Rate (subject to the
applicability of the Default Rate as provided for herein or in the Notes and
limited by the provisions of Section 10.9).

ARTICLE III - Payments to Lenders

Section 3.1. General Procedures. Unless otherwise expressly provided in a Loan
Document, Borrower will make each payment which it owes under the Loan Documents
to Agent at its New York office (in accordance with the then effective wire
instructions provided by Agent to Borrower) for the account of the Lender Party
to whom such payment is owed. Each such payment must be received by Agent not
later than 12:00 noon, New York City time, on the date such payment becomes due
and payable, in lawful money of the United States of America, without set-off,
deduction or counterclaim, and in immediately available funds. Any payment
received by Agent after such time will be deemed to have been made on the next
following Business Day. Should any such payment become due and payable on a day
other than a Business Day, the maturity of such payment shall be extended to the
next succeeding Business Day, and, in the case of a payment of principal or past
due interest, interest shall accrue and be payable thereon for the period of
such extension as provided in the Loan Document under which such payment is due.
Each payment under a Loan Document shall be due and payable at the place
provided therein and, if no specific place of payment is provided, shall be due
and payable at the place of payment of Agent’s New York office or as otherwise
directed by Agent. Agent shall promptly remit in same day funds to each Lender
Party its share, if any, of such payments received by Agent for the account of
such Lender Party. Agent may, and upon direction of the Required Lenders shall,
apply all amounts received pursuant to any exercise of remedies under the Loan
Documents (including from proceeds of collateral securing the Obligations) or
under applicable law upon receipt thereof to the Obligations as follows:

(a) first, for the payment of all fees and expenses of Agent and its counsel
which are then due;

(b) then for the payment of all other Obligations which are then due (and if
such money is insufficient to pay all such Obligations, first to any
reimbursements due Agent under Section 6.9 or 10.4, second to the payment of all
interest on the Loans then due on a pro rata basis, third to the payment of all
principal on the Loans and Reimbursement Obligations or cash collateralization
in respect of Letters of Credit and all reasonably calculated net credit
exposure of any Lender Party under a Hedging Contract with any Restricted Person
then due, on a pro rata basis, and fourth to the payment of all other
Obligations then due in proportion to the amounts thereof, or as Lender Parties
shall otherwise agree);

(c) then for the prepayment of principal on any remaining Loans, if any,
together with accrued and unpaid interest on the principal so prepaid;

(d) then for the prepayment of any other Obligations, if any; and

 

48



--------------------------------------------------------------------------------

(e) last, to the Borrower or any other Person as directed by a court of
competent jurisdiction.

All payments applied to principal or interest on any Loan shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Sections
2.6 and 2.7. All distributions of amounts described in any of subsections (b),
(c) or (d) above shall be made by Agent pro rata to each Lender Party then owed
Obligations described in such subsection (or subclause thereof) in proportion to
all amounts owed to all Lender Parties which are described in such subsection
(or subclause thereof).

Section 3.2. Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party (or any assignee of such Lender Party) or any corporation
controlling any Lender Party (or its assignee), then, upon demand by such Lender
Party, Borrower will pay to Agent for the benefit of such Lender Party, from
time to time as specified by such Lender Party, such additional amount or
amounts which such Lender Party shall reasonably determine to be appropriate to
compensate such Lender Party or any corporation controlling such Lender Party in
light of such circumstances, to the extent that such Lender Party reasonably
determines that the amount of any such capital would be increased or the rate of
return on any such capital would be reduced by or in whole or in part based on
the existence of the face amount of such Lender Party’s Loans or commitments
under this Agreement.

Section 3.3. Increased Cost of Eurodollar Loans. If any applicable Law (whether
now in effect or hereinafter enacted or promulgated, including Regulation D) or
any interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof (whether or not having
the force of Law):

(a) shall change the basis of taxation of payments to any Lender Party of any
principal, interest, or other amounts attributable to any Eurodollar Loan or
otherwise due under this Agreement in respect of any Eurodollar Loan (other than
taxes imposed on the overall net income of such Lender Party or any lending
office of such Lender Party by any jurisdiction in which such Lender Party or
any such lending office is located); or

(b) shall change, impose, modify, apply or deem applicable any reserve, special
deposit or similar requirements in respect of any Eurodollar Loan (excluding
those for which such Lender Party is fully compensated pursuant to adjustments
made in the definition of Eurodollar Rate) or against assets of, deposits with
or for the account of, or credit extended by, such Lender Party; or

(c) shall impose on any Lender Party or the interbank eurocurrency deposit
market any other condition affecting any Eurodollar Loan, the result of which is
to increase the cost to any Lender Party of funding or maintaining any
Eurodollar Loan or to reduce the amount of any sum receivable by any Lender
Party in respect of any Eurodollar Loan by an amount deemed by such Lender Party
to be material,

 

49



--------------------------------------------------------------------------------

then such Lender Party shall promptly notify Agent and Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such event (on an after-tax basis, taking into account any taxes on
such compensation), whereupon (i) Borrower shall pay such amount to Agent for
the account of such Lender Party and (ii) Borrower may elect, by giving to Agent
and such Lender Party not less than three Business Days’ notice, to convert all
(but not less than all) of any such Eurodollar Loans into ABR Loans.

Section 3.4. Availability. If (a) any change in applicable Laws, or in the
interpretation or administration thereof of or in any jurisdiction whatsoever,
domestic or foreign, shall make it unlawful or impracticable for any Lender
Party to fund or maintain Eurodollar Loans (or to participate in, issue or
maintain any Letter of Credit), or shall materially restrict the authority of
any Lender Party to purchase or take offshore deposits of dollars (i.e.,
“eurodollars”), or (b) any Lender Party determines that matching deposits
appropriate to fund or maintain any Eurodollar Loan (or to participate in, issue
or maintain any Letter of Credit) are not available to it, or (c) any Lender
Party determines that the formula for calculating the Adjusted Eurodollar Rate
does not fairly reflect the cost to such Lender Party of making or maintaining
Loans (or of participating in, issuing or maintaining any Letter of Credit)
based on such rate, then, upon notice by such Lender Party to Borrower and
Agent, Borrower’s right to elect Eurodollar Loans from such Lender Party shall
be suspended to the extent and for the duration of such illegality,
impracticability or restriction and all Eurodollar Loans (or participations in,
issuances of or maintenance of any Letter of Credit) of such Lender Party which
are then outstanding or are then the subject of any Borrowing Notice (or
Issuance Request) and which cannot lawfully or practicably be maintained or
funded shall immediately become or remain, or shall be funded as, ABR Loans of
such Lender Party. Borrower agrees to indemnify each Lender Party and hold it
harmless against all costs, expenses, claims, penalties, liabilities and damages
which may result from any such change in Law, interpretation or administration.
Such indemnification shall be on an after-tax basis, taking into account any
taxes imposed on the amounts paid as indemnity.

Section 3.5. Funding, Losses. In addition to its other obligations hereunder,
Borrower will indemnify each Lender Party against, and reimburse each Lender
Party on demand for, any loss or expense incurred or sustained by such Lender
Party (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by a Lender Party to fund or
maintain Eurodollar Loans), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of any Restricted Person, or (d) any conversion (whether authorized or
required hereunder or otherwise) of all or any portion of any Eurodollar Loan
into an ABR Loan or into a different Eurodollar Loan on a day other than the day
on which the applicable Interest Period ends. Such indemnification shall be on
an after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.

 

50



--------------------------------------------------------------------------------

Section 3.6. Reimbursable Taxes. Borrower covenants and agrees that:

(a) Borrower will indemnify each Lender Party against and reimburse each Lender
Party for all present and future income, stamp and other taxes, levies, costs
and charges whatsoever imposed, assessed, levied or collected on or in respect
of this Agreement or any Eurodollar Loans (whether or not legally or correctly
imposed, assessed, levied or collected), excluding, however, any taxes imposed
on or measured by the overall net income of Agent or such Lender Party or any
lending office of such Lender Party by any jurisdiction in which such Lender
Party or any such lending office is located (all such non-excluded taxes,
levies, costs and charges being collectively called “Reimbursable Taxes” in this
section). Such indemnification shall be on an after-tax basis, taking into
account any taxes imposed on the amounts paid as indemnity.

(b) All payments on account of the principal of, and interest on, each Lender
Party’s Loans and Note and all payments in respect of any Reimbursement
Obligation, and all other amounts payable by Borrower to any Lender Party
hereunder, shall be made in full without set-off or counterclaim and shall be
made free and clear of and without deductions or withholdings of any nature by
reason of any Reimbursable Taxes, all of which will be for the account of
Borrower. In the event of Borrower being compelled by Law to make any such
deduction or withholding from any payment to any Lender Party, Borrower shall
pay on the due date of such payment, by way of additional interest, such
additional amounts as are needed to cause the amount receivable by such Lender
Party after such deduction or withholding to equal the amount which would have
been receivable in the absence of such deduction or withholding. If Borrower
should make any deduction or withholding as aforesaid, Borrower shall within 60
days thereafter forward to such Lender Party an official receipt or other
official document evidencing payment of such deduction or withholding.

(c) If Borrower is ever required to pay any Reimbursable Tax with respect to any
Eurodollar Loan, Borrower may elect, by giving to Agent and such Lender Party
not less than three Business Days’ notice, to convert all (but not less than
all) of any such Eurodollar Loan into an ABR Loan, but such election shall not
diminish Borrower’s obligation to pay all Reimbursable Taxes.

(d) Notwithstanding the foregoing provisions of this section, Borrower shall be
entitled, to the extent it is required to do so by Law, to deduct or withhold
(and not to make any indemnification or reimbursement for) income or other
similar taxes imposed by the United States of America (other than any portion
thereof attributable to a change in federal income tax Laws effected after the
date hereof) from interest, fees or other amounts payable hereunder for the
account of any Lender Party, other than a Lender Party (i) who is a U.S. person
for Federal income tax purposes or (ii) who has the Prescribed Forms on file
with Agent (with copies provided to Borrower) for the applicable year to the
extent deduction or withholding of such taxes is not required as a result of the
filing of such Prescribed Forms, provided that if Borrower shall so deduct or

 

51



--------------------------------------------------------------------------------

withhold any such taxes, it shall provide a statement to Agent and such Lender
Party, setting forth the amount of such taxes so deducted or withheld, the
applicable rate and any other information or documentation which such Lender
Party may reasonably request for assisting such Lender Party to obtain any
allowable credits or deductions for the taxes so deducted or withheld in the
jurisdiction or jurisdictions in which such Lender Party is subject to tax. As
used in this section, “Prescribed Forms” means such duly executed forms or
statements (including, as appropriate, Internal Revenue Service Forms W-8ECI,
W-8BEN or W-8IMY or any other applicable successor forms) and in such number of
copies, which may, from time to time, be prescribed by Law and which, pursuant
to applicable provisions of (x) an income tax treaty between the United States
and the country of residence of the Lender Party providing the forms or
statements, (y) the Internal Revenue Code of 1986, as amended from time to time,
or (z) any applicable rules or regulations thereunder, permit Borrower to make
payments hereunder for the account of such Lender Party free of such deduction
or withholding of income or similar taxes.

Section 3.7. Change of Applicable Lending Office. Each Lender Party agrees that,
upon the occurrence of any event giving rise to the operation of any of Sections
3.2, 3.3, 3.4, 3.5 or 3.6 with respect to such Lender Party, it will, if
requested by Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender Party) to designate another Lending Office,
provided that such designation is made on such terms that such Lender Party and
its Lending Office suffer no economic, legal or regulatory disadvantage, with
the object of avoiding the consequence of the event giving rise to the operation
of any such section. Nothing in this section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender Party provided in any of
Sections 3.2, 3.3, 3.4, 3.5 or 3.6.

Section 3.8. Replacement of Lenders. If any Lender Party seeks reimbursement for
increased costs under any of Sections 3.2, 3.3, 3.4, 3.5 or 3.6, or if any
Lender Party becomes a Non-Consenting Lender pursuant to Section 10.1, then
within ninety days thereafter and provided no Event of Default then exists,
Borrower shall have the right (unless such Lender Party withdraws its request
for additional compensation) to replace such Lender Party or Non-Consenting
Lender by requiring such Lender Party or Non-Consenting Lender to assign its
Loans, Notes and its Commitments hereunder to an Eligible Transferee reasonably
acceptable to Agent and to Borrower, provided that: (i) all Obligations of
Borrower owing to such Lender Party or Non-Consenting Lender being replaced
(including such increased costs, but excluding principal and accrued interest on
the Notes being assigned) shall be paid in full to such Lender Party or
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Eligible Transferee shall purchase the Loans, Notes and Commitments
being assigned by paying to such Lender Party or Non-Consenting Lender a price
equal to the principal amount thereof plus applicable reimbursement obligations
in respect of Letters of Credit, if any, plus accrued and unpaid interest
thereon. In connection with any such assignment Borrower, Agent, such Lender
Party or Non-Consenting Lender and the replacement Eligible Transferee shall
otherwise comply with Section 10.6. Notwithstanding the foregoing rights of
Borrower under this section, however, Borrower may not replace any Lender Party
which seeks reimbursement for increased costs under any of Sections 3.2, 3.3,
3.4, 3.5 or 3.6, unless Borrower is at the same time replacing all Lender
Parties which are then seeking such compensation. In connection with any such
replacement of a Lender Party or Non-Consenting Lender, Borrower shall pay all
outstanding and unpaid costs and expenses due to such Lender Party or
Non-Consenting Lender

 

52



--------------------------------------------------------------------------------

hereunder (including costs and expenses that would have been due to such Lender
Party pursuant to Section 3.5 if such Lender Party’s or Non-Consenting Lender’s
Loans had been prepaid) at the time of such replacement.

Section 3.9. Participants. If a Lender has assigned a participation in its Loans
or commitment hereunder to another Person in accordance with Section 10.6, any
amount otherwise payable by Borrower to such Lender under Section 3.3 through
3.6 (in this section called “Increased Costs”), shall include that portion of
the Increased Costs determined by such Lender to be allocable to the amount of
any interest or participation transferred by such Lender in such Lender’s Loan
or commitments under this Agreement.

ARTICLE IV - Conditions Precedent to General Effectiveness and Lending

Section 4.1. Conditions to General Effectiveness. Except as provided in
Section 10.12, this Agreement shall not be effective, and no Lender has any
obligation to make its first Loan, unless Agent shall have received all of the
following, duly executed and delivered and in form, scope, substance and date
satisfactory to Agent:

(a) This Agreement and any other Loan Documents that the Restricted Persons are
to execute in connection herewith.

(b) Each Note.

(c) Each Security Document listed in the Security Schedule.

(d) Certain certificates of Borrower including:

(i) An “Omnibus Certificate” of the Secretary and of the Chairman of the Board
or President of Borrower, which shall contain the names and signatures of the
officers of Borrower authorized to execute Loan Documents and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto: (1) a copy of resolutions duly adopted by the Board of
Directors of Borrower and in full force and effect at the time this Agreement is
entered into, authorizing the execution of this Agreement and the other Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein, (2) a copy of
the charter documents of Borrower and all amendments thereto, certified by the
appropriate official of Borrower’s state of organization, and (3) a copy of any
bylaws of Borrower; and

(ii) A “Compliance Certificate” of the Chairman of the Board or President and of
the chief financial officer of Borrower, of even date with such Loan, in which
such officers certify to the satisfaction of the conditions set out in
Section 4.1, 4.2(c) and subsections (a), (b), (c) and (d) of Section 4.3.

(e) A certificate (or certificates) of the due formation, valid existence and
good standing of Borrower in its state of organization, issued by the
appropriate authorities of such jurisdiction, and certificates of Borrower’s
good standing and due qualification to do business, issued by appropriate
officials in any states in which Borrower owns property subject to Security
Documents.

 

53



--------------------------------------------------------------------------------

(f) Documents similar to those specified in subsections (d)(i) and (e) of this
section with respect to each other Restricted Person that is a party to the Loan
Documents and the execution by it of such Loan Document.

(g) A favorable opinion of (i) Adams & Reese, New York and Texas counsel for
Restricted Persons, in form and substance satisfactory to Agent, and (ii) King,
LeBlanc & Bland, P.L.L.C., Louisiana counsel for Borrower, in form and substance
satisfactory to Agent, in each case as to customary matters, including without
limitation, due incorporation, due authorization, execution and delivery,
enforceability, compliance with applicable laws, non-contravention, litigation,
perfection, investment company act and public utility holding company act
matters.

(h) The Initial Engineering Report(s) and the Initial Financial Statements, each
satisfactory to Arrangers, in their sole discretion.

(i) Financial statement projections of the Borrower for a period beginning as of
the Closing Date and ending no sooner than the Tranche B Term Loan Maturity
Date, showing the Borrower’s reasonable good faith estimates, as of the Closing
Date, of revenue, expenses, debt service for all Indebtedness and sources and
uses of revenues over the forecast period, together with production forecasts
(including Projected Oil Production and Projected Gas Production) for the
Acquisition Properties for a period of five years beginning as of the Closing
Date in form and substance satisfactory to the Agent.

(j) Certificates or binders evidencing insurance for each of the Restricted
Persons in effect on the Closing Date in form and substance satisfactory to the
Agent.

(k) Favorable title opinions and environmental reports, in scope and results
acceptable to Agent.

(l) Solvency certificates by each of the Restricted Persons in form and
substance acceptable to the Agent.

(m) All documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act.

(n) Lease operating reports and associated financial information for the past
three years with respect to the Acquisition Properties, in each case acceptable
to Agent.

(o) A certificate of the chief financial officer of the Borrower setting forth
evidence that, after giving effect to the initial funding of Loans and issuance
of any Letters of Credit and the consummation of the Acquisition, the sum of
(i) the unused amount of the Revolving Availability, plus (ii) the aggregate
amount of all immediately available cash and Cash Equivalents of the Borrower,
shall equal or exceed $100,000,000.

 

54



--------------------------------------------------------------------------------

(p) Final rating letters from each Rating Agency setting forth a rating with
respect to the Indebtedness of the Borrower under this Agreement and the Loan
Documents.

(q) Evidence that the Borrower has purchased one or more Hedging Contracts, each
in form and substance acceptable to the Agent, with one or more Approved
Counterparties for (i) commodities Hedging Contracts that have (A) fixed price
or floor prices acceptable to the Agent, and (B) aggregate notional volumes (as
set forth in Schedule 4.1(q) during the time periods specified in Schedule
4.1(q)) of the reasonably estimated projected crude oil production and of the
reasonably estimated projected natural gas production, in each case, from its
proved developed producing oil and gas properties, including without limitation
the Acquisition Properties, as determined by reference to the Engineering
Reports for each year during the period commencing with the date hereof and
ending on the date specified in Schedule 4.1(q), and (ii) interest rate Hedging
Contracts of the Borrower that provide that at least fifty percent (50%) of the
aggregate principal amount of the Tranche A Term Loans and Tranche B Term Loans
bear interest at a fixed interest rate (after giving effect to all such interest
rate Hedging Contracts).

(r) Evidence satisfactory to the Agent that the Acquisition has been consummated
or is concurrently being consummated in accordance with the terms of the Merger
Agreement (with all the material conditions thereto having been satisfied in all
material respects by the parties thereto), including, without limitation, (i) a
certificate of an Authorized Officer of the Borrower certifying that the
Borrower and Kerr-McGee have consummated or are concurrently consummating the
Acquisition in accordance with the terms of the Merger Agreement and
(ii) certified copies of the duly executed and delivered Merger Agreement and
all other documents or agreements related to the Acquisition. In addition to,
and not in limitation of, the foregoing, the Agent shall be reasonably satisfied
(x) with (A) the Acquisition and the sources and uses of the proceeds used to
effect the Acquisition, (B) the terms and conditions of the documents relating
to the consummation of the Acquisition and (C) the organizational and legal
structure and the terms and conditions of the capitalization of the Borrower and
each of its Subsidiaries after giving effect to the Acquisition, and (y) that
the Merger Subsidiary has delivered all security documents described in the
Security Schedule and ratified and assumed all liabilities and obligations of
Acquisition Subsidiary under the Loan Documents.

(s) A completed Disclosure Schedule and a completed Insurance Schedule, in each
case in form and substance satisfactory to the Agent.

Section 4.2. Conditions Precedent to First Loan. No Lender has any obligation to
make its first Loan, unless the following conditions precedent have been
satisfied:

(a) Agent shall have completed its due diligence with respect to the Restricted
Persons and their properties, including the Acquisition Properties (such due
diligence to

 

55



--------------------------------------------------------------------------------

include, without limitation, review of capital structure, title, insurance,
environmental matters, estimated reserves and reserve and production
concentration, and preferential rights, options or other similar agreements with
respect to the Acquisition Properties) and shall have received such reports and
data as it shall have deemed necessary in connection therewith, and such due
diligence, reports and data shall be satisfactory to Agent, in its sole
discretion.

(b) Agent and Arrangers shall have received payment of all commitment, facility,
agency and other fees required to be paid to any Lender Party pursuant to any
Loan Documents or any commitment or fee letters between or among the Borrower
and any of the Agent or Arrangers heretofore entered into and all fees and
disbursements of their counsel then due such counsel.

(c) No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could cause a Material Adverse Change to,
Borrower’s Consolidated financial condition or businesses since December 31,
2005, after giving pro forma effect to the Acquisition.

Section 4.3. Additional Conditions Precedent to All Loans and Letters of Credit.
No Lender has any obligation to make any Loan (including its first) and no
Issuer has any obligation to issue any Letter of Credit (including its first),
unless the following conditions precedent have been satisfied:

(a) All representations and warranties made by any Restricted Person in any Loan
Document shall be true on and as of the date of such Loan or the date of
issuance of such Letter of Credit (except to the extent that the facts upon
which such representations are based have been changed by the extension of
credit hereunder) as if such representations and warranties had been made as of
the date of such Loan or the date of issuance of such Letter of Credit.

(b) No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit.

(c) No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could cause a Material Adverse Change to,
Borrower’s Consolidated financial condition or businesses since the date of this
Agreement.

(d) Each Restricted Person shall have performed and complied in all material
respects with all agreements and conditions required in the Loan Documents to be
performed or complied with by it on or prior to the date of such Loan or the
date of issuance of such Letter of Credit.

(e) The making of such Loan or the issuance of such Letter of Credit shall not
be prohibited by any Law and shall not subject any Lender or any Issue to any
penalty or other onerous condition under or pursuant to any such Law.

 

56



--------------------------------------------------------------------------------

(f) Agent shall have received all documents and instruments which Agent has then
requested, in addition to those described in Section 4.1 and 4.2 (a) (including
opinions of legal counsel for Restricted Persons and Agent; corporate documents
and records; documents evidencing governmental authorizations, consents,
approvals, licenses and exemptions; and certificates of public officials and of
officers and representatives of Borrower and other Persons), as to (i) the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in this Agreement and the other Loan
Documents, (ii) the satisfaction of all conditions contained herein or therein,
and (iii) all other matters pertaining hereto and thereto. All such additional
documents and instruments shall be satisfactory to Agent in form, substance and
date.

ARTICLE V - Representations and Warranties

To confirm each Lender Party’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender Party to enter into this Agreement and to extend credit hereunder,
Borrower represents and warrants to each Lender Party that:

Section 5.1. No Default. No Restricted Person is in default in the performance
of any of the covenants and agreements contained in any Loan Document. No event
has occurred and is continuing which constitutes a Default.

Section 5.2. Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers and governmental approvals
required to carry on its business and enter into and carry out the transactions
contemplated hereby. Each Restricted Person is duly qualified, in good standing,
and authorized to do business in all other jurisdictions within the United
States wherein the character of the properties owned or held by it or the nature
of the business transacted by it makes such qualification necessary. Each
Restricted Person has taken all actions and procedures customarily taken in
order to enter, for the purpose of conducting business or owning property, each
jurisdiction outside the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
actions and procedures desirable.

Section 5.3. Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. Borrower
is duly authorized to borrow funds hereunder.

Section 5.4. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents including
without limitation, the consummation of the Acquisition and the consummation of
the transactions contemplated by the various Loan Documents, do not and will not
(a) conflict with any provision of (i) any Law, (ii) the organizational
documents of any Restricted Person, or (iii) any agreement, judgment, license,
order or permit applicable to or binding upon any Restricted Person, (b) result
in the acceleration

 

57



--------------------------------------------------------------------------------

of any Indebtedness owed by any Restricted Person, or (c) result in or require
the creation of any Lien upon any assets or properties of any Restricted Person
except as expressly contemplated in the Loan Documents. Except for those which
have already been obtained or as expressly contemplated in the Loan Documents,
no consent, approval, authorization or order of, and no notice to or filing
with, any Tribunal or third party is required in connection with the execution,
delivery or performance by any Restricted Person of any Loan Document or to
consummate any transactions contemplated by the Loan Documents, including,
without limitation, the consummation of the Acquisition.

Section 5.5. Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.

Section 5.6. Initial Financial Statements. Borrower has heretofore delivered to
each Lender Party true, correct and complete copies of the Initial Financial
Statements. The Initial Financial Statements fairly present Borrower’s
Consolidated financial position at the respective dates thereof and the
Consolidated results of Borrower’s operations and Borrower’s Consolidated cash
flows for the respective periods thereof. Since the date of the audited Initial
Financial Statements no Material Adverse Change has occurred, except as
reflected in the quarterly Initial Financial Statements or in the Disclosure
Schedule. All Initial Financial Statements were prepared in accordance with
GAAP.

Section 5.7. Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which is, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in the Disclosure Schedule or a Disclosure Report.
Except as shown in the Initial Financial Statements or disclosed in the
Disclosure Schedule or a Disclosure Report, no Restricted Person is subject to
or restricted by any franchise, contract, deed, charter restriction, or other
instrument or restriction which could cause a Material Adverse Change.

Section 5.8. Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender Party in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby (including, without limitation, the consummation
of the Acquisition) contains any untrue statement of a material fact or omits to
state any material fact known to any Restricted Person (other than industry-wide
risks normally associated with the types of businesses conducted by Restricted
Persons) necessary to make the statements contained herein or therein not
misleading in any material respect as of the date made or deemed made. There is
no fact known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons) that
has not been disclosed to each Lender Party in writing which could cause a
Material Adverse Change. There are no statements or conclusions in any
Engineering Report which are based upon or include misleading information or
fail to take into account material information regarding the matters reported
therein, it being understood that each Engineering Report is necessarily based
upon professional opinions, estimates and

 

58



--------------------------------------------------------------------------------

projections and that Borrower does not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate. Borrower has heretofore
delivered to each Lender Party true, correct and complete copies of the Initial
Engineering Reports.

Section 5.9. Litigation. Except as disclosed in the Initial Financial Statements
or in the Disclosure Schedule: (a) there are no actions, suits or legal,
equitable, arbitrative or administrative proceedings pending, or to the
knowledge of any Restricted Person threatened, against any Restricted Person
before any Tribunal which could cause a Material Adverse Change, and (b) there
are no outstanding judgments, injunctions, writs, rulings or orders by any such
Tribunal against any Restricted Person or any Restricted Person’s stockholders,
partners, directors or officers which could cause a Material Adverse Change.

Section 5.10. Labor Disputes and Acts of God. Except as disclosed in the
Disclosure Schedule or a Disclosure Report, neither the business nor the
properties of any Restricted Person has been affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), which could cause a Material Adverse
Change.

Section 5.11. ERISA Plans and Liabilities. All currently existing ERISA Plans
are listed in the Disclosure Schedule or a Disclosure Report. Except as
disclosed in the Initial Financial Statements or in the Disclosure Schedule or a
Disclosure Report, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in the Disclosure Schedule
or a Disclosure Report: (i) no “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code of 1986, as amended) exists with
respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, and (ii) the current value of each ERISA Plan’s
benefits does not exceed the current value of such ERISA Plan’s assets available
for the payment of such benefits by more than $100,000.

Section 5.12. Environmental and Other Laws. Except as disclosed in the
Disclosure Schedule or a Disclosure Report: (a) Restricted Persons are
conducting their businesses in compliance in all material respects with all
applicable Laws, including Environmental Laws, and have and are in compliance in
all material respects with all licenses and permits required under any such
Laws, and there are no circumstances that may prevent or materially interfere
with the ability of the Restricted Persons to conduct their business in
compliance with applicable Laws, including Environmental Laws; (b) none of the
operations or properties of any Restricted Person is the subject of a pending
Environmental Claim or to the best of Borrower’s knowledge a threatened
Environmental Claim; (c) no Restricted Person (and to the best knowledge of
Borrower, no other Person) has filed any notice under any Law indicating that
any Restricted Person is responsible for the improper Release, or the improper
storage or disposal, of any Hazardous Materials or that any Hazardous Materials
have been improperly Released, or are improperly stored or disposed of, upon any
property of any Restricted Person; (d) except as necessary to conduct the
business of the Restricted Persons, Hazardous Materials have not been present,
generated, used, treated, or stored on or transported to or from the property of
any Restricted Person, and no Restricted Person has transported or arranged for
the transportation of

 

59



--------------------------------------------------------------------------------

any Hazardous Material to any location which is (i) listed on the National
Priorities List under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, listed for possible inclusion on such
National Priorities List by the Environmental Protection Agency in its
Comprehensive Environmental Response, Compensation and Liability Information
System List, or listed on any similar state list or (ii) the subject of federal,
state or local enforcement actions or other investigations which may lead to
Environmental Claims against any Restricted Person; and (e) no Restricted Person
otherwise has any known material contingent liability under any Environmental
Laws or in connection with a Release, or the storage or disposal, of any
Hazardous Materials.

Section 5.13. Names and Places of Business and State of Incorporation or
Formation. No Restricted Person has, during the preceding five years, had, been
known by, or used any other trade or fictitious name, except as disclosed in the
Disclosure Schedule. Except as otherwise indicated in the Disclosure Schedule or
a Disclosure Report, the chief executive office and principal place of business
of each Restricted Person are (and for the preceding five years have been)
located at the address of Borrower set out in Section 10.3. Except as indicated
in the Disclosure Schedule or a Disclosure Report, no Restricted Person has any
other office or place of business. The Disclosure Schedule identifies the true
and correct states of incorporation or formation of each Restricted Person.

Section 5.14. Borrower’s Subsidiaries. Borrower does not presently have any
Subsidiary or own any stock in any other corporation or association, except
those listed in the Disclosure Schedule or a Disclosure Report (which shall
identify whether or not a Subsidiary is a Non-Guarantor Subsidiary). Neither
Borrower nor any Restricted Person is a member of any general or limited
partnership, joint venture or association of any type whatsoever except
(a) those listed in the Disclosure Schedule or a Disclosure Report, and
(b) associations, joint ventures or other relationships whose businesses are
limited to the exploration, development and operation of oil, gas or mineral
properties and interests owned directly by the parties in such associations,
joint ventures or relationships. Except as otherwise revealed in a Disclosure
Report, Borrower owns, directly or indirectly, the equity interest in each of
its Subsidiaries which is indicated in the Disclosure Schedule. All Subsidiaries
of Borrower as of the effective date of this Agreement are identified in the
Disclosure Schedule and all Non-Guarantor Subsidiaries of Borrower as of the
effective date of this Agreement are specified as such in the Disclosure
Schedule.

Section 5.15. Title to Properties; Licenses. Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens other than Permitted Liens and of all material impediments to the use
of such properties and assets in such Restricted Person’s business, except that
no representation or warranty is made with respect to any oil, gas or mineral
property or interest to which no proved oil or gas reserves are properly
attributed. Each Restricted Person possesses all licenses, permits, franchises,
patents, copyrights, trademarks and trade names, and other intellectual property
(or otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) which are necessary to carry out
its business as presently conducted and as presently proposed to be conducted
hereafter, and no Restricted Person is in violation in any material respect of
the terms under which it possesses such intellectual property or the right to
use such intellectual property.

 

60



--------------------------------------------------------------------------------

Section 5.16. Government Regulation. Neither Borrower nor any other Restricted
Person owing Obligations is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, the Investment Company Act
of 1940 (as any of the preceding acts have been amended) or any other Law which
regulates the incurring by such Person of Indebtedness, including Laws relating
to common contract carriers or the sale of electricity, gas, steam, water or
other public utility services.

Section 5.17. Insider. No Restricted Person, nor any Person having “control” (as
that term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated
pursuant thereto) of any Restricted Person, is a “director” or an “executive
officer” or “principal shareholder” (as those terms are defined in 12 U.S.C. §
375b(8) or (9) or in regulations promulgated pursuant thereto) of any Lender
Party, of a bank holding company of which any Lender Party is a Subsidiary or of
any Subsidiary of a bank holding company of which any Lender Party is a
Subsidiary.

Section 5.18. Insurance. Each Restricted Person has obtained insurance by
financially sound and reputable insurers covering its property in accordance
with the Insurance Schedule.

Section 5.19. Solvency. Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrower and the consummation of the
transactions contemplated hereby (including the Acquisition) and the making of
each Advance, each of Borrower and the Restricted Persons will be solvent (as
such term is used in applicable bankruptcy, liquidation, receivership,
insolvency or similar laws).

ARTICLE VI - Affirmative Covenants of Borrower

To conform with the terms and conditions under which each Lender Party is
willing to have credit outstanding to Borrower, and to induce each Lender Party
to enter into this Agreement and extend credit hereunder, Borrower warrants,
covenants and agrees to the following (and Borrower agrees to cause all of its
Subsidiaries to comply with the following) until the full and final payment of
the Obligations, the termination of all Commitments and the termination or
expiration of all Letters of Credit, unless Required Lenders have previously
agreed otherwise:

Section 6.1. Payment and Performance. Each Restricted Person will pay all
amounts due under the Loan Documents in accordance with the terms thereof and
will observe, perform and comply with every covenant, term and condition
expressed or implied in the Loan Documents. Borrower will cause each other
Restricted Person to observe, perform and comply with every such term, covenant
and condition applicable to such Restricted Person.

Section 6.2. Books’ Financial Statements and Reports. Each Restricted Person
will at all times maintain full and accurate books of account and records.
Borrower will maintain and will cause its Subsidiaries to maintain a standard
system of accounting, will maintain its Fiscal Year, and will furnish the
following statements and reports to Agent (with sufficient copies for each
Lender Party or otherwise in a format suitable for posting on the Platform) at
Borrower’s expense:

(a) As soon as available, and in any event by the one hundred and fifth
(105th) day after the end of each Fiscal Year, complete Consolidated financial
statements

 

61



--------------------------------------------------------------------------------

of Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion, based on an audit
using generally accepted auditing standards, by Ernst & Young LLP or other
independent certified public accountants selected by Borrower and acceptable to
Agent, stating that such Consolidated financial statements have been so
prepared. These financial statements shall contain Consolidated balance sheet as
of the end of such Fiscal Year and Consolidated statements of earnings, of cash
flows, and of changes in owners’ equity for such Fiscal Year, each setting forth
in comparative form the corresponding figures for the preceding Fiscal Year.
Together with such financial statements, Borrower will furnish a report signed
by such accountants (i) stating that they have read this Agreement, and
(ii) further stating that in making their examination and reporting on the
Consolidated financial statements described above they did not conclude that any
Default existed at the end of such Fiscal Year or at the time of their report,
or, if they did conclude that a Default existed, specifying its nature and
period of existence.

(b) As soon as available, and in any event by the earlier of the sixtieth
(60th) day after the end of each of the first three Fiscal Quarters in each
Fiscal Year, Borrower’s Consolidated balance sheet as of the end of such Fiscal
Quarter and Consolidated statements of Borrower’s earnings and cash flows for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and setting forth in comparative form the corresponding figures
for the corresponding Fiscal Quarter of the preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments. In addition Borrower will, together
with each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish (i) a certificate in the
form of Exhibit D signed by the chief financial officer of Borrower stating that
such financial statements are accurate and complete (subject to normal year-end
adjustments), stating that he has reviewed the Loan Documents, specifying the
ratios at the end of such Fiscal Quarter required pursuant to Sections 7.11,
7.12, 7.13 and 7.14, and stating that no Default exists at the end of such
Fiscal Quarter or at the time of such certificate or specifying the nature and
period of existence of any such Default, together with a certificate signed by
the chief financial officer of Borrower to be delivered to the Agent setting
forth the calculations of such foregoing ratios in detail acceptable to the
Agent (acting reasonably), and (ii) notice of any new Hedging Contracts entered
into after the effective date of this Agreement by the Borrower pursuant to
Section 7.3 and a summary of the material terms thereof in form and substance
satisfactory to the Agent.

(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by any Restricted Person to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by any Restricted Person with any securities
exchange, the SEC or any similar governmental authority.

(d) By March 1 of each year, commencing on March 1, 2007, an engineering report
dated as of January 1 of such year, prepared by Netherland Sewell and
Associates, Inc., or other independent petroleum engineers chosen by Borrower
and acceptable to Required Lenders, concerning all oil and gas properties and
interests owned by any

 

62



--------------------------------------------------------------------------------

Restricted Person which are located in or offshore of the United States and
which have attributable to them proved oil or gas reserves. This report shall be
satisfactory to Agent, shall take into account any “over-produced” status under
gas balancing arrangements, and shall contain information and analysis
comparable in scope to that contained in the Initial Engineering Report. This
report shall distinguish (or shall be delivered together with a certificate from
an appropriate officer of Borrower which distinguishes) those properties treated
in the report which are Collateral from those properties treated in the report
which are not Collateral.

(e) By September 1 of each year, an engineering report dated as of July 1 of
such year, prepared by Borrower’s in-house petroleum engineering staff,
concerning all oil and gas properties and interests owned by any Restricted
Person which are located in or offshore of the United States and which have
attributable to them proved oil or gas reserves. This report shall be
satisfactory to Agent, shall take into account any “over-produced” status under
gas balancing arrangements, and shall contain information and analysis
comparable in scope to that contained in the Initial Engineering Report. This
report shall distinguish (or shall be delivered together with a certificate from
an appropriate officer of Borrower which distinguishes) those properties treated
in the report which are Collateral from those properties treated in the report
which are not Collateral.

(f) With the delivery of each Engineering Report, the Borrower shall provide to
each Lender Party, a certificate from the president or chief financial officer
of Borrower certifying that, to the best of his knowledge and in all material
respects: (i) the information contained in such Engineering Report and any other
information delivered in connection therewith is true and correct, (ii) Borrower
and the Restricted Persons own good and defensible title to the oil and gas
properties evaluated in such Engineering Report (in this section called the
“Covered Properties”) and are free of all Liens except for Liens permitted by
Section 7.2, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments with
respect to its oil and gas properties evaluated in such Engineering Report
(other than those permitted by the Security Documents) which would require
Borrower or such Subsidiary to deliver hydrocarbons produced from such oil and
gas properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of the Covered Properties has been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of such properties sold and
in such detail as reasonably required by Agent, (v) attached to the certificate
is a list of all Persons disbursing proceeds to Borrower or such Subsidiary from
its oil and gas properties, and (vi) set forth on a schedule attached to the
certificate is the present discounted value of all Covered Properties that are
part of the Mortgaged Properties, (vii) oil and gas properties which comprise at
least (A) ninety percent (90%), if the Tranche A Term Loans have not been repaid
in full in cash or (B) eighty percent (80%), if the Tranche A Term Loans have
been repaid in full in cash, in each case of the total value of the reserves
which are included within the Covered Properties are part of the Mortgaged
Properties, and (viii) oil and gas properties which comprise at least (A) ninety
percent (90%), if the Tranche A Term Loans have not been repaid in full in cash
or (B) eighty percent (80%), if the Tranche A Term Loans have been repaid in
full in cash, in each case of the total value of the proved developed producing
reserves which are

 

63



--------------------------------------------------------------------------------

included within the Covered Properties are part of the Mortgaged Properties;
provided that with respect to clauses (vii) and (viii) above, to the extent that
the Borrower cannot make the certifications in (vii) and (viii) above and
provided that the Borrower in good faith believed that it was not in breach of
Section 6.15 immediately prior to receiving a copy of such Engineering Report,
the Borrower shall have a period of thirty (30) days following the delivery of
such Engineering Report to provide such additional mortgages, deeds of trust and
other security instruments so that it can make such certifications, and the
Borrower shall provide a certificate to Agent making such certifications upon
delivering all such additional mortgages, deeds of trust and other security
instruments.

(g) As soon as available, and in any event within the one hundred five
(105) days after the end of each Fiscal Year, a report describing (i) the gross
volume of production and sales attributable to production during such Fiscal
Year from the properties described in subsection (d) above and describing the
related taxes, leasehold operating expenses and capital costs attributable
thereto and incurred during such Fiscal Year; and (ii) volumes, prices and
margins for all marketing activities of the Restricted Persons.

(h) As soon as available, and in any event (i) within sixty (60) days after the
end of each of the first three Fiscal Quarters in each Fiscal Year, and
(ii) within one hundred five (105) days after the end of the fourth Fiscal
Quarter in each Fiscal Year, a report describing the gross volume of production
and sales attributable to production during such Fiscal Quarter.

(i) As soon as possible and in any event within fifteen (15) days after Borrower
or any other Restricted Person or any of their Subsidiaries becomes aware or
could reasonably have become aware of (i) the occurrence of any adverse
development with respect to any litigation, action, proceeding, or labor
controversy described in Section 5.9 or (ii) the commencement of any labor
controversy, litigation, action or proceeding that, if adversely determined,
could reasonably be expected to result in liability in excess of $20,000,000
(not covered by insurance satisfactory to Agent in its discretion), notice
thereof and copies of all documentation relating thereto.

(j) At least fifteen (15) business days prior to the formation or acquisition
thereof, notice of the formation or acquisition of any Subsidiary.

(k) Concurrently with any delivery of financial statements under Section 6.2(a),
a certificate of an Authorized Officer of Borrower, in form and substance
satisfactory to the Agent, setting forth as of the last Business Day of such
Fiscal Year, a true and complete list of all Hedging Contracts of the Borrower
and each Subsidiary, the material terms thereof (including the type, term,
effective date, termination date, notional amounts or volumes, and the
counterparty to each such Hedging Contract).

Section 6.3. Other Information and Inspections. Each Restricted Person will
furnish to Agent (with sufficient copies for each Lender Party or otherwise in
suitable form for posting onto the Platform) any information which Agent or any
Lender may from time to time reasonably request in writing concerning any
covenant, provision or condition of the Loan

 

64



--------------------------------------------------------------------------------

Documents (including any information as may be required under the Patriot Act)
or any matter in connection with Restricted Persons’ businesses and operations.
Each Restricted Person will permit representatives appointed by Agent (including
independent accountants, auditors, agents, attorneys, appraisers and any other
Persons) to visit and inspect during normal business hours any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit Agent or its representatives to investigate and verify the accuracy of
the information furnished to Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives.

Section 6.4. Notice of Material Events and Change of Address. Borrower will
promptly notify Agent in writing (with sufficient copies for each Lender Party
or otherwise in suitable form for posting onto the Platform), stating that such
notice is being given pursuant to this Agreement, of:

(a) the occurrence of any Material Adverse Change,

(b) the occurrence of any Default,

(c) the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could cause a Material Adverse Change,

(d) the occurrence of any Termination Event,

(e) any matter for which notice is required under Section 6.12(d),

(f) the filing of any suit or proceeding against any Restricted Person in which
an adverse decision could cause a Material Adverse Change, and

(g) the occurrence of any material change or disruption under or with respect to
any material contract of Borrower.

Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Borrower will also notify
Agent and Agent’s counsel in writing at least twenty Business Days prior to the
date that any Restricted Person changes its name or the location of its chief
executive office or principal place of business or the place where it keeps its
books and records concerning the Collateral, furnishing with such notice any
necessary financing statement amendments or requesting Agent and its counsel to
prepare the same.

 

65



--------------------------------------------------------------------------------

Section 6.5. Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all Collateral and all other property used or useful
in the conduct of its business in good condition in accordance with oil and gas
industry standards and in compliance in all material respects with all
applicable Laws, and will from time to time make all repairs, renewals and
replacements needed to enable the business and operations carried on in
connection therewith to be promptly and advantageously conducted at all times.

Section 6.6. Maintenance of Existence and Qualifications. Each Restricted Person
will maintain and preserve its existence and its rights and franchises in full
force and effect and will qualify to do business in all states or jurisdictions
where required by applicable Law, except where the failure so to qualify will
not cause a Material Adverse Change.

Section 6.7. Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns; (b) timely pay all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property; (c) timely pay in the ordinary course of its
business consistent with past practices all Liabilities owed by it on ordinary
trade terms to vendors, suppliers and other Persons providing goods and services
used by it in the ordinary course of its business; (d) pay and discharge when
due all other Liabilities now or hereafter owed by it; and (e) maintain
appropriate accruals and reserves for all of the foregoing in accordance with
GAAP. Each Restricted Person may, however, delay paying or discharging any of
the foregoing so long as it is in good faith contesting the validity thereof by
appropriate proceedings (promptly instituted and diligently concluded) and has
set aside on its books adequate reserves therefor.

Section 6.8. Insurance. Each Restricted Person will keep or cause to be kept
insured by financially sound and reputable insurers its property in accordance
with the Insurance Schedule and will at all times maintain or cause to be
maintained insurance covering such risks as are customarily carried, or
self-insured, by businesses similarly situated. All loss payable clauses or
provisions in all policies of insurance maintained by the Borrower described in
the Insurance Schedule shall be endorsed in favor of and made payable to the
Agent for the ratable benefit of the Lender Parties, as their interests may
appear. In addition, the Agent on behalf of the Lender Parties shall be named
(a) as additional insured on all of the Restricted Persons’ liability insurance
policies maintained by the Borrower with respect to all or any portion of the
Collateral, (b) as loss payee on all of the Restricted Persons’ casualty and
property insurance policies covering all or any portion of the Collateral.
Except as provided in the immediately following sentence or as provided in
Section 2.7 or 2.9 or as otherwise provided in this Agreement, any and all
monies that may become payable to the Agent as loss payee by reason of a
Casualty Event shall be made available by Agent to the Borrower for the purpose
of repairing, restoring or otherwise replacing the affected property or asset.
Notwithstanding anything herein to the contrary, upon the occurrence and during
the continuance of an Event of Default, the Agent (i) shall have the right, for
the benefit of the Lender Parties, to retain, and the Borrower hereby assigns to
the Agent for the benefit of the Lender Parties, any and all monies that may
become payable under any such policies of insurance by reason of damage, loss or
destruction of any Collateral for the Obligations or any part thereof, and
(ii) may, at its election, either apply for the benefit of the Lender Parties
all or any part of the sums so collected in accordance with the Loan Documents
toward payment of the Obligations, whether or not such Obligations are then due
and payable, in such manner as the Agent may elect, or release same to the
applicable Restricted Person.

 

66



--------------------------------------------------------------------------------

Section 6.9. Performance on Borrower’s Behalf. If any Restricted Person fails to
pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it
is required to pay under any Loan Document, Agent may pay the same. Borrower
shall immediately reimburse Agent for any such payments and each amount paid by
Agent shall constitute an Obligation owed hereunder which is due and payable on
the date such amount is paid by Agent.

Section 6.10. Interest. Borrower hereby promises to each Lender Party to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender Party) which Borrower has in this
Agreement promised to pay to such Lender Party and which are not paid when due.
Such interest shall accrue from the date such Obligations become due until they
are paid.

Section 6.11. Compliance with Agreements and Law. Each Restricted Person will
perform all material obligations it is required to perform under the terms of
each indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound, in all material respects. Each
Restricted Person will conduct its business and affairs in compliance with all
Laws applicable thereto, in all material respects.

Section 6.12. Environmental Matters; Environmental Reviews.

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person and
shall obtain, at or prior to the time required by applicable Environmental Laws,
all environmental, health and safety permits, licenses and other authorizations
necessary for its operations and will maintain such authorizations in full force
and effect.

(b) The Restricted Persons will not dispose of, Release, treat, store, use,
recycle or generate or transport Hazardous Material or permit same to occur on
their properties other than in the regular course of business in compliance with
Environmental Laws in all material respects.

(c) Borrower will promptly furnish to Agent all written notices of violation,
orders, claims, citations, complaints, penalty assessments, suits or other
proceedings received by Borrower, or of which it has notice, pending or
threatened against Borrower, by any governmental authority or any other Person
with respect to any alleged violation of or non-compliance with any
Environmental Laws or any permits, licenses or authorizations in connection with
its ownership or use of its properties or the operation of its business, as well
as reasonably detailed files concerning any material Release or existence
involving a Hazardous Material; and Borrower shall conduct and complete any
investigation, sampling, monitoring and testing and undertake any action
required under Environmental Laws with due diligence and in compliance therewith
in all material respects.

 

67



--------------------------------------------------------------------------------

(d) Borrower will promptly furnish to Agent all requests for information,
notices of claim, demand letters, and other notifications, involving an
Environmental Claim in excess of $500,000 received by Borrower in connection
with its ownership or use of its properties or the conduct of its business,
relating to potential responsibility with respect to any investigation or
clean-up of Hazardous Material at any location.

(e) Concurrent with the furnishing of financial statements pursuant to
Section 6.2(a), Borrower will furnish to Agent a reasonably detailed written
description of all material environmental claims and violation of Environmental
Laws.

Section 6.13. Evidence of Compliance. Each Restricted Person will furnish to
each Agent (with sufficient copies for each relevant Lender Party or otherwise
in suitable form for posting onto the Platform) at such Restricted Person’s or
Borrower’s expense all evidence which Agent or any other Lender Party from time
to time reasonably requests in writing as to the accuracy and validity of or
compliance with all representations, warranties and covenants made by any
Restricted Person in the Loan Documents, the satisfaction of all conditions
contained therein, and all other matters pertaining thereto.

Section 6.14. Hedging Program. Borrower shall maintain in full force and effect
each of the Hedging Contracts entered into by the Borrower pursuant to
Section 4.1(q) through and including December 31, 2008; provided that Borrower
shall be permitted to (a) replace any such Hedging Contract between Borrower and
an Approved Counterparty on terms and conditions satisfactory to Agent or
(b) terminate interest rate Hedging Contracts described in Section 4.1(q)(ii) in
accordance with the terms of such Hedging Contracts if (i) the termination of
such Hedging Contract will not result in any breakage fees, termination fees or
other similar fees, penalties or assessments against Borrower and (ii) Borrower
maintains other interest rate Hedging Contracts with respect to at least 50% of
the aggregate principal amount outstanding of the Tranche A Term Loans and
Tranche B Term Loans at all times.

Section 6.15. Maintenance of Liens on Properties. The Mortgaged Properties shall
constitute (a) at least (i) ninety percent (90%), if the Tranche A Term Loans
have not been repaid in full in cash or (ii) eighty percent (80%), if the
Tranche A Term Loans have been repaid in full in cash, in each case of the total
value of the oil and gas reserves of the Restricted Persons and (b) at least
(i) ninety percent (90%), if the Tranche A Term Loans have not been repaid in
full in cash or (ii) eighty percent (80%), if the Tranche A Term Loans have been
repaid in full in cash, in each case of the total value of the proved developed
producing reserves of the Restricted Persons (in this section called the
“Required Percentages”); provided that if, immediately following the delivery of
an Engineering Report and only to the extent that the Borrower in good faith
believed that it was not in breach of this Section 6.15 immediately prior to
receiving a copy of such Engineering Report, Borrower shall determine that the
Mortgaged Properties do not constitute the Required Percentages of oil and gas
reserves or proved developed producing reserves as required in this
Section 6.15, Borrower shall have the thirty (30) day period described in
Section 6.2(f) to execute and deliver documentation in form and substance
satisfactory to Agent, granting to Agent first perfected Liens subject to
Permitted Liens on oil and gas properties that are not then part of the
Mortgaged Properties, sufficient to cause the Mortgaged Properties to include
the Required Percentages. In addition, Borrower will furnish to Agent title due
diligence in form and substance satisfactory to Agent and will furnish all other
documents and information relating to such properties as Agent may reasonably
request.

 

68



--------------------------------------------------------------------------------

Section 6.16. Perfection and Protection of Security Interests and Liens.
Borrower will from time to time deliver, and will cause each other Restricted
Person from time to time to deliver, to Agent any financing statements,
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by Restricted Persons in
form and substance satisfactory to Agent, which Agent requests for the purpose
of perfecting, confirming, or protecting any Liens or other rights in Collateral
securing any Obligations. At the time of recording of the Security Documents,
counsel for Borrower shall conduct searches of the lien, judgment, litigation
and UCC records of the counties and offices where such documents are filed and
promptly upon receipt thereof from such offices forward such searches to Agent’s
counsel together with the original recorded Security Documents and file stamped
copies of the related financing statements.

Section 6.17. Bank Accounts; Offset. To secure the repayment of the Obligations
Borrower hereby grants to each Lender Party a security interest, a lien, and a
right of offset, each of which shall be in addition to all other interests,
liens, and rights of any Lender Party at common law, under the Loan Documents,
or otherwise, and each of which shall be upon and against (a) any and all
moneys, securities or other property (and the proceeds therefrom) of Borrower
now or hereafter held or received by or in transit to any Lender Party from or
for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with any Lender
Party, and (c) any other credits and claims of Borrower at any time existing
against any Lender Party, including claims under certificates of deposit. At any
time and from time to time after the occurrence of any Default, each Lender
Party is hereby authorized to foreclose upon, or to offset against the
Obligations then due and payable (in either case without notice to Borrower),
any and all items herein above referred to. The remedies of foreclosure and
offset are separate and cumulative, and either may be exercised independently of
the other without regard to procedures or restrictions applicable to the other.

Section 6.18. Production Proceeds. Notwithstanding that, by the terms of the
various Security Documents, the grantors thereunder are and will be assigning to
Agent for the benefit of the Lender Parties all of the “Production Proceeds” (as
defined therein and in this section collectively called “Proceeds”) accruing to
the property covered thereby, so long as no Default has occurred such Persons
may continue to receive from the purchasers of production all such Proceeds,
subject, however, to the Liens created under the Security Documents, which Liens
are hereby affirmed and ratified. Upon the occurrence of a Default, Agent and
Lenders may exercise all rights and remedies granted under the Security
Documents, including the right to obtain possession of all Proceeds then held by
Restricted Persons or to receive directly from the purchasers of production all
other Proceeds. In no case shall any failure, whether purposed or inadvertent,
by Agent or Lenders to collect directly any such Proceeds constitute in any way
a waiver, remission or release of any of their rights under the Security
Documents, nor shall any release of any Proceeds by Agent or Lenders to
Restricted Persons constitute a waiver, remission, or release of any other
Proceeds or of any rights of Agent or Lenders to collect other Proceeds
thereafter.

 

69



--------------------------------------------------------------------------------

Section 6.19. Guaranties of Borrower’s Subsidiaries; Joinder; Non-Guarantor
Subsidiaries. (a) Each Subsidiary of Borrower (other than a Non-Guarantor
Subsidiary) shall, promptly upon request by Agent, execute and deliver to Agent
an absolute and unconditional guaranty of the timely repayment of the
Obligations and the due and punctual performance of the obligations of Borrower
hereunder, which guaranty shall be satisfactory to Agent in form and substance.
Borrower will cause each of its Subsidiaries to deliver to Agent, simultaneously
with its delivery of such a guaranty, written evidence satisfactory to Agent and
its counsel that such Subsidiary has taken all action necessary to duly approve
and authorize its execution, delivery and performance of such guaranty and any
other documents which it is required to execute and to cause each of its
Subsidiaries (other than Non-Guarantor Subsidiaries) to execute a joinder to the
Subsidiary Security Agreement (as defined in the Security Schedule) or otherwise
provide a security agreement in form and substance acceptable to the Agent.

(b) No Subsidiary of Borrower shall be a Non-Guarantor Subsidiary unless it is
designated as such in the Disclosure Schedule as of the effective date of this
Agreement or otherwise designated as such in a written notice by Borrower to
Agent in compliance with Section 6.19(b). Borrower may designate by written
notification thereof to the Agent, any Subsidiary, including a newly formed or
newly acquired Subsidiary, as a Non-Guarantor Subsidiary if (i) prior, and after
giving effect, to such designation, neither a Default nor a Borrowing Base
Deficiency would exist, and (ii) such Subsidiary has assets of less than
$5,000,000 as of the later to occur of the last day of the immediately preceding
Fiscal Quarter and the date such Subsidiary was acquired or formed by Borrower.
Borrower shall not permit the aggregate principal amount of all Non-Recourse
Debt of all Non-Guarantor Subsidiaries outstanding at any one time to exceed
$50,000,000.

Section 6.20. Casualty and Condemnation. The Borrower will furnish to the Agent
promptly, and in any event within fifteen (15) Business Days, after an
Authorized Officer of the Borrower becoming aware of the occurrence, written
notice of any Casualty Event to any Collateral or the commencement of any action
or proceeding for the taking of any material portion of the Collateral or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding, to the extent the fair market value of such
Collateral so affected, when aggregated with the fair market value of all other
Collateral so affected by a Casualty Event occurring in the same calendar year,
exceeds 5% of the Borrowing Base then in effect.

ARTICLE VII - Negative Covenants of Borrower

To conform with the terms and conditions under which each Lender Party is
willing to have credit outstanding to Borrower, and to induce each Lender Party
to enter into this Agreement and extend credit hereunder, Borrower warrants,
covenants and agrees to the following (and Borrower agrees to cause all of its
Subsidiaries to comply with the following) until the full and final payment of
the Obligations, the termination of all Commitments and the termination or
expiration of all Letters of Credit, unless Required Lenders have previously
agreed otherwise:

Section 7.1. Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:

(a) the Obligations;

 

70



--------------------------------------------------------------------------------

(b) unsecured Indebtedness among the Restricted Persons (other than any
Restricted Person that is a Non-Guarantor Subsidiary);

(c) Indebtedness outstanding under the instruments and agreements described on
the Disclosure Schedule, and any renewals or extensions thereof provided that
the amount of such Liabilities is not increased nor the terms thereof changed in
any manner which is less favorable to such Restricted Person than the original
terms of such Liabilities;

(d) Indebtedness arising under Hedging Contracts that are permitted under
Section 6.14 or 7.3;

(e) obligations arising with respect to sale and lease-back transactions and
operating leases entered into in the ordinary course of such Restricted Person’s
business in arm’s length transactions at competitive market rates under
competitive terms and conditions in all respects, provided that the obligations
required to be paid in any Fiscal Year under or with respect to such sale and
lease-back transactions and any such operating leases do not in the aggregate
exceed (i) if the Tranche A Term Loans have not been repaid in full in cash,
$10,000,000 for all Restricted Persons and (ii) if the Tranche A Term Loans have
been repaid in full in cash, $100,000,000 for all Restricted Persons;

(f) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of property or services, from time to time
incurred in the ordinary course of business which are not greater than sixty
(60) days past the date of invoice or delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(g) Indebtedness associated with bonds or surety obligations required by
governmental authorities in connection with the operation of the oil and gas
properties of Borrower and its Subsidiaries; and

(h) unsecured Indebtedness not described in subsections (a) through (g) above
arising after the date hereof in an aggregate principal amount not to exceed
(i) if the Tranche A Term Loans have not been repaid in full in cash,
$10,000,000 for all Restricted Persons and (ii) if the Tranche A Term Loans have
been repaid in full in cash, $100,000,000 for all Restricted Persons.

Section 7.2. Limitation on Liens. No Restricted Person will create, assume or
permit to exist any Lien upon any of the properties or assets which it now owns
or hereafter acquires, except, to the extent not otherwise forbidden by the
Security Documents the following (“Permitted Liens”):

(a) Liens which secure Obligations;

(b) statutory Liens for taxes, assessments and other governmental charges or
levies, provided such Liens secure only obligations (i) which are not delinquent
or (ii) which are being contested as provided in Section 6.7 and which do not
exceed $5,000,000 in the aggregate for all Restricted Persons;

 

71



--------------------------------------------------------------------------------

(c) as to property which is Collateral, any Liens expressly permitted to
encumber such Collateral under any Security Document covering such Collateral;

(d) purchase money security interests in equipment acquired by the Restricted
Persons, provided that such security interests secure only the Indebtedness
incurred for the purchase of such equipment and such security interests encumber
only the equipment acquired with the proceeds of such Indebtedness;

(e) deposits made to counterparties in connection with Hedging Contracts;
provided that the aggregate amount of such deposits shall not exceed $2,000,000
for all Restricted Persons;

(f) Liens existing on the Closing Date that are disclosed in the Disclosure
Schedule; and

(g) Excepted Liens.

Section 7.3. Hedging Contracts. No Restricted Person will be a party to or in
any manner be liable on any Hedging Contract other than Hedging Contracts with
Approved Counterparties required pursuant to Section 6.14, except:

(a) Any Restricted Person may enter into contracts for the purpose and effect of
fixing prices on oil or gas which is expected to be produced by Restricted
Persons or which the Restricted Persons are legally obligated to purchase under
purchase contracts then in effect, provided that at all times: (i) the aggregate
monthly oil production covered by all such contracts (determined, in the case of
contracts that are not settled on a monthly basis, by a monthly proration
acceptable to Agent) for any single month does not in the aggregate exceed the
sum of seventy-five percent (75%) of Projected Oil Production anticipated to be
sold in the ordinary course of Restricted Persons’ businesses for such month set
forth in Schedule 7.3, (ii) the aggregate monthly gas production covered by all
such contracts (determined, in the case of contracts that are not settled on a
monthly basis, by a monthly proration acceptable to Agent) for any single month
does not in the aggregate exceed the sum of seventy-five percent (75%) of
Projected Gas Production anticipated to be sold in the ordinary course of
Restricted Persons’ businesses for such month, (iii) no such contract requires
any Restricted Person to put up money (except as provided in Section 7.2(e)),
assets, letters of credit (unless the Indebtedness arising with respect thereto
is permitted under Section 7.1(f)), or other security against the event of its
nonperformance prior to actual default by such Restricted Person in performing
its obligations thereunder, and (iv) each such contract is with a counterparty
or has a guarantor of the obligation of the counterparty who (unless such
counterparty is a Lender Party or one of its Affiliates) at the time the
contract is made has long-term obligations rated BBB- or Baa3 or better,
respectively, by either Rating Agency or is an investment grade-rated industry
participant; and

 

72



--------------------------------------------------------------------------------

(b) Any Restricted Person may enter into contracts for the purpose and effect of
fixing interest rates on a principal amount of indebtedness of such Restricted
Person that is accruing interest at a variable rate, provided that (i) the
aggregate notional amount of such contracts never exceeds fifty percent (50%) of
the anticipated outstanding principal balance of the indebtedness to be hedged
by such contracts or an average of such principal balances calculated using a
generally accepted method of matching interest swap contracts to declining
principal balances, (ii) the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding indebtedness to be hedged by such contract and (iii) each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender Party or one of its
Affiliates) at the time the contract is made has long-term obligations rated
BBB- or Baa3 or better, respectively, by either Rating Agency or is an
investment grade-rated industry participant.

Section 7.4. Limitation on Mergers, Issuances of Securities. Except as expressly
provided in this subsection no Restricted Person will merge or consolidate with
or into any other business entity. Provided that no Default is existing or shall
occur as a result thereof, (a) any Subsidiary of Borrower may, however, be
merged into or consolidated with (i) another Subsidiary of Borrower, or
(ii) Borrower, so long as Borrower is the surviving business entity; and
(b) Borrower may merge or consolidate with another Person so long as the
Borrower is the surviving business entity. Borrower will not issue any
securities other than shares of its common stock, preferred stock and any
options or warrants giving the holders thereof only the right to acquire such
shares; provided, however, that the net proceeds of any such issuance shall
first be applied as a mandatory prepayment of the Loans under Section 2.7, if,
at the time of such issuance, the Facility Usage exceeds the Borrowing Base. No
Subsidiary of Borrower will issue any additional shares of its Capital Stock or
other securities or any options, warrants or other rights to acquire such
additional shares or other securities except to Borrower.

Section 7.5. Limitation on Sales of Property. No Restricted Person will sell,
transfer, lease, exchange, alienate or dispose of any of its material assets or
properties or any material interest therein except, to the extent not otherwise
forbidden under the Security Documents:

(a) equipment which is worthless or obsolete or which is replaced by equipment
of equal suitability and value;

(b) inventory (including oil, natural gas, natural gas liquids or hydrocarbons
or mineral products and seismic data) which is sold in the ordinary course of
business on ordinary trade terms;

(c) interests in oil and gas properties, or portions thereof, that are sold for
fair consideration; provided that Borrower shall notify Agent in writing at
least five (5) Business Days prior to the date on which any such interests are
expected to be sold, and if the aggregate consideration for such sale made
pursuant to this subsection (c), together with the aggregate consideration of
all other sales made (i) if prior to the Borrowing Base Trigger Date, since the
Closing Date or (ii) if on or after the Borrowing Base Trigger Date, since the
most recent Determination Date, exceeds $50,000,000 net of reasonably-estimated
future plug and abandonment costs (any sale that causes the aggregate

 

73



--------------------------------------------------------------------------------

consideration of all sales made since the Closing Date (if prior to the
Borrowing Base Trigger Date) or since the most recent Determination Date (if on
or after the Borrowing Base Trigger Date), as the case may be, to exceed
$50,000,000 net of reasonably-estimated future plug and abandonment costs, and
any sale occurring after such sale that causes such excess, herein a “Subject
Sale”), Agent and Required Lenders shall have the right (A) if such Subject Sale
occurs prior to the Borrowing Base Trigger Date, to reduce the Initial
Availability Amount by the value of the property so sold pursuant to such
Subject Sale, such reduced Initial Availability Amount to be effective upon the
date of each such Subject Sale and (B) if such Subject Sale occurs on or after
the Borrowing Base Trigger Date, to reduce the Borrowing Base in connection with
each such Subject Sale by the value attributable to the property in the
Borrowing Base so sold pursuant to such Subject Sale, such reduced Borrowing
Base to be effective upon the date of each such Subject Sale (and the Borrower
shall immediately repay or prepay the Loans and/or cash collateralize all
Letters of Credit to the extent of any Borrowing Base Deficiency caused as a
result of such Subject Sale and subsequent reduction from the proceeds of such
Subject Sale); and

(d) other property (excluding Collateral) which is sold for fair consideration
not in the aggregate in excess of $10,000,000 in any Fiscal Year, so long as
property sold is not included in the Borrowing Base.

Neither Borrower nor any of Borrower’s Subsidiaries will sell, transfer or
otherwise dispose of Capital Stock of any of Borrower’s Subsidiaries except that
any Subsidiary of Borrower may sell or issue its own Capital Stock to the extent
not otherwise prohibited hereunder. Notwithstanding the foregoing sentence, the
Borrower may sell the Capital Stock or all or substantially all of the assets of
its Subsidiaries with the Agent’s consent if as to each and all such sales, each
of the following conditions is satisfied as determined by Agent: (i) the
consideration received in connection with any such sale shall be at least equal
to the fair market value of such Capital Stock or assets (as the case may be),
(ii) such sale shall be on commercially reasonable prices and terms in a bona
fide arm’s length transaction, (iii) subject to clause (iv) below, not less than
seventy-five (75%) percent of the consideration received by the Borrower or the
relevant Restricted Person for such sale shall be in cash or Cash Equivalents,
(iv) in the event of the sale of the Capital Stock of any Subsidiary of Borrower
which is a Restricted Person, or in the event of the sale by any Restricted
Person of its assets as provided above, (A) (1) if such sale occurs prior to the
Borrowing Base Trigger Date, then the Initial Availability Amount shall
automatically be reduced by the value of such property or assets so sold or
transferred and (2) if such sale occurs on or after the Borrowing Base Trigger
Date and if the value of any applicable property being sold and/or transferred
in connection with such transaction has been included in the Borrowing Base, the
Borrowing Base shall automatically be reduced by the value of such property or
assets so sold or transferred attributed to them in the then current Borrowing
Base (as determined by the Required Lenders), and the Borrower shall forthwith
repay or prepay the Loans and/or cash collateralize all Letters of Credit to the
extent of any Borrowing Base Deficiency caused thereby from the proceeds of such
sale, (v) Agent shall have received not less than ten (10) Business Days prior
written notice of any such sale of assets or Capital Stock, which notice shall
set forth in reasonable detail satisfactory to Agent, the parties to such sale,
the consideration to be paid for the sale of such assets or Capital Stock, the
terms and manner of the payment of such consideration, the assets or Capital
Stock to be sold the liabilities being

 

74



--------------------------------------------------------------------------------

assumed by the purchaser pursuant to such sale, and such other information with
respect thereto as Agent may request, and (vi) as of the date of such sale and
after giving effect thereto, no Default or Event of Default shall have occurred
and remain continuing.

No Restricted Person will discount, sell, pledge or assign any notes payable to
it, accounts receivable or future income except to the extent expressly
permitted under the Loan Documents.

Section 7.6. Limitation on Distributions; Redemptions and Prepayments of
Indebtedness. No Restricted Person will make any Distribution, except as
expressly provided in this section, and no Restricted Person will redeem,
purchase, prepay or defease any Indebtedness, other than the Obligations, prior
to the original maturity thereof. Distributions may be made:

(a) by Borrower to any of its shareholders on any date in an amount not to
exceed the Available Distribution Amount, or

(b) by Subsidiaries of Borrower without limitation to Borrower;

provided that no such Distribution described in clauses (a) or (b) above shall
be permitted if (i) an Event of Default has occurred and is continuing, (ii) an
Event of Default would occur as a result of such Distribution, or (iii) a
Borrowing Base Deficiency exists.

Section 7.7. Limitation on Investments and New Businesses. No Restricted Person
will (a) make any expenditure or commitment or incur any obligation or enter
into or engage in any transaction except in the ordinary course of business or
except as otherwise expressly permitted hereunder, (b) engage directly or
indirectly in any business or conduct any operations except the exploration,
development and production of oil and gas, (c) make any acquisitions of or
Investments in any Person, except (i) Investments in Cash Equivalents and
Investments in Wholly-owned Subsidiaries of Borrower or in a Person that as a
result of such Investment would be a Wholly-owned Subsidiary of Borrower,
provided that the Investments made by the Borrower or any other Restricted
Person in a Non-Guarantor Subsidiary may not exceed $5,000,000 in the aggregate
at any one time outstanding, or (ii) Investments in a Person, provided that
(A) as a result of such Investment (x) the Borrower or any other Restricted
Person making such an Investment would have at least ten percent (10%) ownership
interest in such Person, and (y) substantially all the assets of such Person
would consist of oil and gas properties, (B) the Borrower or any other
Restricted Person making such an Investment would be the operator of such oil
and gas properties and (C) such Person does not incur any Indebtedness other
than Non-Recourse Debt; provided that the Investments made by the Borrower or
any other Restricted Person in all Persons under subsection (ii) may not exceed
(1) if the Tranche A Term Loans have not been repaid in full in cash, $5,000,000
in the aggregate at any time outstanding and (2) if the Tranche A Term Loans
have been repaid in full in cash, $50,000,000 in the aggregate at any one time
outstanding unless the Borrower has caused the Investment Percentage of all of
the oil and gas properties of such Person to be Mortgaged Property, (d) make any
significant acquisition of or Investments in any properties except oil and gas
properties; provided that no acquisition or Investment permitted under the
immediately preceding clause (d) may be made if a Default, Event of Default or
Borrowing Base Deficiency exists at the time such acquisition or Investment is
made or will occur as a result thereof.

 

75



--------------------------------------------------------------------------------

Section 7.8. Limitation on Credit Extensions. Except for Investments permitted
by Section 7.7, no Restricted Person will extend credit, make advances or make
loans other than (a) normal and prudent extensions of credit to customers buying
goods and services in the ordinary course of business, which extensions shall
not be for longer periods than those extended by similar businesses operated in
a normal and prudent manner, and (b) loans to other Restricted Persons, so long
as no Default, Event of Default or Borrowing Base Deficiency exists at the time
such loan is made.

Section 7.9. Transactions with Affiliates; Creation and Dissolution of
Subsidiaries. No Restricted Person will (a) engage in any material transaction
with any of its Affiliates on terms which are less favorable to it than those
which would have been obtainable at the time in arm’s-length dealing with
Persons other than such Affiliates; or (b) except as permitted under
Section 7.7(c) and provided that the Borrower shall have complied with, or
caused the relevant Restricted Person to comply with, Section 6.19, create or
acquire any Subsidiary after the date hereof. Any Restricted Person (other than
the Borrower) may wind up, liquidate or dissolve, and the Borrower may cause any
Restricted Person (other than itself) to wind up, liquidate or dissolve, in
connection with any merger or consolidation to the extent permitted under
Section 7.4 hereof; or, with the consent of the Agent, so long as (i) such
winding up, liquidation or dissolution shall not result in or give rise to any
obligation, liability or Indebtedness of any Restricted Person, (ii) no Default
or Event of Default shall have occurred and remain continuing as a result of,
and after giving effect to, such transaction, (iii) all properties of such
Restricted Person has been duly transferred to another Restricted Person to the
reasonable satisfaction of the Agent, and (iv) the required Mortgaged Properties
remain encumbered in accordance with Section 6.15.

Section 7.10. Certain Contracts; Amendments; Multiemployer ERISA Plans. Except
as expressly provided for in the Loan Documents, no Restricted Person will,
directly or indirectly, enter into, create, or otherwise allow to exist any
contractual or other consensual restriction on the ability of any Subsidiary of
Borrower to: (a) pay dividends or make other distributions to Borrower, (b) to
redeem equity interests held in it by Borrower, (c) to repay loans and other
indebtedness owing by it to Borrower, (d) to transfer any of its assets to
Borrower or (e) create or assume any Liens on its properties, revenues or
assets. No Restricted Person will enter into any “take-or-pay” contract or other
contract or arrangement for the purchase of goods or services which obligates it
to pay for such goods or service regardless of whether they are delivered or
furnished to it. No Restricted Person will amend or permit any amendment to any
other contract or lease which releases, qualifies, limits, makes contingent or
otherwise detrimentally affects the rights and benefits of Agent or any Lender
under or acquired pursuant to any Security Documents. No ERISA Affiliate will
incur any obligation to contribute to any “multiemployer plan” as defined in
Section 4001 of ERISA.

Section 7.11. Current Ratio. Commencing with the Fiscal Quarter ending on
March 31, 2007, the ratio of Borrower’s Consolidated current assets to
Borrower’s Consolidated current liabilities at the last day of any Fiscal
Quarter will never be less than (a) prior to but not including September 30,
2007, 0.75 to 1.0; (b) from and after September 30, 2007 to but excluding
September 30, 2008, 0.875 to 1.0; and (c) from and after September 30, 2008, 1.0
to 1.0. For purposes of this section, (i) Borrower’s Consolidated current assets
will include any unused portion of the Borrowing Base which is then available
for borrowing, and Borrower’s

 

76



--------------------------------------------------------------------------------

Consolidated current liabilities will be calculated without including any
payments of principal on the Notes which are required to be repaid within one
year from the time of calculation and (ii) the calculation of the Borrower’s
Consolidated current assets and Consolidated current liabilities for purposes of
this Section 7.11 shall exclude any non-cash assets or liabilities described in,
and calculated pursuant to, Statement of Financial Accounting Standards 133 and
143, each as amended (provided that, for the avoidance of doubt, such
calculation shall include any current assets or current liabilities in respect
of the termination of any Hedging Contract).

Section 7.12. Leverage Ratio. The Borrower will not permit its Leverage Ratio as
of the last day of any Fiscal Quarter to be greater than 2.0 to 1.0; provided
that the calculation of the Borrower’s Leverage Ratio for purposes of this
Section 7.12 shall exclude any unrealized gains or losses or non-cash assets or
liabilities in respect of Hedging Contracts described in, and calculated
pursuant to, Statement of Financial Accounting Standards 133 and 143, each as
amended (provided that, for the avoidance of doubt, the calculation of Leverage
Ratio shall include any gains, losses, assets or liabilities in respect of the
termination of any Hedging Contracts).

Section 7.13. Interest Coverage. At the end of any Fiscal Quarter (beginning
with the first Fiscal Quarter occurring after the Closing Date), the ratio of
(a) EBITDA of Borrower for Four Quarter Period then ended to (b) Consolidated
Interest Expense of Borrower for the Four Quarter Period then ended shall not be
less than 4.0 to 1.0; provided that, for purposes of calculating such ratio for
each of the first three Fiscal Quarters occurring after the Closing Date, such
ratio shall be calculated as follows: (i) with respect to the first Fiscal
Quarter following the Closing Date, the amount in clause (a) shall be calculated
by taking the EBITDA of Borrower for such Fiscal Quarter and multiplying by four
and the amount in clause (b) shall be calculated by taking the Consolidated
Interest Expense of the Borrower for such Fiscal Quarter and multiplying by
four; (ii) with respect to the second Fiscal Quarter following the Closing Date,
the amount in clause (a) shall be calculated by taking the EBITDA of Borrower
for such Fiscal Quarter and the immediately preceding Fiscal Quarter and
multiplying by two and the amount in clause (b) shall be calculated by taking
the Consolidated Interest Expense of the Borrower for such Fiscal Quarter and
the immediately preceding Fiscal Quarter and multiplying by two; and (iii) with
respect to the third Fiscal Quarter following the Closing Date, the amount in
clause (a) shall be calculated by taking the EBITDA of Borrower for such Fiscal
Quarter and the two immediately preceding Fiscal Quarters and multiplying by one
and one-third and the amount in clause (b) shall be calculated by taking the
Consolidated Interest Expense of the Borrower for such Fiscal Quarter and the
two immediately preceding Fiscal Quarters and multiplying by one and one-third;
provided, further, that the calculation of such ratio for purposes of this
Section 7.13 shall exclude any unrealized gains or losses or non-cash assets or
liabilities in respect of Hedging Contracts described in, and calculated
pursuant to, Statement of Financial Accounting Standards 133 and 143, each as
amended (provided that, for the avoidance of doubt, the calculation of such
ratio shall include any gains, losses, assets or liabilities in respect of the
termination of any Hedging Contracts).

 

77



--------------------------------------------------------------------------------

Section 7.14. Minimum Asset Coverage Ratio. Borrower will not permit its Minimum
Asset Coverage Ratio as of the last day of any Fiscal Quarter occurring during
any period set forth below to be greater than the ratio set forth opposite such
period:

 

Period

   Minimum Asset
Coverage Ratio

Closing Date through and including the second Fiscal Quarter to occur following
the Closing Date

   1.50:1.00

From the start of the third Fiscal Quarter to occur following the Closing Date
through and including the fourth Fiscal Quarter to occur following the Closing
Date

   1.75:1.00

at all times thereafter

   2.00:1.00

; provided that the calculation of the Borrower’s Minimum Asset Coverage Ratio
for purposes of this Section 7.14 shall exclude any non-cash assets or
liabilities in respect of Hedging Contracts described in, and calculated
pursuant to, Statement of Financial Accounting Standards 133 and 143, each as
amended (provided that, for the avoidance of doubt, the calculation of Minimum
Asset Coverage Ratio shall include any assets or liabilities in respect of the
termination of any Hedging Contracts).

Section 7.15. Fiscal Year. No Restricted Person will change its fiscal year.

ARTICLE VIII - Events of Default and Remedies

Section 8.1. Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:

(a) Any Restricted Person fails to pay the principal component of any Obligation
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in clause (a) above) when due and payable, whether at a date for the
payment of a fixed installment or as a contingent or other payment becomes due
and payable or as a result of acceleration or otherwise, within three Business
Days after the same becomes due;

(c) Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;

 

78



--------------------------------------------------------------------------------

(e) Any Restricted Person fails (other than as referred to in subsections (a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document, and such failure remains
unremedied for a period of thirty (30) days after notice of such failure is
given by Agent to Borrower;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false, misleading or incorrect in any material
respect on any date on or as of which made, or any Loan Document at any time
ceases to be valid, binding and enforceable as warranted in Section 5.5 for any
reason other than its release or subordination by Agent;

(g) Any Restricted Person fails to duly observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to Borrower or to Borrower and
its subsidiaries on a Consolidated basis, and such failure is not remedied
within the applicable period of grace (if any) provided in such agreement or
instrument;

(h) Any Restricted Person (i) fails to pay any portion, when such portion is
due, of any of its Indebtedness having a principal or stated amount in excess of
$2,000,000, or (ii) breaches or defaults in the performance of any agreement or
instrument by which any such Indebtedness is issued, evidenced, governed, or
secured, and any such failure, breach or default continues beyond any applicable
period of grace provided therefor;

(i) Either (i) any “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code of 1986, as amended) in excess of
$1,000,000 exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, or (ii) any Termination Event occurs
with respect to any ERISA Plan and the then current value of such ERISA Plan’s
benefit liabilities exceeds the then current value of such ERISA Plan’s assets
available for the payment of such benefit liabilities by more than $2,000,000
(or in the case of a Termination Event involving the withdrawal of a substantial
employer, the withdrawing employer’s proportionate share of such excess exceeds
such amount);

(j) Any Restricted Person:

(i) suffers the entry against it of a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it which remains
undismissed for a period of thirty days; or

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the

 

79



--------------------------------------------------------------------------------

entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or fails generally to pay (or
admits in writing its inability to pay) its debts as such debts become due; or
takes corporate or other action to authorize any of the foregoing; or

(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within thirty days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or

(iv) suffers the entry against it of a final judgment for the payment of money
in excess of $25,000,000 (not covered by insurance satisfactory to Agent in its
discretion), unless the same is discharged within thirty days after the date of
entry thereof or an appeal or appropriate proceeding for review thereof is taken
within such period and a stay of execution pending such appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets or any part of
the Collateral, and such writ or warrant of attachment or any similar process is
not stayed or released within thirty days after the entry or levy thereof or
after any stay is vacated or set aside; and

(k) The Environmental Claims against the Restricted Persons (not covered by
insurance satisfactory to Agent in its discretion) exceed an aggregate amount of
$25,000,000;

(l) Any Change in Control occurs;

(m) Any Material Adverse Change occurs; or

(n) Any Loan Document or any Lien created thereby shall be invalid, or any
Restricted Person shall have asserted that such Loan Document or Lien is
invalid.

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Lender to make any further Loans hereunder and any obligation of any
Issuer to issue Letters of Credit hereunder shall be permanently terminated.
During the continuance of any other Event of Default, Agent at any time and from
time to time may (and upon written instructions from Required Lenders, Agent
shall), without notice to Borrower or any other Restricted Person, do either or
both of the following: (1) terminate any obligation of Lender to make Loans
hereunder and any obligation of

 

80



--------------------------------------------------------------------------------

any Issuer to issue Letters of Credit hereunder, and (2) declare any or all of
the Obligations immediately due and payable, and all such Obligations shall
thereupon be immediately due and payable, without demand, presentment, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intention to accelerate, declaration or notice of acceleration, or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Borrower and each Restricted Person who at any time ratifies or approves this
Agreement.

Section 8.2. Remedies. If any Default shall occur and be continuing, each Lender
Party may protect and enforce its rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document, and each Lender Party may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have. All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.

ARTICLE IX - Agent and Issuers

Section 9.1. Appointment and Authority of Agent. Each Lender Party hereby
irrevocably authorizes Agent, and Agent hereby undertakes, to receive payments
of principal, interest and other amounts due hereunder as specified herein and
to take all other actions and to exercise such powers under the Loan Documents
as are specifically delegated to Agent by the terms hereof or thereof, together
with all other powers reasonably incidental thereto. The relationship of Agent
to the other Lender Parties is only that of one commercial lender acting as
administrative agent for others, and nothing in the Loan Documents shall be
construed to constitute Agent a trustee or other fiduciary for any holder of any
of the Notes or of any participation therein nor to impose on Agent duties and
obligations other than those expressly provided for in the Loan Documents. With
respect to any matters not expressly provided for in the Loan Documents and any
matters which the Loan Documents place within the discretion of Agent, Agent
shall not be required to exercise any discretion or take any action, and it may
request instructions from Lenders with respect to any such matter, in which case
it shall be required to act or to refrain from acting (and shall be fully
protected and free from liability to all Lenders in so acting or refraining from
acting) upon the instructions of Required Lenders (including itself), provided,
however, that Agent shall not be required to take any action which exposes it to
a risk of personal liability that it considers unreasonable or which is contrary
to the Loan Documents or to applicable Law. Upon receipt by Agent from Borrower
of any communication calling for action on the part of Lenders or upon notice
from any other Lender Party to Agent of any Default or Event of Default, Agent
shall promptly notify each other Lender Party thereof.

Section 9.2. Exculpation, Agent’s Reliance, Etc. Neither Agent nor any Issuer
nor any of their directors, officers, agents, attorneys, or employees shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with the Loan Documents, INCLUDING THEIR NEGLIGENCE OF ANY KIND,
except that each shall be liable for its own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, Agent and Issuers
(a) may treat the payee of any Note as the holder thereof until Agent receives
written notice of the assignment or transfer thereof in accordance with this
Agreement, signed by

 

81



--------------------------------------------------------------------------------

such payee and in form satisfactory to Agent; (b) may consult with legal counsel
(including counsel for Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any other
Lender Party and shall not be responsible to any other Lender Party for any
statements, warranties or representations made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of any Restricted Person or to inspect the property
(including the books and records) of any Restricted Person; (e) shall not be
responsible to any other Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
instrument or document furnished in connection therewith; (f) may rely upon the
representations and warranties of each Restricted Person and the Lenders in
exercising its powers hereunder; and (g) shall incur no liability under or in
respect of the Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (including any telecopy) believed by it to be
genuine and signed or sent by the proper Person or Persons.

Section 9.3. Credit Decisions. Each Lender Party acknowledges that it has,
independently and without reliance upon any other Lender Party, made its own
analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents.
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

Section 9.4. Indemnification. Each Lender agrees to indemnify Agent (to the
extent not reimbursed by Borrower within ten (10) days after demand) from and
against such Lender’s Aggregate Percentage Share of any and all liabilities,
obligations, claims, losses, damages, penalties, fines, actions, judgments,
suits, settlements, costs, expenses or disbursements (including reasonable fees
of attorneys, accountants, experts and advisors) of any kind or nature
whatsoever (in this section collectively called “liabilities and costs”) which
to any extent (in whole or in part) may be imposed on, incurred by, or asserted
against Agent growing out of, resulting from or in any other way associated with
any of the Collateral, the Loan Documents and the transactions and events
(including the enforcement thereof) at any time associated therewith or
contemplated therein (including any Environmental Claims or violation or
noncompliance with any Environmental Laws by any Person or any liabilities or
duties of any Person with respect to the presence or Release of Hazardous
Materials found in or released into the environment). Each Lender agrees to
indemnify Issuers (to the extent not reimbursed by Borrower within ten (10) days
after demand) from and against such Lender’s Aggregate Percentage Share of any
and all liabilities and costs which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against such Issuer growing out of,
resulting from or in any other way associated with the Letters of Credit issued
by such Issuer.

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY AGENT OR ISSUER,

 

82



--------------------------------------------------------------------------------

provided only that no Lender shall be obligated under this section to indemnify
Agent and any Issuer for that portion, if any, of any liabilities and costs
which is proximately caused by Agent’s own individual gross negligence or
willful misconduct, as determined in a final judgment. Cumulative of the
foregoing, each Lender agrees to reimburse Agent and such Issuer promptly upon
demand for such Lender’s Aggregate Percentage Share of any costs and expenses to
be paid to Agent or such Issuer by Borrower under Section 10.4(a) to the extent
that Agent or such Issuer is not timely reimbursed for such expenses by Borrower
as provided in such section. As used in this section the terms “Agent” and
“Issuer” shall refer not only to the Person designated as such in Section 1.1
but also to each director, officer, agent, attorney, employee, representative
and Affiliate of such Person.

Section 9.5. Rights as Lender. In its capacity as a Lender, Agent and each
Issuer shall have the same rights and obligations as any Lender and may exercise
such rights as though it were not Agent. Agent or any Issuer may accept deposits
from, lend money to, act as Trustee under indentures of, and generally engage in
any kind of business with any Restricted Person or their Affiliates, all as if
it were not Agent or an Issuer hereunder and without any duty to account
therefor to any other Lender.

Section 9.6. Sharing of Set-Offs and Other Payments. Each Lender Party agrees
that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Borrower
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it which, taking into account all distributions made by Agent under Section 3.1,
causes such Lender Party to have received more than it would have received had
such payment been received by Agent and distributed pursuant to Section 3.1,
then (a) it shall be deemed to have simultaneously purchased and shall be
obligated to purchase interests in the Obligations as necessary to cause all
Lender Parties to share all payments as provided for in Section 3.1, and
(b) such other adjustments shall be made from time to time as shall be equitable
to ensure that Agent and all Lenders share all payments of Obligations as
provided in Section 3.1; provided, however, that nothing herein contained shall
in any way affect the right of any Lender Party to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Obligations. Borrower expressly consents to the
foregoing arrangements and agrees that any holder of any such interest or other
participation in the Obligations, whether or not acquired pursuant to the
foregoing arrangements, may to the fullest extent permitted by Law exercise any
and all rights of banker’s lien, set-off, or counterclaim as fully as if such
holder were a holder of the Obligations in the amount of such interest or other
participation. If all or any part of any funds transferred pursuant to this
section is thereafter recovered from the seller under this section which
received the same, the purchase provided for in this section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to Tribunal order to be paid on account of
the possession of such funds prior to such recovery.

Section 9.7. Investments. Whenever Agent in good faith determines that it is
uncertain about how to distribute to Lenders any funds which it has received, or
whenever Agent in good faith determines that there is any dispute among Lenders
about how such funds should be

 

83



--------------------------------------------------------------------------------

distributed, Agent may choose to defer distribution of the funds which are the
subject of such uncertainty or dispute. If Agent in good faith believes that the
uncertainty or dispute will not be promptly resolved, or if Agent is otherwise
required to invest funds pending distribution to Lenders, Agent shall invest
such funds pending distribution, and all interest on any such investment shall
be distributed upon the distribution of such investment and in the same
proportion and to the same Persons as such investment; provided that Agent shall
not be liable to Lenders for any loss on such investment except for its gross
negligence or willful misconduct (BUT INCLUDING FOR ITS NEGLIGENCE), as
determined in a final judgment. All moneys received by Agent for distribution to
Lenders (other than to the Person who is Agent in its separate capacity as a
Lender) shall be held by Agent pending such distribution solely as Agent for
such Lenders, and Agent shall have no equitable title to any portion thereof.

Section 9.8. Benefit of Article IX. The provisions of this Article (other than
the following Section 9.9) are intended solely for the benefit of Lender
Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any Lender
Party. Lender Parties may waive or amend such provisions as they desire without
any notice to or consent of Borrower or any Restricted Person.

Section 9.9. Resignation. Agent or any Issuer may resign at any time by giving
written notice thereof to Lenders and Borrower. Each such notice shall set forth
the date of such resignation. Required Lenders shall have the right to appoint a
successor Agent or, if such resigning Issuer is the sole issuer hereunder,
Issuer. A successor must be appointed for any retiring Agent (or a retiring
Issuer if such Issuer is the sole Issuer hereunder), and such Agent’s (or
Issuer’s) resignation shall become effective when such successor accepts such
appointment. If, within thirty days after the date of the retiring Agent’s (or
Issuer’s) resignation, no successor Agent (or Issuer, if such Issuer is the sole
Issuer hereunder) has been appointed and has accepted such appointment, then the
retiring Agent (or Issuer) may appoint a successor Agent (or Issuer), which
shall be a financial institution organized under the Laws of the United States
of America or of any state thereof. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent or Issuer, the retiring Agent or Issuer
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. After any retiring Agent’s or Issuer’s resignation
hereunder the provisions of this Article IX shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
or Issuer under the Loan Documents.

ARTICLE X - Miscellaneous

Section 10.1. Waivers and Amendments; Acknowledgments.

(a) Waivers and Amendments. No failure or delay (whether by course of conduct or
otherwise) by any Lender Party in exercising any right, power or remedy which
such Lender Party may have under any of the Loan Documents shall operate as a
waiver thereof or of any other right, power or remedy, nor shall any single or
partial exercise by any Lender Party of any such right, power or remedy preclude
any other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then

 

84



--------------------------------------------------------------------------------

such waiver or consent shall be effective only in the specific instances and for
the purposes for which given and to the extent specified in such writing. No
notice to or demand on any Restricted Person shall in any case of itself entitle
any Restricted Person to any other or further notice or demand in similar or
other circumstances. This Agreement and the other Loan Documents set forth the
entire understanding between the parties hereto with respect to the transactions
contemplated herein and therein and supersede all prior discussions and
understandings with respect to the subject matter hereof and thereof, and no
waiver, consent, release, modification or amendment of or supplement to this
Agreement or the other Loan Documents shall be valid or effective against any
party hereto unless the same is in writing and signed by (i) if such party is
Borrower, by Borrower, (ii) if such party is Agent, by such party, (iii) if such
party is a Lender, by such Lender or by Agent on behalf of Lenders with the
written consent of Required Lenders (which consent has already been given as to
the termination of the Loan Documents as provided in Section 10.14) and (iv) if
such party is Issuer, by Issuer. Notwithstanding the foregoing or anything to
the contrary herein, Agent shall not, without the prior consent of each
individual Lender, execute and deliver on behalf of such Lender any waiver or
amendment which would: (1) waive any of the conditions specified in Article IV
(provided that Agent may in its discretion withdraw any request it has made
under Section 4.2(e)), (2) increase the Commitment of such Lender or subject
such Lender to any additional obligations, (3) reduce any fees payable to such
Lender hereunder, or the principal of, or interest on, such Lender’s Note,
(4) postpone any date fixed for any payment of any such fees, principal or
interest, (5) increase the Facility Amount or the Aggregate Commitments of the
Lenders to an amount in either case in excess of $1,300,000,000 or increase the
aggregate amount of the Tranche A Term Loan Commitments, Tranche B Term Loan
Commitments or Revolving Loan Commitments or amend the definition herein of
“Required Lenders” or otherwise change the aggregate amount of applicable
Percentage Shares which is required for Agent, Lenders or any of them to take
any particular action under the Loan Documents, (6) release Borrower from its
obligation to pay such Lender’s Note, (7) release all or substantially all of
the Collateral or (8) amend Section 10.12. Notwithstanding the foregoing, (A) to
the extent that the Borrower or any Restricted Person transfers, sells or
otherwise assigns any Collateral in accordance with the Loan Documents, the
Agent is authorized to release the Agent’s and Lenders’ Liens on such Collateral
without any further consent by any of the Lender Parties; (B) any amendment of
the definition of “Initial Availability Amount” or any proposed amendment,
modification, waiver or termination of any provision with respect to any
determination or redetermination of the Borrowing Base, or in connection with
any matter directly relating to the Borrowing Base (including matters in respect
of any Borrowing Base Deficiency and in respect of the relevant provisions of
Section 7.5 relating to the Borrowing Base), shall only require the consent of
the Revolving Loan Lenders whose Revolving Loan Percentage Shares equal or
exceed sixty-six and two-thirds percent (66 2/3%) (except that any amendment
that increases the Initial Availability Amount or then current Borrowing Base
shall require the consent of all of the Revolving Loan Lenders); (C) no waiver,
consent, release, modification or amendment of or supplement to any Hedging
Contract, fee letter between any Restricted Person or any Arranger or Agent, or
any letter of credit application shall be valid or effective against any party
thereto without the consent of such party, and any such

 

85



--------------------------------------------------------------------------------

documents may be waived, consented to, released, modified or amended in
accordance with the terms of such documents; and (D) in connection with any
proposed amendment, modification, waiver or termination (a “Proposed Change”)
requiring the consent of all Lenders, if the consent of Required Lenders is
obtained, but the consent of the other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained being referred to as a
“Non-Consenting Lender”), then so long as the Agent is not a Non-Consenting
Lender, at the Borrower’s request the Agent, or one or more Eligible
Transferees, shall have the right (but not the obligation and in each case with
the Agent’s consent and in the Agent’s sole discretion) to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Agent’s request, sell and assign to the Agent or such Person, all of
the Loans, Notes and Commitments of such Non-Consenting Lenders in accordance
with Section 3.8, such purchase and sale to be consummated pursuant to an
executed Assignment and Acceptance.

(b) Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Agent or any Lender Party,
whether written, oral or implicit, other than as expressly set out in this
Agreement or in another Loan Document delivered on or after the date hereof,
(iii) there are no representations, warranties, covenants, undertakings or
agreements by any Lender Party as to the Loan Documents except as expressly set
out in this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender Party has any fiduciary obligation toward Borrower with
respect to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender Party, on the other hand, is
and shall be solely that of debtor and creditor, respectively, (vi) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party, (vii) Agent is not Borrower’s Agent,
but Agent for Lenders in the capacity described in the second sentence of
Section 9.1, (viii) should an Event of Default or Default occur or exist, each
Lender Party will determine in its sole discretion and for its own reasons what
remedies and actions it will or will not exercise or take at that time,
(ix) without limiting any of the foregoing, Borrower is not relying upon any
representation or covenant by any Lender Party, or any representative thereof,
and no such representation or covenant has been made, that any Lender Party
will, at the time of an Event of Default or Default, or at any other time,
waive, negotiate, discuss, or take or refrain from taking any action permitted
under the Loan Documents with respect to any such Event of Default or Default or
any other provision of the Loan Documents, and (x) all Lender Parties have
relied upon the truthfulness of the acknowledgments in this section in deciding
to execute and deliver this Agreement and to become obligated hereunder.

(c) Representation by Lenders. Each Lender hereby represents that it will
acquire its Note for its own account in the ordinary course of its commercial
lending business; however, the disposition of such Lender’s property shall at
all times be and

 

86



--------------------------------------------------------------------------------

remain within its control and, in particular and without limitation, such Lender
may sell or otherwise transfer its Notes, Loans, Letters of Credit and
Commitments, any participation interest or other interest in its Notes, Loans,
Letters of Credit or Commitments, or any of its other rights and obligations
under the Loan Documents.

(d) Joint Acknowledgment. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.2. Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement. The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Loan Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Documents.

Section 10.3. Notices. All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Agent may give telephonic notices to the other Lender Parties), and shall
be deemed sufficiently given or furnished if delivered by personal delivery, by
telecopy, by delivery service with proof of delivery, or by registered or
certified United States mail, postage prepaid, to Borrower and Restricted
Persons at the address of Borrower specified on the signature pages hereto and
to each Lender Party at its address specified in the Lenders Schedule as its
lending offices for ABR Loans (unless changed by similar notice in writing given
by the particular Person whose address is to be changed). Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery during
normal business hours at the address provided herein, (b) in the case of
telecopy, upon receipt, or

 

87



--------------------------------------------------------------------------------

(c) in the case of registered or certified United States mail, three days after
deposit in the mail; provided, however, that no Borrowing Notice shall become
effective until actually received by Agent.

Section 10.4. Payment of Expenses; Indemnity.

(a) Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, Borrower will promptly (and in any event, within 30
days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Loan Documents or any other document referred to herein or
therein, (ii) all reasonable costs and expenses incurred by or on behalf of
Agent (including attorneys’ fees, consultants’ fees and engineering fees, travel
costs and miscellaneous expenses) in connection with (1) the negotiation,
preparation, execution and delivery of the Loan Documents, and any and all
consents, waivers, amendments or modifications or other documents or instruments
relating thereto, (2) the filing, recording, refiling and re-recording of any
Loan Documents and any other documents or instruments or further assurances
required to be filed or recorded or refiled or re-recorded by the terms of any
Loan Document, (3) the borrowings hereunder and other action reasonably required
in the course of administration hereof, (4) monitoring or confirming (or
preparation or negotiation of any document related to) Borrower’s compliance
with any covenants or conditions contained in this Agreement or in any Loan
Document, and (iii) all reasonable costs and expenses incurred by or on behalf
of any Lender Party (including reasonable attorneys’ fees, consultants’ fees and
accounting fees) in connection with the defense or enforcement of any of the
Loan Documents (including this section) or the defense of any Lender Party’s
exercise of its rights thereunder. In addition to the foregoing, until all
Obligations have been paid in full, Borrower will also pay or reimburse Agent
for all reasonable out-of-pocket costs and expenses of Agent or its agents or
employees in connection with the continuing administration of the Loans and the
related due diligence of Agent, including travel and miscellaneous expenses and
fees and expenses of Agent’s outside counsel, reserve engineers and consultants
engaged in connection with the Loan Documents.

(b) Indemnity. Borrower agrees to indemnify each Lender Party, upon demand, from
and against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever (in this section collectively called
“liabilities and costs”) which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against such Lender Party by the Borrower
or any Restricted Person or by any third party growing out of, resulting from or
in any other way associated with any of the Collateral, the Loan Documents and
the transactions and events (including the enforcement or defense thereof) at
any time associated therewith or contemplated therein (including any
Environmental Claims or violation or noncompliance with any Environmental Laws
by any Restricted Person or any liabilities or duties of any Restricted Person
or any Lender Party with respect to the presence or Release of Hazardous
Materials found in or released into the environment).

 

88



--------------------------------------------------------------------------------

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,

provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment. If any Person (including Borrower
or any of its Affiliates) ever alleges such gross negligence or willful
misconduct by any Lender Party, the indemnification provided for in this section
shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct. As used in this section the term “Lender Parties” shall
refer not only to the Persons designated as such in Section 1.1 but also to each
director, officer, agent, attorney, employee, representative and Affiliate of
such Persons.

Section 10.5. Joint and Several Liability; Parties in Interest. All Obligations
which are incurred by two or more Restricted Persons shall be their joint and
several obligations and liabilities. All grants, covenants and agreements
contained in the Loan Documents shall bind and inure to the benefit of the
parties thereto and their respective successors and assigns; provided, however,
that no Restricted Person may assign or transfer any of its rights or delegate
any of its duties or obligations under any Loan Document without the prior
consent of Required Lenders. Except as otherwise provided in this Agreement,
neither Borrower nor any Affiliates of Borrower shall directly or indirectly
purchase or otherwise retire any Obligations owed to any Lender nor will any
Lender accept any offer to do so, unless each Lender shall have received
substantially the same offer with respect to the same Aggregate Percentage Share
of the Obligations owed to it. If Borrower or any Affiliate of Borrower at any
time purchases some but less than all of the Obligations owed to all Lender
Parties, such purchaser shall not be entitled to any rights of any Lender Party
under the Loan Documents unless and until Borrower or its Affiliates have
purchased all of the Obligations.

Section 10.6. Assignments.

(a) Any Lender may sell a participation interest in its commitments hereunder or
any of its rights under its Loans or under the Loan Documents to any Person,
provided that the agreement between such Lender and such participant must at all
times provide: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is not entitled to payment from any Restricted Person under any of
Sections 3.2, 3.3, 3.4, 3.5 or 3.6 of amounts in excess of those payable to such
Lender under such sections (determined without regard to the sale of such
participation), and (iii) unless such participant is an Affiliate of such
Lender, that such

 

89



--------------------------------------------------------------------------------

participant shall not be entitled to require such Lender to take any action
under any Loan Document or to obtain the consent of such participant prior to
taking any action under any Loan Document, except for actions which would
require the consent of all Lenders under the next-to-last sentence of subsection
(a) of Section 10.1. No Lender selling such a participation shall, as between
the other parties hereto and such Lender, be relieved of any of its obligations
hereunder as a result of the sale of such participation. Each Lender which sells
any such participation to any Person (other than an Affiliate of such Lender)
shall give prompt notice thereof to Agent and Borrower.

(b) Except for sales of participations under the immediately preceding
subsection (a), no Lender shall make any assignment or transfer of any kind of
its commitments or any of its rights under its Loans or under the Loan
Documents, except for assignments to an Eligible Transferee, and then only if
such assignment is made in accordance with the following requirements:

(i) (A) In the case of an assignment of Revolving Loans and Revolving Loan
Commitments, (1) each such assignment shall apply to all Revolving Loans owing
to the assignor and to the unused portion of the assignor Revolving Loan
Commitments and (2) immediately after giving effect to such assignment, the
assignor’s Revolving Loan Commitment shall not be less than $5,000,000 and the
assignee’s Revolving Loan Commitment shall equal or exceed $5,000,000 (unless
such assignor is assigning all of its Revolving Loan Commitments and Revolving
Loans), (B) in the case of an assignment of Tranche A Term Loans and immediately
after giving effect to such assignment, the assignor’s remaining Tranche A Term
Loans shall not be less than $1,000,000 and the assignee’s Tranche A Term Loans
shall equal or exceed $1,000,000 (unless such assignor is assigning all of its
Tranche A Term Loans), and (C) in the case of an assignment of Tranche B Term
Loans and immediately after giving effect to such assignment, the assignor’s
remaining Tranche B Term Loans shall not be less than $1,000,000 and the
assignee’s Tranche B Term Loans shall equal or exceed $1,000,000 (unless such
assignor is assigning all of its Tranche B Term Loans).

(ii) The parties to each such assignment shall execute and deliver to Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
appropriately completed, together with the Note subject to such assignment and a
processing fee payable to Agent of $3,500. Upon such execution, delivery, and
payment and upon the satisfaction of the conditions set out in such Assignment
and Acceptance, then (A) Borrower shall, if requested by the assignor and/or
assignee, issue new Tranche A Term Loan Notes, Tranche B Term Loan Notes, or
Revolving Loan Notes, to such assignor and assignee in exchange for the return
of the old Notes to Borrower, and (B) as of the “Settlement Date” specified in
such Assignment and Acceptance the assignee thereunder shall be a party hereto
and a Lender hereunder and Agent shall thereupon deliver to Borrower and each
Lender a schedule showing the revised Percentage Shares of such assignor Lender
and such assignee Lender and the Percentage Shares of all other Lenders.

 

90



--------------------------------------------------------------------------------

(iii) Each assignee Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended)
for Federal income tax purposes, shall (to the extent it has not already done
so) provide Agent and Borrower with the “Prescribed Forms” referred to in
Section 3.6(d).

(c) Nothing contained in this section shall prevent or prohibit any Lender from
assigning or pledging all or any portion of its Loans and Note to any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank or to one of its Affiliates or as otherwise required
by applicable Law; provided that no such assignment or pledge shall relieve such
Lender from its obligations hereunder.

(d) By executing and delivering an Assignment and Acceptance, each assignee
Lender thereunder will be confirming to and agreeing with Borrower, Agents and
each other Lender hereunder that such assignee understands and agrees to the
terms hereof, including Article IX hereof.

Section 10.7. Confidentiality. Each Lender Party agrees that it will follow its
customary procedures to keep confidential any proprietary information given to
it by any Restricted Person, provided, however, that this restriction shall not
apply to information which (a) has at the time in question entered the public
domain, (b) is required to be disclosed by Law (whether valid or invalid) of any
Tribunal or is disclosed pursuant to Section 10.18, (c) is disclosed to any
Lender Party’s Affiliates, auditors, attorneys, or agents, (d) is furnished to
any other Lender Party or to any purchaser or prospective purchaser of
participations or other interests in any Loan or Loan Document (provided each
such purchaser or prospective purchaser first agrees to hold such information in
confidence on the terms provided in this section), (e) is furnished to S&P or
Moody’s or any similar organization or any nationally recognized rating agency
in connection with ratings issued with respect to such Lender Party or with
respect to any Restricted Person, or (f) is disclosed in the course of enforcing
its rights and remedies during the existence of an Event of Default; provided,
however, that this obligation of confidence shall not apply to, and each of
Agent and the other Lender Parties (and each Person employed or retained by them
who are or are expected to become engaged in evaluating, approving, structuring
or administering the Loans) may disclose to any Tribunal, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by this Agreement and the other Loan Documents, and all materials of any kind
(including opinions or other tax analyses) related thereto that are or have been
provided to the Agent or such Lender Party relating to such tax treatment or tax
structure.

Section 10.8. Governing Law; Submission to Process. Except to the extent that
the law of another jurisdiction is expressly elected in a Loan Document, the
Loan Documents shall be deemed contracts and instruments made under the laws of
the State of New York and shall be construed and enforced in accordance with and
governed by the laws of the State of New York and the laws of the United States
of America, without regard to principles of conflicts of law. In any legal
proceeding relating to the Loan Documents or the Obligations, each of the
parties hereto hereby irrevocably submits itself to the exclusive jurisdiction
of the state and federal

 

91



--------------------------------------------------------------------------------

courts sitting in Harris County, Texas and agrees and consents that service of
process may be made upon it in any legal proceeding relating to the Loan
Documents or the Obligations by any means allowed under applicable Law.

Section 10.9. Limitation on Interest. Lender Parties, Restricted Persons and any
other parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable Law from time to time in
effect. Neither any Restricted Person nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
Obligation shall ever be liable for unearned interest thereon or shall ever be
required to pay interest thereon in excess of the maximum amount that may be
lawfully charged under applicable Law from time to time in effect, and the
provisions of this section shall control over all other provisions of the Loan
Documents which may be in conflict or apparent conflict herewith. Lender Parties
expressly disavow any intention to charge or collect excessive unearned interest
or finance charges in the event the maturity of any Obligation is accelerated.
If (a) the maturity of any Obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) any Lender or any
other holder of any or all of the Obligations shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be charged by applicable Law then in effect, then all sums
determined to constitute interest in excess of such legal limit shall, without
penalty, be promptly applied to reduce the then outstanding principal of the
related Obligations or, at such Lender’s or holder’s option, promptly returned
to US Borrower or the other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, Lender
Parties and Restricted Persons (and any other payors thereof) shall to the
greatest extent permitted under applicable Law, characterize any non-principal
payment as an expense, fee or premium rather than as interest, exclude voluntary
prepayments and the effects thereof, and amortize, prorate, allocate, and spread
the total amount of interest throughout the entire contemplated term of the
instruments evidencing the Obligations in accordance with the amounts
outstanding from time to time thereunder and the maximum legal rate of interest
from time to time in effect under applicable Law in order to lawfully charge the
maximum amount of interest permitted under applicable Law. As used in this
section the term “applicable Law” means the Laws of the State of New York or the
Laws of the United States of America, whichever Laws allow the greater interest,
as such Laws now exist or may be changed or amended or come into effect in the
future.

Section 10.10. Termination: Limited Survival. In its sole and absolute
discretion Borrower may at any time that no Obligations are owing elect in a
written notice delivered to Agent to terminate this Agreement. Upon receipt by
Agent of such a notice, if no Obligations are then owing this Agreement and all
other Loan Documents shall thereupon be terminated and the parties thereto
released from all prospective obligations thereunder. Notwithstanding the
foregoing or anything herein to the contrary, any waivers or admissions made by
any Restricted Person in any Loan Document, any Obligations under any of
Sections 3.2, 3.3, 3.4, 3.5 or 3.6,

 

92



--------------------------------------------------------------------------------

and any obligations which any Person may have to indemnify or compensate any
Lender Party shall survive any termination of this Agreement or any other Loan
Document. At the request and expense of Borrower, Agent shall prepare and
execute all necessary instruments to reflect and effect such termination of the
Loan Documents. Agent is hereby authorized to execute all such instruments on
behalf of all Lenders, without the joinder of or further action by any Lender.

Section 10.11. Severability. If any term or provision of any Loan Document shall
be determined to be illegal or unenforceable all other terms and provisions of
the Loan Documents shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law.

Section 10.12. Counterparts; Effectiveness. This Agreement may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Agreement. Sections 2.5(f), 10.1, 10.3, 10.4, 10.6,
10.7, 10.8 and 10.12 of this Agreement (the “Specified Sections”) shall become
effective (it being understood that defined terms used in such Sections shall
have the meanings given to them as set forth in Section 1.1 hereof) when
counterparts of this Agreement executed on behalf of the Borrower, the Agent and
each other party (or notice thereof satisfactory to the Agent) shall have been
received by the Agent (the “Limited Effectiveness”). All other Sections, terms,
provisions and conditions of this Agreement shall, following such foregoing
execution and receipt, become effective only if the Agent shall have received
evidence satisfactory to it that (a) the Acquisition has been consummated
(except for the payment of the purchase price by Borrower) in accordance with
the terms of the Merger Agreement on or before September 30, 2006; and (b) the
documents required to be delivered pursuant to Section 4.1 have been delivered
to the Agent in accordance with Section 4.1 on or before September 30, 2006 (the
“General Effectiveness”). Notwithstanding the execution of this Agreement or
anything herein the contrary, the parties hereto acknowledge and agree that
until the General Effectiveness has occurred, the Existing Credit Agreement and
all terms, agreements, provisions and conditions thereof shall remain in full
force and effect, and shall not be superseded, amended, restated or otherwise
modified by this Agreement, as if this Agreement had not been executed (provided
that the Specified Sections shall represent a separate agreement as among the
parties hereto with respect to the matters therein provided). Without limiting
the generality of the foregoing sentence, and for purposes of clarity, the
parties hereto further acknowledge and agree that, until the General
Effectiveness has occurred, (i) the Borrower’s ability to request or otherwise
borrow loans of any type, letters of credit or any other credit extensions, and
its obligation to repay the same, and all limitations, terms, conditions and
requirements relating to the making or borrowing of such loans, letters of
credit or credit extensions, shall be governed by the Existing Credit Agreement
and not by this Agreement; (ii) all such loans, letters of credit and credit
extensions shall be made pursuant to the terms of the Existing Credit Agreement
and not pursuant to this Agreement, and all such loans, letters of credit and
credit extensions shall be made by the lenders and letter-of-credit issuing
banks under the Existing Credit Agreement instead of the Lenders and Issuers
hereunder (and only the lenders and letter-of-credit issuing banks under the
Existing Credit Agreement shall have any commitments to make any loans or credit
extensions or issue any letters of credit, which commitments shall be on the
terms and conditions as set forth in the Existing Credit Agreement); (iii) all
representations, warranties, covenants, and events of default under the Existing
Credit Agreement shall remain in full force and effect as if this Agreement had
not been executed and shall not be deemed to be amended, restated or otherwise
superseded

 

93



--------------------------------------------------------------------------------

by the representations, warranties, covenants and events of default hereunder;
and (iv) all voting rights and rights to amend, restate, supplement or otherwise
modify the Existing Credit Agreement shall belong to the relevant parties under
the Existing Credit Agreement and all such voting rights and rights to amend,
restate, supplement or modify shall be pursuant to the terms of the Existing
Credit Agreement. As of the date hereof, each of the Borrower and the other
Restricted Persons hereby reaffirms all of the terms, provisions and conditions
of the Existing Credit Agreement. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of manually
executed counterpart hereof.

Section 10.13. Waiver of Jury Trial, Punitive Damages, etc. Borrower and each
Lender Party hereby knowingly, voluntarily, intentionally, and irrevocably
(a) waives, to the maximum extent not prohibited by Law, any right it may have
to a trial by jury in respect of any litigation based hereon, or directly or
indirectly at any time arising out of, under or in connection with the Loan
Documents or any transaction contemplated thereby or associated therewith,
before or after maturity; (b) waives, to the maximum extent not prohibited by
Law, any right it may have to claim or recover in any such litigation any
“Special Damages”, as defined below, (c) certifies that no party hereto nor any
representative or agent or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (d) acknowledges that it
has been induced to enter into this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this section. As used in this section,
“Special Damages” includes all special, consequential, exemplary, or punitive
damages (regardless of how named), but does not include any payments or funds
which any party hereto has expressly promised to pay or deliver to any other
party hereto.

Section 10.14. Release of Collateral; Collateral Matters; Hedging. Agent and
each Lender Party hereby agree that so long as no Event of Default shall have
occurred and be continuing, Agent shall release from the Security Documents,
upon written request by Borrower and at Borrower’s expense, interests in oil and
gas properties sold or otherwise transferred by any Restricted Person in
compliance with Section 7.5, upon receipt of the indefeasible prepayment of the
Loans and Letter of Credit Outstandings required in connection with such sale,
if any. The benefit of the Security Documents and the provisions of this
Agreement and the other Loan Documents relating to the Collateral shall also
extend to and be available on a pro rata basis to each Lender and such Lender’s
Affiliates in respect of any obligations under a Hedging Contract with any
Restricted Person, but only so long as such Lender remains a party to this
Agreement and this Agreement remains in effect. No Lender or Affiliate of a
Lender shall have any voting or consent right under any Loan Document as a
result of the existence of obligations owed to it under a Hedging Contract.

Section 10.15. Amendment and Restatement. Upon the occurrence of the General
Effectiveness, this Agreement shall be deemed to restate and amend the Existing
Credit Agreement in its entirety, whereupon all of the terms and provisions
hereof shall supersede the terms and conditions thereof. The parties hereto
further agree that, upon the occurrence of the General Effectiveness, this
Agreement and the Notes shall serve to extend, renew and continue, but not to
extinguish or novate, the Existing Notes and the corresponding loans and to
amend, restate and supersede, but not to extinguish or cause to be novated the
Indebtedness under, the

 

94



--------------------------------------------------------------------------------

Existing Credit Agreement. Borrower hereby agrees that, upon the occurrence of
the General Effectiveness, (a) the Loans outstanding under the Existing Credit
Agreement and all accrued and unpaid interest thereon, and (b) all accrued and
unpaid fees under the Existing Credit Agreement shall be deemed to be
outstanding under and payable by this Agreement; provided that changes in the
Percentage Shares, interest rates, or fee rates shall not change the amounts
then accrued and owing to each Lender Party under the Existing Credit Agreement
immediately prior to the occurrence of the General Effectiveness.

Section 10.16. Other Agents. None of the Persons identified in this Agreement as
the “Arrangers” or “Co-Bookrunners” or the “Syndication Agent” or the
“Co-Documentation Agents” or the “Co-Agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document other than (a) except in the case of the Arrangers, those
applicable to all Lenders as such or (b) as expressly provided for herein or
therein. Without limiting the foregoing, none of the Other Agents shall have or
be deemed to have any fiduciary relationship with any Restricted Person or any
Lender. Each of the Lenders and Borrower, on behalf of itself and the other
Restricted Persons, acknowledges that it has not relied, and will not rely, on
any of the Other Agents in deciding to enter into this Agreement or in taking or
not taking any action hereunder or under the Loan Documents.

Section 10.17. USA Patriot Act Notice. The Agent hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower and its
partners, which includes the names and addresses of the Borrower and its
partners and other information that will allow the Agent to identify the
Borrower and its Subsidiaries and partners in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act and
is effective as to Agent and each Lender Party.

Section 10.18. Posting of Approved Electronic Communications. (a) In addition to
providing the Agent with all originals or copies of all Communications (as
defined below) in the manner specified by Section 10.3, Borrower hereby also
agrees, unless directed otherwise by the Agent or unless the electronic mail
address referred to below has not been provided by the Agent to Borrower, that
it will, or will cause its Subsidiaries to, provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent or to the Lender Parties pursuant to the Loan Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials (all such communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Agent to an electronic mail address as directed by the
Agent.

(b) Borrower further agrees that (i) the Agent may make the Communications
available to the Lender Parties by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). Borrower hereby agrees that
(A) all Communications that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (B) by
marking Communications “PUBLIC,”

 

95



--------------------------------------------------------------------------------

the Borrower shall be deemed to have authorized the Agent and each Lender Party
to treat such Communications as either publicly available information or not
material information (although it may be sensitive and proprietary) with respect
to the Restricted Persons or their securities for purposes of United States
Federal and state securities laws; (C) all Communications marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor” or other similar designation; and (D) the Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor” or otherwise not designated as public.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE LENDER PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY
OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE LENDER PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR
THE PLATFORM. IN NO EVENT SHALL THE LENDER PARTIES HAVE ANY LIABILITY TO ANY
RESTRICTED PERSON, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY RESTRICTED PERSON’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY LENDER PARTY IS FOUND IN A FINAL RULING BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH LENDER PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of the Loan Documents. Each Lender
Party agrees that receipt of notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender Party for
purposes of the Loan Documents. Each Lender Party agrees to notify the Agent in
writing (including by electronic communication) from time to time of such Lender
Party’s e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of the Agent or any Lender Party to
give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.

Section 10.19. Assignment and Reallocation of Existing Loans, Etc. Upon the
occurrence of the General Effectiveness, each of the lenders under the Existing
Credit Agreement (each, an “Existing Lender”) hereby sells, assigns, transfers
and conveys to the Lenders hereto, and each of the Lenders hereto hereby
purchases and accepts, so much of the

 

96



--------------------------------------------------------------------------------

aggregate commitments under, and loans and participations in letters of credit
outstanding under, the Existing Credit Agreement such that, immediately after
giving effect to the General Effectiveness of this Agreement (including any
increase of the commitments effectuated hereby), the Percentage Share of each
Lender to this Agreement, the Loans of each Lender, and the portion of the
relevant Commitment of each Lender, shall be as set forth on Schedule 3 hereto
(it being understood that if any letters of credit are outstanding under the
Existing Credit Agreement as of the General Effectiveness of this Agreement,
then each of the Revolving Loan Lenders shall have purchased and accepted from
the Existing Lenders, a participation in such outstanding letters of credit
based on its respective Revolving Loan Percentage Share). The foregoing
assignments, transfers and conveyances are without recourse to any Existing
Lender and without any warranties whatsoever by the Agent, the Issuers or any
Existing Lender as to title, enforceability, collectibility, documentation or
freedom from liens or encumbrances, in whole or in part, other than that the
warranty of any such Existing Lender that it has not previously sold,
transferred, conveyed or encumbered such interests. The Existing Lenders and the
Lenders shall, if appropriate, make all appropriate adjustments in payments
under the Existing Credit Agreement, the “Notes” and the other “Loan Documents”
thereunder for periods prior to the adjustment date among themselves.

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

BORROWER: W&T OFFSHORE, INC. By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Executive Vice President   Address:   Eight
Greenway Plaza     Suite 1330     Houston, TX 70046   Telephone:   (713)
626-8525   Fax:   (713) 626-8527   Attn:   W. Reid Lea

 

S-1



--------------------------------------------------------------------------------

LENDER PARTIES:

TORONTO DOMINION (TEXAS) LLC, as Agent

and Lender

By:  

/s/ Martin T. Snyder

  Name: Martin T. Snyder   Title: Vice President   Address:   31 West 52nd
Street, 20th Floor     New York, New York 10019     Attention: Rose Warren  
Telephone:   (212) 827-7600   Fax:   (713) 827-7227

 

THE TORONTO DOMINION BANK, as Issuer By:  

/s/ Don Warmington

  Name: Don Warmington   Title: Managing Director

 

S-2



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Lender By:  

/s/ Jeff Ogden

  Name: Jeff Ogden   Title: Managing Director

 

S-3



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP. as Issuer and Lender By:  

/s/ David Montgomery

  Name: David Montgomery   Title: Senior Vive President By:  

/s Trond Rokholt

  Name: Trond Rokholt   Title: Managing Director

 

S-4



--------------------------------------------------------------------------------

HARRIS NESBITT FINANCING, INC. as Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

BANK OF SCOTLAND, as Lender By:  

/s/ Karen Weich

  Name: Karen Weich   Title: Assistant Vice President

 

S-6



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES, as Lender By:  

/s/ Donovan C. Broussard

  Name: Donovan C. Broussard   Title: Vice President & Group Manager By:  

/s/ Daniel Payer

  Name: Daniel Payer   Title: Vice President

 

S-7



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

successor-by-merger to BANK ONE, NA

(Main Office – Chicago), as Issuer and Lender

By:  

/s/ Tom K. Martin

  Name: Tom K. Martin   Title: Vice President

 

S-8



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA as Lender By:  

/s/ Don J. McKinnerney

  Name: Don J. McKinnerney   Title: Authorized Signatory

 

S-9



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as Lender By:  

/s/ Stephen W. Warfel

  Name: Stephen W. Warfel   Title: Director

 

S-10



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ W. Bryan Chapman

  Name: W. Bryan Chapman   Title: Senior Vice President, Manager, Energy Lending

 

S-11



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ Douglas R. Liftman

  Name: Douglas R. Liftman   Title: Managing Director By:  

/s/ Russell Otts

  Name: Russell Otts   Title: Vice President

 

S-12



--------------------------------------------------------------------------------

GUARANTY BANK, FSB, as Lender By:  

/s/ Christopher S. Parada

  Name: Christopher S. Parada   Title: Senior Vice President

 

S-13



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Sean M. Roche

  Name: Sean M. Roche   Title: Vice President

 

S-14



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: OFFSHORE ENERGY I LLC By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative OFFSHORE ENERGY II LLC
By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative OFFSHORE ENERGY III LLC
By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative GULF OF MEXICO OIL AND
GAS PROPERTIES LLC By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative W&T ENERGY V, LLC By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative

 

S-15



--------------------------------------------------------------------------------

SCHEDULE 1

DISCLOSURE SCHEDULE

 

ITEM 5.6.   No Material Adverse Change regarding Financial Statements ITEM 5.7.
  Liabilities, Obligations and Restrictions ITEM 5.9.   Litigation Matters ITEM
5.10   Extraordinary Events, Labor Disputes and Acts of God ITEM 5.11.   ERISA
Plans and Liabilities ITEM 5.12.   Environmental Matters ITEM 5.13.   Names and
Places of Business and State of Incorporation or Formation ITEM 5.14.  
Subsidiaries ITEM 6.19.   Non-Guarantor Subsidiaries ITEM 7.1(c).   Permitted
Existing Indebtedness

 

CREDITOR

  

OUTSTANDING PRINCIPAL AMOUNT

 

ITEM 7.2(f).   Permitted Existing Liens

 

Sch 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

SECURITY SCHEDULE

1. Third Amended and Restated Security Agreement and Irrevocable Proxy dated as
of the Closing Date, from Borrower, in favor of Toronto Dominion (Texas) LLC
(“TD (Texas)”), as Agent (as amended, supplemented, restated or otherwise
modified from time to time, the “Security Agreement”), covering all personal
property of Borrower.

2. Various Uniform Commercial Code Financing Statements naming Borrower as
debtor and TD (Texas), as Agent, as secured party, covering the collateral
described in the Security Agreement.

3. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated February 2, 1998, from Borrower, in favor of TD
(Texas), as Agent, successor in interest to General Electric Capital
Corporation, covering oil and gas properties located in the States of Louisiana
and Texas, as supplemented and amended by that certain First Supplement and
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated July 1, 1999, and by that certain Second
Supplement and Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated November 30, 1999, and
by that certain Third Supplement and Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
February 24, 2000, and by that certain Fourth Supplement and Amendment to Deed
of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated February 20, 2001, and by that certain Fifth Supplement and
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated May 31, 2002, and by that certain Sixth
Supplement and Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated December 2, 2002, and by
that certain Seventh Supplement and Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated
July 14, 2003, and by that certain Eighth Supplement and Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated December 12, 2003, and by that certain Ninth Supplement and
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of March 15, 2005, and by that certain
Tenth Supplement and Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of May 26, 2006, and
by that certain Eleventh Supplement and Amendment to Deed of Trust, Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement dated as
of the Closing Date (as so amended and as amended, supplemented, restated or
otherwise modified from time to time, the “Borrower Mortgage”).

4. Various Uniform Commercial Code Financing Statements covering the collateral
described in the Borrower Mortgage, naming Borrower as debtor and TD (Texas), as
Agent, as secured party.

 

Sch 2-1



--------------------------------------------------------------------------------

5. Second Amended and Restated Guaranty of Offshore Energy I LLC dated as of the
Closing Date, in favor of TD (Texas).

6. Second Amended and Restated Guaranty of Offshore Energy II LLC dated as of
the Closing Date, in favor of TD (Texas).

7. Second Amended and Restated Guaranty of Offshore Energy III LLC dated as of
the Closing Date, in favor of TD (Texas).

8. Second Amended and Restated Guaranty of Gulf of Mexico Oil and Gas Properties
LLC dated as of the Closing Date, in favor of TD (Texas).

9. Guaranty of Offshore Shelf LLC, formerly known as Kerr-McGee Oil & Gas
(Shelf) LLC (“Merger Subsidiary”) dated as of the Closing Date, in favor of TD
(Texas).

10. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated December 2, 2002, from Offshore Energy I, in favor of
Martin Snyder, as trustee, and TD (Texas), as Agent, as amended by that certain
First Supplement and Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of March 15, 2005, as
amended by that certain Second Supplement and Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of the Closing Date.

11. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated December 2, 2002, from Offshore Energy II, in favor of
Martin Snyder, as trustee, and TD (Texas), as Agent, as amended by that certain
First Supplement and Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of March 15, 2005, as
amended by that certain Second Supplement and Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated effective as of the Closing Date.

12. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated December 2, 2002, from Offshore Energy III, in favor
of Martin Snyder, as trustee, and TD (Texas), as Agent, as amended by that
certain First Supplement and Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated as of March 15,
2005, as amended by that certain Second Supplement and Amendment to Deed of
Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement dated effective as of the Closing Date.

13. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated December 12, 2003, from Gulf of Mexico Oil and Gas
Properties LLC, in favor of Martin Snyder, as trustee, and TD (Texas), as Agent
(Mobile Bay Properties), as amended by that certain First Supplement and
Amendment to Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement dated as of March 15, 2005, as amended by that
certain Second Supplement and Amendment to Deed of Trust, Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated effective as of
the Closing Date.

 

Sch 2-2



--------------------------------------------------------------------------------

14. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated December 12, 2003, from Gulf of Mexico Oil and Gas
Properties LLC, in favor of Martin Snyder, as trustee, and TD (Texas), as Agent
(Properties other than Mobile Bay Properties), as amended by that certain First
Supplement and Amendment to Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of March 15, 2005, as
amended by that certain Second Supplement and Amendment to Deed of Trust,
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated as of the Closing Date.

15. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement dated effective as of the Closing Date, from Merger
Subsidiary, in favor of Martin Snyder, as trustee, and TD (Texas), as Agent.

16. Security Agreement dated as of the Closing Date, from Merger Subsidiary and
each other Subsidiary of Borrower, in favor of Toronto Dominion (Texas) LLC (“TD
(Texas)”), as Agent, covering all personal property of Borrower (the “Subsidiary
Security Agreement”).

17. Various Uniform Commercial Code Financing Statements naming Borrower,
Offshore Energy I, Offshore Energy II, Offshore Energy III, Gulf of Mexico Oil
and Gas Properties LLC and Merger Subsidiary, as debtor and TD (Texas), as
Agent, as secured party.

 

Sch 2-3



--------------------------------------------------------------------------------

SCHEDULE 3

LENDERS SCHEDULE

I. REVOLVING LOAN LENDERS

 

     Revolving Loan
Percentage Share   Revolving Loan
Commitment   

Portion of

Initial

Revolving Loans

Lending Office for ABR Loans:        

Toronto Dominion (Texas) LLC

31 West 52nd Street, 20th Floor

New York, New York 10019

Tel:       (212) 827-7600

Fax:      (212) 827-7227

Attn:     Rose Warren

 

(with a copy to:

909 Fannin, Suite 1700

Houston, Texas 77010

Tel:       (713) 653-8211

Fax:      (713) 652-2647

Attn:     Martin Snyder)

   11.00%   $ 55,000,000    $ 33,000,000

Lehman Commercial Paper Inc.

745 7th Avenue, 5th Floor

New York, New York 10019

Tel:       (212) 526-1463

Fax:      (212) 758-1986

Attn:     Frank Turner

 

For operations:

Tel:       (212) 526-6560

Fax:      (212) 520-0450

Attn:     Joseph Lo

   4.50%   $ 22,500,000    $ 13,500,000

Harris Nesbitt Financing, Inc.

700 Louisiana, Suite 4400

Houston, Texas 77002

Tel:       (713) 223-4400

Fax:      (713) 223-4007

Attn:     Jim Ducote

   10.00%   $ 50,000,000    $ 30,000,000

Fortis Capital Corp.

15455 North Dallas Parkway,

Suite 1400 Addison, Texas 75001

Tel:       (214) 953-9311

Fax:      (214) 754-5982

Attn:     David Montgomery

   10.00%   $ 50,000,000    $ 30,000,000

 

Sch 3-1



--------------------------------------------------------------------------------

Bank of Scotland

565 Fifth Avenue

New York, New York 10017

Tel:       (212) 450-0877

Fax:      (212) 479-2806

Attn:     Karen Weich

   11.00%   $ 55,000,000    $ 33,000,000

Natexis Banques Populaires

333 Clay Street, Suite 4340

Houston, Texas 77002

Tel:       (713) 759-9401

Fax:      (713) 571-6167

Attn:     Tanya McAllister

   9.50%   $ 47,500,000    $ 28,500,000

JPMorgan Chase Bank, N.A.

1 Bank One Plaza IL1-0634

Chicago, Illinois 60670

Tel:       (312) 385-7037

Fax:      (312) 385-7096

Attn:     Medy Hernandez

 

(with a copy to:

600 Travis, 20th Floor

Houston, Texas 77002

Tel:       (713) 216-7743

Fax:      (713) 216-7770

Attn:     Jo Linda Papadakis)

   7.50%   $ 37,500,000    $ 22,500,000

Royal Bank of Canada

One Liberty Plaza, 3rd Floor

New York, New York 10006

Tel:       (212) 428-6332

Fax:      (212) 428-2372

Attn:     Compton Singh

 

(with a copy to:

5700 Williams Tower

2800 Post Oak Boulevard

Houston, Texas 77056

Tel:       (713) 403-5662

Fax:      (713) 403-5624

Attn:     Lorne Gartner)

   7.50%   $ 37,500,000    $ 22,500,000

Société Générale

1221 Avenue of the Americas

New York, New York 10020

Tel:       (212) 278-6164

Fax:      (212) 278-7343

Attn:     Tina Chen

 

(for credit purposes only, notice address is:

1111 Bagby, Suite 2020

Houston, Texas 77002

Tel:       (713) 759-6312

Fax:      (713) 650-0824

Attn:     Stephen Warfel)

   7.50%   $ 37,500,000    $ 22,500,000

 

Sch 3-2



--------------------------------------------------------------------------------

Amegy Bank National Association

4400 Post Oak Parkway #404

Houston, Texas 77027

Tel:       (713) 232-2026

Fax:      (713) 561-0345

Attn:     Bryan Chapman

   5.00%   $ 25,000,000    $ 15,000,000

BNP Paribas

1200 Smith Street, Suite 3100

Houston, Texas 77002

Tel:       (713) 982-1172

Fax:      (713) 659-5915

Attn:     Russell Otts

   5.00%   $ 25,000,000    $ 15,000,000

Guaranty Bank, FSB

8333 Douglas Avenue

Dallas, Texas 75225

Tel:       (214) 360-3414

Fax:      (214) 360-3460

Attn:     Chris Parada

   6.50%   $ 32,500,000    $ 19,500,000

SunTrust

303 Peachtree Street

Atlanta,

Georgia 30308

Tel:       (404) 588-8660

Fax:      (404) 827-6270

Attn:     Jim Warren

   5.00%   $ 25,000,000    $ 15,000,000                   TOTAL    100%   $
500,000,000    $ 300,000,000                   Lending Office for Eurodollar
Loans:         Same.        

 

Sch 3-3



--------------------------------------------------------------------------------

II. TRANCHE A TERM LOAN LENDERS

 

     Tranche A
Term Loan Percentage Share  

Tranche A

Term Loan Commitment

  Lending Office for ABR Loans:     

Toronto Dominion (Texas) LLC

(same address as I)

   11.00%   $ 55,000,000  

Lehman Commercial Paper Inc.

(same address as I)

   4.50%   $ 22,500,000  

Harris Nesbitt Financing, Inc.

(same address as I)

   10.00%   $ 50,000,000  

Fortis Capital Corp.

(same address as I)

   10.00%   $ 50,000,000  

Bank of Scotland

(same address as I)

   11.00%   $ 55,000,000  

Natexis Banques Populaires

(same address as I)

   9.50%   $ 47,500,000  

JPMorgan Chase Bank, N.A.

(same address as I)

   7.50%   $ 37,500,000  

Royal Bank of Canada

(same address as I)

   7.50%   $ 37,500,000  

Société Générale

(same address as I)

   7.50%   $ 37,500,000  

Amegy Bank National Association

(same address as I)

   5.00%   $ 25,000,000  

BNP Paribas

(same address as I)

   5.00%   $ 25,000,000  

Guaranty Bank, FSB

(same address as I)

   6.50%   $ 32,500,000  

SunTrust

(same address as I)

   5.00%   $ 25,000,000               

TOTAL

   100%   $ 500,000,000 *             

Lending Office for Eurodollar Loans:

    

Same.

    

--------------------------------------------------------------------------------

* The Tranche A Term Loan Commitment shall be reduced pursuant to the definition
of “Initial Tranche A Term Loan Commitment” and the terms of the Credit
Agreement and any such reduction shall be shared pro rata by each of the Tranche
A Term Loan Lenders based on such Lender’s respective Tranche A Term Loan
Percentage Share at the time of any such reduction.

 

Sch 3-4



--------------------------------------------------------------------------------

III. TRANCHE B TERM LOAN LENDERS

 

     Tranche B Term
Loan Percentage Share  

Tranche B

Term Loan Commitment

Lending Office for ABR Loans:

    

Toronto Dominion (Texas) LLC

(same address as I)

   89.16666667%   $ 267,500,000

Lehman Commercial Paper Inc.

(same address as I)

   0%   $ 0

Harris Nesbitt Financing, Inc.

(same address as I)

   5.000000000%   $ 15,000,000

Fortis Capital Corp.

(same address as I)

   0%   $ 0

Bank of Scotland

(same address as I)

   3.33333333%   $ 10,000,000

Natexis Banques Populaires

(same address as I)

   0%   $ 0

JPMorgan Chase Bank, N.A.

(same address as I)

   0%   $ 0

Royal Bank of Canada

(same address as I)

   0%   $ 0

Société Générale

(same address as I)

   1.66666667%   $ 5,000,000

Amegy Bank National Association

(same address as I)

   0%   $ 0

BNP Paribas

(same address as I)

   0%   $ 0

Guaranty Bank, FSB

(same address as I)

   0%   $ 0

SunTrust

(same address as I)

   0.83333333%   $ 2,500,000           

TOTAL

   100%   $ 300,000,000           

Lending Office for Eurodollar Loans:

    

Same.

    

 

Sch 3-5



--------------------------------------------------------------------------------

IV. AGGREGATE COMMITMENTS

 

     Aggregate
Percentage
Share   Aggregate
Commitment   

Aggregate
Percentage
Share of

Initial
Commitment

 

Portion of

Initial

Aggregate
Commitment

Lending Office for ABR Loans:

         

Toronto Dominion (Texas) LLC

(same address as I)

   29.03846154%   $ 377,500,000    32.31818182%   $ 355,500,000

Lehman Commercial Paper Inc.

(same address as I)

   3.46153846%   $ 45,000,000    3.27272727%   $ 36,000,000

Harris Nesbitt Financing, Inc.

(same address as I)

   8.84615385%   $ 115,000,000    8.63636364%   $ 95,000,000

Fortis Capital Corp.

(same address as I)

   7.69230769%   $ 100,000,000    7.27272727%   $ 80,000,000

Bank of Scotland

(same address as I)

   9.23076923%   $ 120,000,000    8.90909091%   $ 98,000,000

Natexis Banques Populaires

(same address as I)

   7.30769231%   $ 95,000,000    6.90909091%   $ 76,000,000

JPMorgan Chase Bank, N.A.

(same address as I)

   5.76923077%   $ 75,000,000    5.45454545%   $ 60,000,000

Royal Bank of Canada

(same address as I)

   5.76923077%   $ 75,000,000    5.45454545%   $ 60,000,000

Societe Generale

(same address as I)

   6.15384615%   $ 80,000,000    5.90909091%   $ 65,000,000

Amegy Bank National Association

(same address as I)

   3.84615385%   $ 50,000,000    3.63636364%   $ 40,000,000

BNP Paribas

(same address as I)

   3.84615385%   $ 50,000,000    3.63636364%   $ 40,000,000

Guaranty Bank, FSB

(same address as I)

   5.00000000%   $ 65,000,000    4.72727273%   $ 52,000,000

SunTrust

(same address as I)

   4.03846154%   $ 52,500,000    3.86363636%   $ 42,500,000                    
 

TOTAL

   100%   $ 1,300,000,000    100%   $ 1,100,000,000                      

Lending Office for Eurodollar Loans:

         

Same.

         

 

Sch 3-6



--------------------------------------------------------------------------------

SCHEDULE 4.1(Q)

HEDGING VOLUMES

 

Sch 4.1-1



--------------------------------------------------------------------------------

EXHIBIT A-1

TRANCHE A TERM LOAN NOTE

 

$                    

   Houston, Texas                        ,     2006

FOR VALUE RECEIVED, the undersigned, W&T Offshore, Inc. a Texas corporation
(herein called “Borrower”), hereby promises to pay to the order of
                     (herein called “Lender”), the principal sum of
                     Dollars ($                      ), or, if greater or less,
the aggregate unpaid principal amount of the Tranche A Term Loans made under
this Tranche A Term Loan Note by Lender to Borrower pursuant to the terms of the
Credit Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as hereinafter set forth, both principal and interest
payable as herein provided in lawful money of the United States of America to
Agent’s account at a bank located in Houston, Texas as designated in writing to
Borrower by Agent, or at such other place within Harris County, Texas, as from
time to time may be designated by the holder of this Tranche A Term Loan Note.

This Tranche A Term Loan Note (a) is issued and delivered under that certain
Third Amended and Restated Credit Agreement of                      , 2006, by
and among Borrower, Toronto Dominion (Texas) LLC, as Agent, and the lenders
(including Lender) and letter-of-credit issuing banks referred to therein as
Issuers (herein, as from time to time supplemented, amended or restated, called
the “Credit Agreement”), and is a “Tranche A Term Note” as defined therein,
(b) is subject to the terms and provisions of the Credit Agreement, which
contains provisions for payments and prepayments hereunder and acceleration of
the maturity hereof upon the happening of certain stated events, (c) is secured
by and entitled to the benefits of certain Security Documents (as identified and
defined in the Credit Agreement), and (d) is executed in partial replacement,
substitution, renewal, extension, and increase of, but not in extinguishment or
novation of, those certain Promissory Notes dated as of March 15, 2005, executed
by Borrower and payable to the order of certain lenders in the aggregate
principal amount of $                      . Payments on this Tranche A Term
Loan Note shall be made and applied as provided herein and in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to terms used and not defined herein and to
the Security Documents for a description of the nature and extent of the
security thereby provided and the rights of the parties thereto.

The principal amount of this Tranche A Term Loan Note, together with all
interest accrued hereon, shall be due and payable in full on the Maturity Date.

So long as no Event of Default has occurred and is continuing, all ABR Loans
(exclusive of any past due principal or interest) from time to time outstanding
shall bear interest on each day outstanding at the Alternate Base Rate in effect
on such day. If an Event of Default has occurred and is continuing, all ABR
Loans (exclusive of any past due principal or interest) from time to time
outstanding shall bear interest on each day outstanding at the Default Rate in
effect on such day. On each ABR Payment Date Borrower shall pay to the holder
hereof all unpaid interest which has accrued on the ABR Loans to but not
including such ABR Payment Date. So long as no Event of Default has occurred and
is continuing, each Eurodollar Loan (exclusive of any past due principal or
interest) shall bear interest on each day during the related Interest

 

Exh A-1-1



--------------------------------------------------------------------------------

Period at the related Eurodollar Rate in effect on such day. If an Event of
Default has occurred and is continuing, each Eurodollar Loan (exclusive of any
past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the Default Rate in effect on such day. On
each Eurodollar Rate Payment Date relating to such Eurodollar Loan, Borrower
shall pay to the holder hereof all unpaid interest which has accrued on such
Eurodollar Loan to but not including such Eurodollar Rate Payment Date. All past
due principal of and past due interest on the Loans shall bear interest on each
day outstanding at the Default Rate in effect on such day, and such interest
shall be due and payable daily as it accrues. Notwithstanding the foregoing
provisions of this paragraph: (A) this Tranche A Term Loan Note shall never bear
interest in excess of the Highest Lawful Rate, and (B) if at any time the rate
at which interest is payable on this Tranche A Term Loan Note is limited by the
Highest Lawful Rate (by the foregoing subsection (a) or by reference to the
Highest Lawful Rate in the definitions of Alternate Base Rate, Eurodollar Rate,
and Default Rate), this Tranche A Term Loan Note shall bear interest at the
Highest Lawful Rate and shall continue to bear interest at the Highest Lawful
Rate until such time as the total amount of interest accrued hereon equals (but
does not exceed) the total amount of interest which would have accrued hereon
had there been no Highest Lawful Rate applicable hereto.

Notwithstanding the foregoing paragraph and all other provisions of this Tranche
A Term Loan Note, in no event shall the interest payable hereon, whether before
or after maturity, exceed the maximum amount of interest which, under applicable
Law, may be contracted for, charged, or received on this Tranche A Term Loan
Note, and this Tranche A Term Loan Note is expressly made subject to the
provisions of the Credit Agreement which more fully set out the limitations on
how interest accrues hereon.

If this Tranche A Term Loan Note is placed in the hands of an attorney for
collection after default, or if all or any part of the indebtedness represented
hereby is proved, established or collected in any court or in any bankruptcy,
receivership, debtor relief, probate or other court proceedings, Borrower and
all endorsers, sureties and guarantors of this Tranche A Term Loan Note jointly
and severally agree to pay reasonable attorneys’ fees and collection costs to
the holder hereof in addition to the principal and interest payable hereunder.

Borrower and all endorsers, sureties and guarantors of this Tranche A Term Loan
Note hereby severally waive demand, presentment, notice of demand and of
dishonor and nonpayment of this Tranche A Term Loan Note, protest, notice of
protest, notice of intention to accelerate the maturity of this Tranche A Term
Loan Note, declaration or notice of acceleration of the maturity of this Tranche
A Term Loan Note, diligence in collecting, the bringing of any suit against any
party and any notice of or defense on account of any extensions, renewals,
partial payments or changes in any manner of or in this Tranche A Term Loan Note
or in any of its terms, provisions and covenants, or any releases or
substitutions of any security, or any delay, indulgence or other act of any
trustee or any holder hereof, whether before or after maturity.

THIS TRANCHE A TERM LOAN NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW), EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY
APPLICABLE FEDERAL LAW.

 

Exh A-1-2



--------------------------------------------------------------------------------

W&T OFFSHORE, INC.

By:  

 

Name:   Title:  

 

Exh A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

TRANCHE B TERM LOAN NOTE

 

$                     

   Houston, Texas                         ,      2006

FOR VALUE RECEIVED, the undersigned, W&T Offshore, Inc. a Texas corporation
(herein called “Borrower”), hereby promises to pay to the order of
                     (herein called “Lender”), the principal sum of
                     Dollars ($                      ), or, if greater or less,
the aggregate unpaid principal amount of the Tranche B Term Loans made under
this Tranche B Term Loan Note by Lender to Borrower pursuant to the terms of the
Credit Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as hereinafter set forth, both principal and interest
payable as herein provided in lawful money of the United States of America to
Agent’s account at a bank located in Houston, Texas as designated in writing to
Borrower by Agent, or at such other place within Harris County, Texas, as from
time to time may be designated by the holder of this Tranche B Term Loan Note.

This Tranche B Term Loan Note (a) is issued and delivered under that certain
Third Amended and Restated Credit Agreement of                      , 2006, by
and among Borrower, Toronto Dominion (Texas) LLC, as Agent, and the lenders
(including Lender) and letter-of-credit issuing banks referred to therein as
Issuers (herein, as from time to time supplemented, amended or restated, called
the “Credit Agreement”), and is a “Tranche B Term Note” as defined therein,
(b) is subject to the terms and provisions of the Credit Agreement, which
contains provisions for payments and prepayments hereunder and acceleration of
the maturity hereof upon the happening of certain stated events, (c) is secured
by and entitled to the benefits of certain Security Documents (as identified and
defined in the Credit Agreement), and (d) is executed in partial replacement,
substitution, renewal, extension, and increase of, but not in extinguishment or
novation of, those certain Promissory Notes dated as of March 15, 2005, executed
by Borrower and payable to the order of certain lenders in the aggregate
principal amount of $                      . Payments on this Tranche B Term
Loan Note shall be made and applied as provided herein and in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to terms used and not defined herein and to
the Security Documents for a description of the nature and extent of the
security thereby provided and the rights of the parties thereto.

The principal amount of this Tranche B Term Loan Note, together with all
interest accrued hereon, shall be due and payable in full on the Maturity Date.

So long as no Event of Default has occurred and is continuing, all ABR Loans
(exclusive of any past due principal or interest) from time to time outstanding
shall bear interest on each day outstanding at the Alternate Base Rate in effect
on such day. If an Event of Default has occurred and is continuing, all ABR
Loans (exclusive of any past due principal or interest) from time to time
outstanding shall bear interest on each day outstanding at the Default Rate in
effect on such day. On each ABR Payment Date Borrower shall pay to the holder
hereof all unpaid interest which has accrued on the ABR Loans to but not
including such ABR Payment Date. So long as no Event of Default has occurred and
is continuing, each Eurodollar Loan (exclusive of any past due principal or
interest) shall bear interest on each day during the related Interest

 

Exh A-2-1



--------------------------------------------------------------------------------

Period at the related Eurodollar Rate in effect on such day. If an Event of
Default has occurred and is continuing, each Eurodollar Loan (exclusive of any
past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the Default Rate in effect on such day. On
each Eurodollar Rate Payment Date relating to such Eurodollar Loan, Borrower
shall pay to the holder hereof all unpaid interest which has accrued on such
Eurodollar Loan to but not including such Eurodollar Rate Payment Date. All past
due principal of and past due interest on the Loans shall bear interest on each
day outstanding at the Default Rate in effect on such day, and such interest
shall be due and payable daily as it accrues. Notwithstanding the foregoing
provisions of this paragraph: (A) this Tranche B Term Loan Note shall never bear
interest in excess of the Highest Lawful Rate, and (B) if at any time the rate
at which interest is payable on this Tranche B Term Loan Note is limited by the
Highest Lawful Rate (by the foregoing subsection (a) or by reference to the
Highest Lawful Rate in the definitions of Alternate Base Rate, Eurodollar Rate,
and Default Rate), this Tranche B Term Loan Note shall bear interest at the
Highest Lawful Rate and shall continue to bear interest at the Highest Lawful
Rate until such time as the total amount of interest accrued hereon equals (but
does not exceed) the total amount of interest which would have accrued hereon
had there been no Highest Lawful Rate applicable hereto.

Notwithstanding the foregoing paragraph and all other provisions of this Tranche
B Term Loan Note, in no event shall the interest payable hereon, whether before
or after maturity, exceed the maximum amount of interest which, under applicable
Law, may be contracted for, charged, or received on this Tranche B Term Loan
Note, and this Tranche B Term Loan Note is expressly made subject to the
provisions of the Credit Agreement which more fully set out the limitations on
how interest accrues hereon.

If this Tranche B Term Loan Note is placed in the hands of an attorney for
collection after default, or if all or any part of the indebtedness represented
hereby is proved, established or collected in any court or in any bankruptcy,
receivership, debtor relief, probate or other court proceedings, Borrower and
all endorsers, sureties and guarantors of this Tranche B Term Loan Note jointly
and severally agree to pay reasonable attorneys’ fees and collection costs to
the holder hereof in addition to the principal and interest payable hereunder.

Borrower and all endorsers, sureties and guarantors of this Tranche B Term Loan
Note hereby severally waive demand, presentment, notice of demand and of
dishonor and nonpayment of this Tranche B Term Loan Note, protest, notice of
protest, notice of intention to accelerate the maturity of this Tranche B Term
Loan Note, declaration or notice of acceleration of the maturity of this Tranche
B Term Loan Note, diligence in collecting, the bringing of any suit against any
party and any notice of or defense on account of any extensions, renewals,
partial payments or changes in any manner of or in this Tranche B Term Loan Note
or in any of its terms, provisions and covenants, or any releases or
substitutions of any security, or any delay, indulgence or other act of any
trustee or any holder hereof, whether before or after maturity.

THIS TRANCHE B TERM LOAN NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW), EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY
APPLICABLE FEDERAL LAW.

 

Exh A-2-2



--------------------------------------------------------------------------------

W&T OFFSHORE, INC.

By:

 

 

Name:

 

Title:

 

 

Exh A-2-3



--------------------------------------------------------------------------------

EXHIBIT A-3

REVOLVING LOAN NOTE

 

$____________

   Houston, Texas    _________ __, 2006

FOR VALUE RECEIVED, the undersigned, W&T Offshore, Inc. a Texas corporation
(herein called “Borrower”), hereby promises to pay to the order of
                    (herein called “Lender”), the principal sum
of                    Dollars ($                    ), or, if greater or less,
the aggregate unpaid principal amount of the Revolving Loans made under this
Revolving Loan Note by Lender to Borrower pursuant to the terms of the Credit
Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as hereinafter set forth, both principal and interest
payable as herein provided in lawful money of the United States of America to
Agent’s account at a bank located in Houston, Texas as designated in writing to
Borrower by Agent, or at such other place within Harris County, Texas, as from
time to time may be designated by the holder of this Revolving Loan Note.

This Revolving Loan Note (a) is issued and delivered under that certain Third
Amended and Restated Credit Agreement of                     , 2006, by and
among Borrower, Toronto Dominion (Texas) LLC, as Agent, and the lenders
(including Lender) and letter-of-credit issuing banks referred to therein as
Issuers (herein, as from time to time supplemented, amended or restated, called
the “Credit Agreement”), and is a “Revolving Note” as defined therein, (b) is
subject to the terms and provisions of the Credit Agreement, which contains
provisions for payments and prepayments hereunder and acceleration of the
maturity hereof upon the happening of certain stated events, (c) is secured by
and entitled to the benefits of certain Security Documents (as identified and
defined in the Credit Agreement), and (d) is executed in partial replacement,
substitution, renewal, extension, and increase of, but not in extinguishment or
novation of, those certain Promissory Notes dated as of March 15, 2005, executed
by Borrower and payable to the order of certain lenders in the aggregate
principal amount of $                    . Payments on this Revolving Loan Note
shall be made and applied as provided herein and in the Credit Agreement.
Reference is hereby made to the Credit Agreement for a description of certain
rights, limitations of rights, obligations and duties of the parties hereto and
for the meanings assigned to terms used and not defined herein and to the
Security Documents for a description of the nature and extent of the security
thereby provided and the rights of the parties thereto.

The principal amount of this Revolving Loan Note, together with all interest
accrued hereon, shall be due and payable in full on the Maturity Date.

So long as no Event of Default has occurred and is continuing, all ABR Loans
(exclusive of any past due principal or interest) from time to time outstanding
shall bear interest on each day outstanding at the Alternate Base Rate in effect
on such day. If an Event of Default has occurred and is continuing, all ABR
Loans (exclusive of any past due principal or interest) from time to time
outstanding shall bear interest on each day outstanding at the Default Rate in
effect on such day. On each ABR Payment Date Borrower shall pay to the holder
hereof all unpaid interest which has accrued on the ABR Loans to but not
including such ABR Payment Date. So long as no Event of Default has occurred and
is continuing, each Eurodollar Loan (exclusive of any past due principal or
interest) shall bear interest on each day during the related Interest

 

Exh A-3-1



--------------------------------------------------------------------------------

Period at the related Eurodollar Rate in effect on such day. If an Event of
Default has occurred and is continuing, each Eurodollar Loan (exclusive of any
past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the Default Rate in effect on such day. On
each Eurodollar Rate Payment Date relating to such Eurodollar Loan, Borrower
shall pay to the holder hereof all unpaid interest which has accrued on such
Eurodollar Loan to but not including such Eurodollar Rate Payment Date. All past
due principal of and past due interest on the Loans shall bear interest on each
day outstanding at the Default Rate in effect on such day, and such interest
shall be due and payable daily as it accrues. Notwithstanding the foregoing
provisions of this paragraph: (A) this Revolving Loan Note shall never bear
interest in excess of the Highest Lawful Rate, and (B) if at any time the rate
at which interest is payable on this Revolving Loan Note is limited by the
Highest Lawful Rate (by the foregoing subsection (a) or by reference to the
Highest Lawful Rate in the definitions of Alternate Base Rate, Eurodollar Rate,
and Default Rate), this Revolving Loan Note shall bear interest at the Highest
Lawful Rate and shall continue to bear interest at the Highest Lawful Rate until
such time as the total amount of interest accrued hereon equals (but does not
exceed) the total amount of interest which would have accrued hereon had there
been no Highest Lawful Rate applicable hereto.

Notwithstanding the foregoing paragraph and all other provisions of this
Revolving Loan Note, in no event shall the interest payable hereon, whether
before or after maturity, exceed the maximum amount of interest which, under
applicable Law, may be contracted for, charged, or received on this Revolving
Loan Note, and this Revolving Loan Note is expressly made subject to the
provisions of the Credit Agreement which more fully set out the limitations on
how interest accrues hereon.

If this Revolving Loan Note is placed in the hands of an attorney for collection
after default, or if all or any part of the indebtedness represented hereby is
proved, established or collected in any court or in any bankruptcy,
receivership, debtor relief, probate or other court proceedings, Borrower and
all endorsers, sureties and guarantors of this Revolving Loan Note jointly and
severally agree to pay reasonable attorneys’ fees and collection costs to the
holder hereof in addition to the principal and interest payable hereunder.

Borrower and all endorsers, sureties and guarantors of this Revolving Loan Note
hereby severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Revolving Loan Note, protest, notice of protest, notice of
intention to accelerate the maturity of this Revolving Loan Note, declaration or
notice of acceleration of the maturity of this Revolving Loan Note, diligence in
collecting, the bringing of any suit against any party and any notice of or
defense on account of any extensions, renewals, partial payments or changes in
any manner of or in this Revolving Loan Note or in any of its terms, provisions
and covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity.

THIS REVOLVING LOAN NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW), EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY APPLICABLE
FEDERAL LAW.

 

Exh A-3-2



--------------------------------------------------------------------------------

W&T OFFSHORE, INC.

By:

 

 

Name:

 

Title:

 

 

Exh A-3-3



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING NOTICE

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of                     , 2006 (as from time to time amended,
supplemented, restated or otherwise modified, the “Agreement”), by and among W&T
Offshore, Inc. (“Borrower”), Toronto Dominion (Texas) LLC, as Agent, and certain
lenders (“Lenders”) and letter-of-credit issuing banks from time to time parties
thereto as Issuers. Terms which are defined in the Agreement are used herein
with the meanings given them in the Agreement.

Borrower hereby requests a Borrowing of new Loans to be advanced pursuant to
Section 2.2 of the Agreement as follows:1

 

Aggregate amount of Borrowing:

   $                                

Type of Loans in Borrowing:

   ________________

Date on which Loans are to be advanced:

   ________________

Length of Interest Period for Eurodollar Loans (1, 2 or 3 months):

   __________months

To induce Lenders to make such Loans, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Agent and each Lender that:

(a) The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained.

(b) The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents are true and correct on and as of the date hereof
(except to the extent that the facts on which such representations and
warranties are based have been changed by the extension of credit under the
Agreement), with the same effect as though such representations and warranties
had been made on and as of the date hereof.

(c) There does not exist on the date hereof any condition or event which
constitutes a Default or Borrowing Base Deficiency which has not been waived in
writing as provided in Section 10.1(a) of the Agreement; nor will any such
Default or Borrowing Base Deficiency exist upon Borrower’s receipt and
application of the Loans requested hereby. Borrower will use the Loans hereby
requested in compliance with Section 2.4 of the Agreement.

 

--------------------------------------------------------------------------------

1 For initial Borrowing Notice, specify amount of Tranche A Term Loans, Tranche
B Term Loans and Revolving Loans.

 

Exh B-1



--------------------------------------------------------------------------------

(d) Except to the extent waived in writing as provided in Section 10.1(a) of the
Agreement, Borrower has performed and complied with all agreements and
conditions in the Agreement required to be performed or complied with by
Borrower on or prior to the date hereof, and each of the conditions precedent to
Loans contained in the Agreement remains satisfied.

(e) The Facility Usage, after the making of the Loans requested hereby, will not
be in excess of the Borrowing Base on the date requested for the making of such
Loans.

(f) The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement. The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.

IN WITNESS WHEREOF, this instrument is executed as of                     ,
20        .

 

W&T OFFSHORE, INC.

By:

 

 

Name:

 

Title:

 

 

Exh B-2



--------------------------------------------------------------------------------

EXHIBIT C

CONTINUATION/CONVERSION NOTICE

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of                     , 2006 (as from time to time amended,
supplemented, restated or otherwise modified, the “Agreement”), by and among W&T
Offshore, Inc. (“Borrower”), Toronto Dominion (Texas) LLC, as Agent, and certain
lenders (“Lenders”) and letter-of-credit issuing banks from time to time parties
thereto as Issuers. Terms which are defined in the Agreement are used herein
with the meanings given them in the Agreement.

Borrower hereby requests a conversion or continuation of existing Loans into a
new Borrowing pursuant to Section 2.3 of the Agreement as follows:

Existing Borrowing(s) to be continued or converted:

$                     of [Tranche A Term Loans] [Tranche B Term Loans]
[Revolving Loans] which are Eurodollar Loans with Interest Period ending
                    2

$                     of [Tranche A Term Loans] [Tranche B Term Loans]
[Revolving Loans] which are ABR Loans3

 

     If being combined with new
Loans,        $                                 

of new Loans to be advanced on

  

_______________

   ________________

Aggregate amount of new Borrowing:

           $                                 

Type of Loans in new Borrowing:

   ________________

Date of continuation or conversion:

   ________________

Length of Interest Period for Eurodollar Loans 1, 2 or 3 months):

   __________months

To meet the conditions set out in the Agreement for such
conversion/continuation, Borrower hereby represents, warrants, acknowledges, and
agrees to and with Agent and each Lender that:

(a) The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained.

 

--------------------------------------------------------------------------------

2 Repeat as appropriate for different tranches of Loans.

3 Repeat as appropriate for different tranches of Loans.

 

Exh C-1



--------------------------------------------------------------------------------

(b) There does not exist on the date hereof any condition or event which
constitutes a Default or Borrowing Base Deficiency which has not been waived in
writing as provided in Section 10.1(a) of the Agreement.

(c) The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement. The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.

IN WITNESS WHEREOF this instrument is executed as of                     ,
20        .

 

W&T OFFSHORE, INC.

By:

 

 

Name:

 

Title:

 

 

Exh C-2



--------------------------------------------------------------------------------

EXHIBIT D

CERTIFICATE ACCOMPANYING

FINANCIAL STATEMENTS

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of                     , 2006 (as from time to time amended,
supplemented, restated or otherwise modified, the “Agreement”), by and among W&T
Offshore, Inc. (“Borrower”), Toronto Dominion (Texas) LLC, as Agent, and certain
lenders (“Lenders”) and letter-of-credit issuing banks from time to time parties
thereto as Issuers. Terms which are defined in the Agreement are used herein
with the meanings given them in the Agreement.

This Certificate is furnished pursuant to Section 6.2(b) of the Agreement.
Together herewith Borrower is furnishing to Agent and each Lender, Borrower’s
*[audited/unaudited] financial statements (the “Financial Statements”) as at
(the “Reporting Date”). Borrower hereby represents, warrants, and acknowledges
to Agent and each Lender that:

(a) the officer of Borrower signing this instrument is the duly elected,
qualified and acting                     of Borrower and as such is Borrower’s
chief financial officer;

(b) the Financial Statements are accurate and complete and satisfy the
requirements of the Agreement;

(c) on the Reporting Date Borrower was, and on the date hereof Borrower is, in
full compliance with the financial covenants set forth in Sections 7.11, 7.12,
7.13 and 7.14 of the Agreement *[except for any non-compliance under Section(s)
                    of the Agreement, which non-compliance *[is/are] more fully
described on a schedule attached hereto];

(d) on the Reporting Date Borrower was, and on the date hereof Borrower is, in
full compliance with the disclosure requirements of Section 6.4 of the
Agreement, and no Default otherwise existed on the Reporting Date or otherwise
exists on the date of this instrument *[except for Default(s) under Section(s)
                    of the Agreement, which *[is/are] more fully described on a
schedule attached hereto]

(e) *[Unless otherwise disclosed on a schedule attached hereto,] The
representations and warranties of Borrower set forth in the Agreement and the
other Loan Documents are true and correct on and as of the date hereof (except
to the extent that the facts on which such representations and warranties are
based have been changed by the extension of credit under the Agreement), with
the same effect as though such representations and warranties had been made on
and as of the date hereof.

The officer of Borrower signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his opinion necessary to enable him to express
an informed opinion with respect to the above representations, warranties and
acknowledgments of Borrower and, to the best of his knowledge, such
representations, warranties, and acknowledgments are true, correct and complete.

 

Exh D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument is executed as of                     ,
20        .

 

W&T OFFSHORE, INC.

By:

 

 

Name:

 

Title:

 

 

Exh D-2



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ACCEPTANCE

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of                     , 2006 (as from time to time amended,
supplemented, restated or otherwise modified, the “Agreement”), by and among W&T
Offshore, Inc. (“Borrower”), Toronto Dominion (Texas) LLC, as Agent, and certain
lenders (“Lenders”) and letter-of-credit issuing banks from time to time parties
thereto as Issuers. Terms which are defined in the Agreement are used herein
with the meanings given them in the Agreement.

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation or warranty except as expressly set forth herein, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Agreement and the other Loan
Documents as of the date hereof equal to the percentage interest specified on
Schedule 1 of all outstanding rights and obligations under the Agreement and the
other Loan Documents. After giving effect to such sale and assignment, the
Assignee’s Commitments and the amount of the Loans owing to the Assignee will be
as set forth on Schedule 1.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Restricted Person or the
performance or observance by any Restricted Person of any of its obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto; and (iv) attaches the applicable Notes held by the Assignor and
requests that Agent exchange such Notes for new Notes payable to the order of
the Assignee in an amount equal to the Commitments assumed by the Assignee
pursuant hereto and to the Assignor in an amount equal to the Commitments
retained by the Assignor, if any, as specified on Schedule 1.

3. The Assignee (i) confirms that it has received a copy of the Agreement,
together with copies of the financial statements referred to in Section 6.2
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement;
(iii) confirms that it is an Eligible Transferee; (iv) appoints and authorizes
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Agreement as are delegated to Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Agreement are required to be performed by
it as a Lender; and (vi) attaches any U.S. Internal Revenue Service or other
forms required under Section 3.6(d).

 

Exh E-1



--------------------------------------------------------------------------------

4. Following the execution of this Assignment and Acceptance, it will be
delivered to Agent for acceptance and recording by Agent. The effective date for
this Assignment and Acceptance (the “Effective Date”) shall be the date of
acceptance hereof by Agent, unless otherwise specified on Schedule 1.

5. Upon such acceptance and recording by Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Agreement and, to the extent provided
in this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

6. Upon such acceptance and recording by Agent, from and after the Effective
Date, Agent shall make all payments under the Agreement and the Notes in respect
of the interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Agreement and the Notes for periods prior to the Effective Date
directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

Exh E-2



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

Percentage Share assigned:                       % (Tranche A Term Loan
Percentage Share)                       % (Tranche B Term Loan Percentage Share)
                      % (Revolving Loan Percentage Share)  
                    % (Aggregate Percentage Share) Assignee’s Commitments:  
$                     (Tranche A Term Loan Commitment)   $                    
(Tranche B Term Loan Commitment)   $                     (Revolving Loan
Commitment)   $                     (Letter of Credit Commitment) Aggregate
outstanding principal amount of Loans assigned:   $                     (Tranche
A Term Loans)   $                     (Tranche B Term Loans)  
$                     (Revolving Loans) Principal amount of Note(s) payable to
Assignee:   $                     (Tranche A Term Loans)   $                    
(Tranche B Term Loans)   $                     (Revolving Loans) Principal
amount of Note payable to Assignor:  

$                     (Tranche A Term Loans)

 

$                     (Tranche B Term Loans)

  $                     (Revolving Loans) Effective Date (if other than date of
acceptance by Agent):   *                    , 20    

 

Exh E-3



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR], as Assignor

 

By:

 

 

 

  Title

Dated:                     , 20     

 

[NAME OF ASSIGNEE], as Assignee

 

By:

 

 

 

  Title:

Domestic Lending Office:

 

Eurodollar Lending Office:

 

 

--------------------------------------------------------------------------------

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to Agent.

Accepted [and Approved] **

this      day of                     , 20     

 

TORONTO DOMINION (TEXAS) LLC, as Agent By:  

 

  Title:

[Approved this      day of                     , 20    

 

W&T OFFSHORE, INC.

By:

 

 

 

Name:

 

Title:

--------------------------------------------------------------------------------

** Required if the Assignee is an Transferee solely by reason of clause (b) of
the definition of “Eligible Transferee”.

 

Exh E-4



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

 

Exh F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ISSUANCE REQUEST

Issuance Request

Toronto Dominion (Texas) LLC 31

West 52nd Street

New York, New York 10019

Attention:                                         

Re: W&T Offshore, Inc.

Ladies and Gentlemen:

This Issuance Request is delivered to you pursuant to Section 2.11(b) of that
certain Third Amended and Restated Credit Agreement dated as of
                     , 2006 (as from time to time amended, supplemented,
restated or otherwise modified, the “Agreement”), by and among W&T Offshore,
Inc. (“Borrower”), Toronto Dominion (Texas) LLC, as Agent, and certain lenders
(“Lenders”) and letter-of-credit issuing banks from time to time parties thereto
as Issuers. Terms used herein have the meanings provided in the Credit Agreement
unless otherwise defined herein or the context otherwise requires.

The Borrower hereby requests that the Issuer issue a Letter of Credit on [Date]
in the aggregate Stated Amount of                      [and in the form attached
hereto].4

The beneficiary of the requested Letter of Credit will be                      ,
and such Letter of Credit will be in support of the [Provide Description] and
will have a Stated Expiry Date of [Date]. The following documents will be
required upon presentation: [Provide Description]

Attached hereto is an executed copy of an [Application for Letter of Credit]

 

--------------------------------------------------------------------------------

4 Include where the Borrower is providing the form of Letter of Credit requested
to be issued.

 

Exh G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Issuance Request to be executed
and delivered by its duly authorized officer this      day of
                     , 20     .

 

BORROWER:

W&T OFFSHORE, INC.

By:

 

 

Name:

 

 

Title:

 

 

Address:

  Eight Greenway Plaza   Suite 1330   Houston, TX 70046

Telephone:

  (713) 626-8525

Fax:

  (713) 626-8527

 

Exh G-2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”), dated effective as of June 9, 2006, is entered into by
and among W&T OFFSHORE, INC., a Texas corporation, as the borrower (the
“Borrower”), the various financial institutions parties hereto, as lenders
(collectively, the “Lenders”), TORONTO DOMINION (TEXAS) LLC, individually and as
agent (in such capacity together with any successors thereto, the “Agent”) for
the Lenders and the issuers of letters of credit parties hereto, as issuers
(collectively, the “Issuers”). Terms defined in the Credit Agreement (as
hereinafter defined) are used herein with the same meanings as given them
therein, unless the context otherwise requires.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders, the Agent and the Issuers have heretofore
executed that certain Third Amended and Restated Credit Agreement, dated as of
May 26, 2006 (as from time to time amended, supplemented, restated or otherwise
modified, including pursuant to this Amendment, the “Credit Agreement”); and

WHEREAS, parties hereto hereby intend to amend the Credit Agreement as follows:

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the Lenders, the Issuers and the Agent hereby
agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement is amended as follows:

(a) Amendment of Section 1.1. The definition of “Eligible Transferee” in
Section 1.1 of the Credit Agreement is hereby amended in its entirety to read as
follows:

“Eligible Transferee” means a Person which either (a) is an Issuer, a Lender or
an Affiliate of Lender or an Approved Fund, or (b) is consented to as an
Eligible Transferee by (i) Agent, (ii) with respect solely to transfers of
Revolving Loans or Revolving Loan Commitments, each Issuer that has issued a
Letter of Credit hereunder that remains outstanding, and (iii) so long as no
Default or Event of Default is continuing, by Borrower, which consents in each
case will not be unreasonably withheld (provided that no Person organized
outside the United States may be an Eligible Transferee without the consent of
Borrower if Borrower would be required to pay withholding taxes on interest or
principal owed to such Person).

(b) Amendment of Section 10.6(b)(i). Clause (b)(i) of Section 10.6 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“(i) Unless otherwise consented to in writing by Agent and, so long as no
Default or Event of Default is continuing, by Borrower, which consents in each
case shall be made in the sole and absolute discretion of Agent and Borrower, as
applicable, (A) in the case of an assignment of Revolving Loans and Revolving
Loan Commitments, (1) each such assignment shall apply to all Revolving Loans
owing to the assignor and to the



--------------------------------------------------------------------------------

unused portion of the assignor Revolving Loan Commitments and (2) immediately
after giving effect to such assignment, the assignor’s Revolving Loan Commitment
shall not be less than $5,000,000 and the assignee’s Revolving Loan Commitment
shall equal or exceed $5,000,000 (unless such assignor is assigning all of its
Revolving Loan Commitments and Revolving Loans), (B) in the case of an
assignment of Tranche A Term Loans and immediately after giving effect to such
assignment, the assignor’s remaining Tranche A Term Loans shall not be less than
$1,000,000 and the assignee’s Tranche A Term Loans shall equal or exceed
$1,000,000 (unless such assignor is assigning all of its Tranche A Term Loans),
and (C) in the case of an assignment of Tranche B Term Loans and immediately
after giving effect to such assignment, the assignor’s remaining Tranche B Term
Loans shall not be less than $1,000,000 and the assignee’s Tranche B Term Loans
shall equal or exceed $1,000,000 (unless such assignor is assigning all of its
Tranche B Term Loans or unless such assignment is to an Affiliate of such
assignor or an Approved Fund administered or managed by such assignor or an
Affiliate of such assignor).”

(c) Amendment of Section 10.6(b)(ii)(B). Clause (b)(ii)(B) of Section 10.6 of
the Credit Agreement is hereby amended in its entirety to read as follows:

“(B) as of the “Effective Date” specified in such Assignment and Acceptance the
assignee thereunder shall be a party hereto and a Lender hereunder and Agent
shall thereafter deliver or make available to Borrower and each Lender one or
more schedules showing the revised Percentage Shares of such assignor Lender and
such assignee Lender and the Percentage Shares of all other Lenders (provided
that Agent shall not be required to deliver a schedule in respect of Tranche B
Term Loans or Tranche B Term Loan Commitments or to any Tranche B Term Loan
Lender unless and to the extent that Borrower so requests from time to time).”

2. Effectiveness. This Amendment shall be effective as of the date hereof,
following the Agent’s receipt of this Amendment, duly executed by the Borrower,
the Agent, the Issuers and the Required Lenders (the “Effective Date”).

3. Ratification of Amendment. This Amendment shall be deemed to be an amendment
to the Credit Agreement, and the Credit Agreement, as hereby amended, is hereby
ratified, approved and confirmed in each and every respect. All references to
the Credit Agreement in any other document, instrument, agreement or writing
shall hereafter be deemed to refer to the Credit Agreement as hereby amended.
This Amendment is a Loan Document.

4. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS
OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

5. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

2



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing one or more counterparts.
Any signature hereto delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

7. Successors and Assigns. This Amendment shall be binding upon the Borrower and
its successors and permitted assigns and shall inure, together with all rights
and remedies of each Lender Party hereunder, to the benefit of each Lender Party
and the respective successors, transferees and assigns.

[Remainder of page intentionally blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER: W&T OFFSHORE, INC. By:  

/s/ W. Reid Lea

Name:   W. Reid Lea Title:   Executive Vice President



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Agent and Lender By:  

/s/ Jim Bridwell

Name:   Jim Bridwell Title:   Authorized Signatory

THE TORONTO-DOMINION BANK,

as Issuer

By:  

/s/ Jim Bridwell

Name:   Jim Bridwell Title:   Authorized Signatory



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Lender By:  

/s/ Maria M. Lund

  Name: Maria M. Lund   Title: Authorized Signatory



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP. as Issuer and Lender By:  

/s/ David Montgomery

  Name: David Montgomery   Title: Senior Vice President By:  

/s/ Darrell Holley

  Name: Darrell Holley   Title: Managing Director



--------------------------------------------------------------------------------

HARRIS NESBITT FINANCING, INC. f/k/a BMO

NESBITT BURNS FINANCING, INC.,

as Lender

By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Vice President



--------------------------------------------------------------------------------

BANK OF SCOTLAND, as Lender By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

NATEXIS BANQUES POPULAIRES, as Lender By:  

/s/ Timothy L. Polvado

  Name: Timothy L. Polvado   Title: Vice President & Group Manager By:  

/s/ Daniel Payer

  Name: Daniel Payer   Title: Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

successor-by-merger to BANK ONE, NA (Main Office – Chicago), as Issuer and
Lender

By:  

/s/ Charles Kingswell-Smith

  Name: Charles Kingswell-Smith   Title: Managing Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA as Lender By:  

/s/ Don J. McKinnerney

  Name: Don J. McKinnerney   Title: Authorized Signatory



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as Lender By:  

/s/ Stephen W. Warfel

  Name: Stephen W. Warfel   Title: Director



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Mark A. Serice

  Name: Mark A. Serice   Title: Vice President



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ Russell Otts

  Name: Russell Otts   Title: Vice President By:  

/s/ Robert Long

  Name: Robert Long   Title: Vice President



--------------------------------------------------------------------------------

GUARANTY BANK, FSB, as Lender By:  

/s/ Chistopher J. Parada

  Name: Chistopher J. Parada   Title: Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: OFFSHORE ENERGY I LLC By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative OFFSHORE ENERGY II LLC
By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative OFFSHORE ENERGY III LLC
By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative

GULF OF MEXICO OIL AND GAS

PROPERTIES LLC

By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative W&T ENERGY V, LLC By:  

/s/ W. Reid Lea

  Name: W. Reid Lea   Title: Authorized Representative



--------------------------------------------------------------------------------

SECOND AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (herein
called this “Amendment”), dated effective as of July 27, 2006, is entered into
by and among W&T OFFSHORE, INC., a Texas corporation, as the borrower (the
“Borrower”), the various financial institutions parties hereto, as lenders
(collectively, the “Lenders”), TORONTO DOMINION (TEXAS) LLC, individually and as
agent (in such capacity together with any successors thereto, the “Agent”) for
the Lenders and the issuers of letters of credit parties hereto, as issuers
(collectively, the “Issuers”). Terms defined in the Credit Agreement (as
hereinafter defined) are used herein with the same meanings as given them
therein, unless the context otherwise requires.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders, the Agent and the Issuers have heretofore
executed that certain Third Amended and Restated Credit Agreement, dated as of
May 26, 2006, as amended by that certain First Amendment to Third Amended and
Restated Credit Agreement dated as of June 9, 2006 (as from time to time
amended, supplemented, restated or otherwise modified, including pursuant to
this Amendment, the “Credit Agreement”); and

WHEREAS, parties hereto hereby intend to amend the Credit Agreement as follows:

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the Lenders, the Issuers and the Agent hereby
agree as follows:

1. Amendment to Section 7.14 of Credit Agreement. Section 7.14 of the Credit
Agreement is amended by replacing the word “greater” in the third line with the
word “less”.

2. Effectiveness. This Amendment shall be effective as of the date hereof,
following the Agent’s receipt of this Amendment, duly executed by the Borrower,
the Agent and the Required Lenders (the “Effective Date”).

3. Ratification. This Amendment shall be deemed to be an amendment to the Credit
Agreement, and the Credit Agreement, as hereby amended, is hereby ratified,
approved and confirmed in each and every respect. All references to the Credit
Agreement in any other document, instrument, agreement or writing shall
hereafter be deemed to refer to the Credit Agreement as hereby amended. This
Amendment is a Loan Document.

4. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND INSTRUMENT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS
OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

5. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective



--------------------------------------------------------------------------------

to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.

6. Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument, and
any party hereto may execute this Amendment by signing one or more counterparts.
Any signature hereto delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

7. Successors and Assigns. This Amendment shall be binding upon the Borrower and
its successors and permitted assigns and shall inure, together with all rights
and remedies of each Lender Party hereunder, to the benefit of each Lender Party
and the respective successors, transferees and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER: W&T OFFSHORE, INC. By:  

/s/ Tracy W. Krohn

Name:   Tracy W. Krohn Title:   Chief Executive Officer



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC, as Agent and Lender By:  

/s/ Jim Bridwell

Name:   Jim Bridwell Title:   Authorized Signatory

THE TORONTO-DOMINION BANK,

as Issuer

By:  

/s/ Jim Bridwell

Name:   Jim Bridwell Title:   Authorized Signatory

LEHMAN COMMERCIAL PAPER INC.,

as Lender

By:  

/s/ Maria M. Lund

Name:   Maria M. Lund Title:   Authorized Signatory

FORTIS CAPITAL CORP.

as Issuer and Lender

By:  

/s/ Trond Rokholt

Name:   Trond Rokholt Title:   Managing Director By:  

/s/ David Montgomery

Name:   David Montgomery Title:   Senior Vice President



--------------------------------------------------------------------------------

HARRIS NESBITT FINANCING, INC. f/k/a BMO

NESBITT BURNS FINANCING, INC.,

as Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Vice President

BANK OF SCOTLAND,

as Lender

By:  

/s/ Karen Weich

Name:   Karen Weich Title:   Assistant Vice President

NATEXIS BANQUES POPULAIRES,

as Lender

By:  

/s/ Donovan C. Broussard

Name:   Donovan C. Broussard Title:   Vice President & Group Manager By:  

/s/ Louis P. Laville, III

Name:   Louis P. Laville, III Title:   Vice President & Group Manager

JPMORGAN CHASE BANK, N.A.,

successor-by-merger to BANK ONE, NA (Main

Office – Chicago), as Issuer and Lender

By:  

/s/ Tom K. Martin

Name:   Tom K. Martin Title:   Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA as Lender By:  

 

  Name:   Title:

SOCIÉTÉ GÉNÉRALE,

as Lender

By:  

/s/ Stephen W. Warfel

Name:   Stephen W. Warfel Title:   Director

AMEGY BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ W. Bryan Chapman

Name:   W. Bryan Chapman Title:   Senior Vice President, Energy Lending

BNP PARIBAS,

as Lender

By:  

/s/ Douglas R. Liftman

Name:   Douglas R. Liftman Title:   Managing Director By:  

/s/ Russell Otts

Name:   Russell Otts Title:   Vice President

GUARANTY BANK, FSB,

as Lender

By:  

/s/ Christopher S. Parada

Name:   Christopher S. Parada Title:   Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Sean M. Roche

Name:   Sean M. Roche Title:   Vice President By:  

/s/ James M. Warren

Name:   James M. Warren Title:   Managing Director

RAYMOND JAMES BANK, FSB,

as Lender

By:  

/s/ Thomas F. Macina

Name:   Thomas F. Macina Title:   Senior Vice President

ATRIUM V,

as Lender

By:  

/s/ David H. Lerner

Name:   David H. Lerner Title:   Authorized Signatory



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: OFFSHORE ENERGY I LLC By:  

/s/ Tracy W. Krohn

  Name: Tracy W. Krohn   Title: Authorized Representative OFFSHORE ENERGY II LLC
By:  

/s/ Tracy W. Krohn

  Name: Tracy W. Krohn   Title: Authorized Representative OFFSHORE ENERGY III
LLC By:  

/s/ Tracy W. Krohn

  Name: Tracy W. Krohn   Title: Authorized Representative

GULF OF MEXICO OIL AND GAS

PROPERTIES LLC

By:  

/s/ Tracy W. Krohn

  Name: Tracy W. Krohn   Title: Authorized Representative W&T ENERGY V, LLC By:
 

/s/ Tracy W. Krohn

  Name: Tracy W. Krohn   Title: Authorized Representative



--------------------------------------------------------------------------------

ARES ENHANCED LOAN INVESTMENT STRATEGY II, LTD., as Lender By:   Ares Enhanced
Loan Management II, L.P., Investment Manager By:  

Ares Enhanced Loan GP II, LLC

Its General Partner

By:  

/s/ David A. Sachs

Name:   David A. Sachs Title:   Vice President Ares X CLO Ltd., as Lender By:  
Ares CLO Management X, L.P.,   Investment Manager By:   Ares CLO GP X, LLC,  
Its General Partner By:  

/s/ David A. Sachs

Name:   David A. Sachs Title:   Vice President



--------------------------------------------------------------------------------

Ares VIR CLO Ltd., as Lender By:   Ares CLO Management VIR, L.P.,   Investment
Manager By:   Ares CLO GP VIR, LLC,   Its General Partner By:  

/s/ David A. Sachs

Name:   David A. Sachs Title:   Vice President CONFLUENT 2 LIMITED, as Lender
By: Ares Private Account Management I, L.P., as Sub-Manager By: Ares Private
Account Management I GP, LLC, as General Partner By: Ares Management LLC, as
Manager By:  

/s/ David A. Sachs

Name:   David A. Sachs Title:   Vice President

CLASSIC CAYMAN B.D. LIMITED,

as Lender

By:  

/s/ Janet Wolff

Name:   Janet Wolff Title:   Authorized Signatory By:  

/s/ John Fitzgerald

Name:   John Fitzgerald Title:   Authorized Signatory



--------------------------------------------------------------------------------

GRAND CENTRAL ASSET TRUST, BDC

SERIES,

as Lender By:  

/s/ Roy Hykal

Name:   Roy Hykal Title:   Attorney-in-fact

CYPRESSTREE CLAIF FUNDING LLC,

as Lender

By:  

/s/ Anna M. Tallent

Name:   Anna M. Tallent Title:   Assistant Vice President

DUNES FUNDING LLC,

as Lender

By:  

/s/ Anna M. Tallent

Name:   Anna M. Tallent Title:   Assistant Vice President

HARBOUR TOWN FUNDING LLC,

as Lender

By:  

/s/ Anna M. Tallent

Name:   Anna M. Tallent Title:   Assistant Vice President

SANKATY ADVISORS, LLC as Collateral

Manager for a A VERY POINT CLO, LTD., as

Term Lender,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President



--------------------------------------------------------------------------------

SANKATY ADVISORS, INC., as Collateral Manager for Brant Point CBO 1999-1 LTD.,
as

Term Lender,

as Lender By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President

Chatham Light II CLO, Limited, by Sankaty Advisors LLC, as Collateral Manager,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President

Katonah III, Ltd. By Sankaty Advisors LLC as Sub-Advisors,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President Sankaty Advisors, LLC as
Collateral Manager for Prospect Funding I,

LLC as Term Lender,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President



--------------------------------------------------------------------------------

Sankaty Advisors, LLC as Collateral Manager for Race Point CLO,

Limited, as Term Lender,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President Sankaty Advisors, LLC as
Collateral Manager for Race Point II CLO,

Limited, as Term Lender,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President Sankaty Advisors, LLC as
Collateral Manager for Race Point III, CLO

Ltd, as Term Lender,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President

Sankaty High Yield Partners, II, L.P.,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President

Sankaty High Yield Partners, III, L.P.,

as Lender

By:  

/s/ Timothy Barns

Name:   Timothy Barns Title:   Executive Vice President



--------------------------------------------------------------------------------

MC DONNELL LOAN OPPORTUNITY LTD.

By: Mc Donnell Investment Management, LLC.

as Investment Manager,

as Lender

By:  

/s/ Kathleen A. Zam

Name:   Kathleen A. Zam Title:   Vice President GANNETT PEAK CLO I, LTD

By: Mc Donnell Investment Management, LLC,

as Investment Manager,

as Lender

By:  

/s/ Kathleen A. Zam

Name:   Kathleen A. Zam Title:   Vice President

Canadian Imperial Bank of Commerce,

as Lender

By:  

/s/ John O’ Dowd

Name:   John O’ Dowd Title:   Authorized Signatory By:  

/s/ Gerald J. Carlos

Name:   Gerald J. Carlos Title:   Authorized Signatory

Blue Shield of California,

as Lender

By:  

/s/ David Ardini

Name:   David Ardini Title:   Vice President



--------------------------------------------------------------------------------

Franklin CLO IV, Limited, as Lender By:  

/s/ David Ardini

Name:   David Ardini Title:   Vice President

Franklin Floating Rate Daily Access Fund,

as Lender

By:  

/s/ Richard Hsu

Name:   Richard Hsu Title:   Assistant Vice President

Franklin Floating Rate Master Series,

as Lender

By:  

/s/ Richard Hsu

Name:   Richard Hsu Title:   Assistant Vice President SENIOR DEBT PORTOFOLIO

By: Boston Management and Research,

as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President EATON VANCE SENIOR INCOME TRUST

By: Eaton Vance Management as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President



--------------------------------------------------------------------------------

EATON VANCE INSTITUTIONAL SENIOR LOAN FUND

By: Eaton Vance Management as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President EATON VANCE CDO VI LTD.

By: Eaton Vance Management as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President EATON VANCE CDO VIII LTD.

By: Eaton Vance Management as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President GRAYSON & CO

By: Boston Management and Research

as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President



--------------------------------------------------------------------------------

THE NORINCHUKIN BANK, NEW YORK

BRANCH, through State Street Bank and Trust

Company N.A. as Fiduciary Custodian

By: Eaton Vance Management, Attorney-in-fact,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President EATON VANCE VT FLOATING-RATE
INCOME FUND

By: Eaton Vance Management as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President EATON VANCE Limited Duration
Income Fund

By: Eaton Vance Management as Investment

Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President EATON VANCE SENIOR FLOATING-RATE
TRUST

By: Eaton Vance Management as Investment

Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President



--------------------------------------------------------------------------------

EATON VANCE FLOATING-RATE INCOME TRUST

By: Eaton Vance Management as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President EATON VANCE VARIABLE LEVERAGE FUND
LTD.

By: Eaton Vance Management as Investment Advisor,

as Lender

By:  

/s/ Scott H. Page

Name:   Scott H. Page Title:   Vice President

Sparks CBNA Loan Funding LLC,

as Lender

By:  

/s/ Roy Hykal

Name:   Roy Hykal Title:   Attorney-in-fact